Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO ELEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amendment to Eleventh Amended and Restated Credit Agreement (this
“Amendment”) dated as of April 4, 2019 is entered into among:

RESTORATION HARDWARE, INC., a Delaware corporation, as a Domestic Borrower and
the Lead Borrower;

the OTHER DOMESTIC BORROWERS party hereto;

RESTORATION HARDWARE CANADA, INC., a British Columbia company, as the Canadian
Borrower;

the GUARANTORS party hereto;

the LENDERS party hereto, and

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH:

WHEREAS, reference is made to that certain Eleventh Amended and Restated Credit
Agreement dated as of June 28, 2017 (as heretofore or hereafter amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) by, among others, the Lead Borrower, the Other Domestic
Borrowers, the Canadian Borrower, the Guarantors, the Lenders party thereto, and
the Agent;

WHEREAS, the Borrowers have requested that the Term Lenders establish a first in
last out term loan facility under the Credit Agreement in the amount of
$120,000,000; and

WHEREAS, the parties to the Credit Agreement desire to modify certain other
provisions of the Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
benefits to be derived herefrom, the parties hereto agree as follows:

 

1.

Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

2.

Representations and Warranties. Each Loan Party hereby represents and warrants
to the Agents and the Lenders that (a) all representations and warranties of the
Loan Parties contained in the Credit Agreement and other Loan Documents are true
and correct on and as of the Third Amendment Effective Date, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
(ii) in the case of any representation and warranty qualified by materiality,
they are true and correct in all respects, and (b) no Default or Event of
Default has occurred and is continuing or would result from the effectiveness of
this Amendment.



--------------------------------------------------------------------------------

3.

Ratification of Loan Documents. The Credit Agreement, as hereby amended, and all
other Loan Documents, are hereby ratified and re-affirmed in all respects and
shall continue in full force and effect.

 

4.

Amendments to Credit Agreement.

 

  a.

Composite Credit Agreement. The Credit Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Annex A hereto.

 

  b.

Schedules and Exhibits to Credit Agreement. The Schedules and Exhibits to the
Credit Agreement are hereby deleted in their entirety and the Schedules and
Exhibits attached to Annex A hereto are substituted in their stead.

 

5.

Conditions to Effectiveness. This Amendment shall not be effective until each of
the following conditions precedent has been fulfilled to the satisfaction of the
Agent:

 

  a.

This Amendment shall have been duly executed and delivered by the Borrowers, the
other Loan Parties, and the Lenders, and the Agent shall have received a fully
executed original hereof.

 

  b.

The Agent shall have received a Term Note executed by the Borrowers in favor of
each Term Lender requesting a Term Note.

 

  c.

All action on the part of the Borrowers and the other Loan Parties necessary for
the valid execution, delivery and performance by the Borrowers and the other
Loan Parties of this Amendment and the other Loan Documents shall have been duly
and effectively taken. The Agent shall have received (i) reasonable and
customary opinions of Morrison & Foerster LLP, United States counsel to the Loan
Parties, and of Golwing WLG, Canadian counsel to the Loan Parties, counsel to
the Loan Parties, addressed to the Agent and each Lender, and (ii) such
customary corporate resolutions, certificates and other customary corporate
documents as the Agent shall reasonably request.

 

  d.

The Agent shall have received a ratification and supplements, if applicable, of
the Security Documents duly executed by the Loan Parties, the control agreement
with respect to the 2019 Notes Reserve controlled account held at Bank of
America, duly executed by the Loan Parties, the Agent and Bank of America, and
such other documents and certifications as may be reasonably requested by the
Agent.

 

  e.

At least three (3) Business Days prior to the Third Amendment Effective Date,
any Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to the Agent and each Lender that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.

 

2



--------------------------------------------------------------------------------

  f.

There has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

  g.

After giving pro forma effect to the transactions described herein and any
Credit Extensions to be made on the Third Amendment Effective Date (including
the implementation of the 2019 Notes Reserve and the funding of the Term Loan),
Excess Availability on the Third Amendment Effective Date shall be equal to or
greater than $150,000,000.

 

  h.

The Agent shall have received a Borrowing Base Certificate dated the Third
Amendment Effective Date, relating to the month ended on March 2, 2019, and
executed by a Responsible Officer of the Lead Borrower.

 

  i.

The Agent shall have received and be satisfied with updated projections of the
Loan Parties in form and substance acceptable to the Agent.

 

  j.

The Agent shall have received evidence that all insurance required to be
maintained pursuant to the Loan Documents and all endorsements in favor of the
Agent required under the Loan Documents have been obtained and are in effect.

 

  k.

The Agent shall have received results of searches or other evidence reasonably
satisfactory to the Agent (in each case dated as of a date reasonably
satisfactory to the Agent) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, PPSA estoppel letters and releases or subordination
agreements satisfactory to the Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to the Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made.

 

  l.

The Agent shall have received all documents and instruments, including Uniform
Commercial Code financing statements and PPSA financing statement registrations,
required by law or reasonably requested by the Agent to be filed, registered or
recorded to create or perfect the first priority (subject to Permitted
Encumbrances having priority by operation of Law) Liens intended to be created
under the Loan Documents and all such documents and instruments shall have been
so filed, registered or recorded to the satisfaction of the Agent.

 

  m.

After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

 

  n.

The Borrowers shall have paid all reasonable fees then due to the Agent and the
Lenders and shall have reimburses the Agent and the Lenders for all reasonable
out-of-pocket costs and expenses, including, reasonable attorneys’ fees of one
primary counsel and necessary local counsel, in connection with or relating to
this Amendment.

 

6.

Binding Effect. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

 

3



--------------------------------------------------------------------------------

7.

Miscellaneous.

 

  a.

Except as modified hereby, all terms and conditions of the Credit Agreement and
the other Loan Documents remain in full force and effect. Without limiting the
foregoing, the Loan Parties hereby acknowledge, confirm and agree that the
Security Documents and any and all Collateral pledged pursuant thereto to the
Agent, for the benefit of the Credit Parties, shall continue to secure all
applicable Obligations at any time and from time to time outstanding under the
Credit Agreement and the other Loan Documents, as such Obligations have been
modified pursuant to this Amendment.

 

  b.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Amendment
constitutes the entire contract among the parties relating to the subject matter
of this Amendment and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy,
pdf or other electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Amendment.

 

  c.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

DOMESTIC BORROWERS: RESTORATION HARDWARE, INC., as Lead Borrower and as a
Domestic Borrower By:  

/s/ Jack Preston

Name: Jack Preston Title: Chief Financial Officer RH US, LLC, as a Domestic
Borrower By:  

/s/ Jack Preston

Name: Jack Preston Title: SVP of Finance, Chief Strategy Officer and Assistant
Treasurer

WATERWORKS OPERATING CO., LLC,

as a Domestic Borrower

By:  

/s/ Jack Preston

Name: Jack Preston Title: Assistant Treasurer WATERWORKS IP CO., LLC, as a
Domestic Borrower By:  

/s/ Jack Preston

Name: Jack Preston Title: Assistant Treasurer CANADIAN BORROWER: RESTORATION
HARDWARE CANADA, INC., as Canadian Borrower By:  

/s/ Jack Preston

Name: Jack Preston Title: SVP of Finance, Chief Strategy Officer and Assistant
Treasurer

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

GUARANTORS: RH YOUNTVILLE, INC., as a Guarantor By:  

/s/ Edward T. Lee

Name:   Edward T. Lee Title:   Secretary RHM, LLC, as a Guarantor By:  

/s/ Jack Preston

Name:   Jack Preston Title:   SVP of Finance, Chief Strategy Officer and
Assistant Treasurer

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, a Domestic Revolving Lender, Term Lender, L/C
Issuer and Swing Line Lender By:  

/s/ Stephen J. Garvin

Name:   Stephen J. Garvin Title:   Managing Director

 

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting

through Its Canada Branch), as a Canadian

Lender and L/C Issuer By:  

/s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz Title:   Vice President

 

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Domestic Revolving Lender and a Term Lender By:
 

/s/ Lynn Braun

Name:   Lynn Braun Title:   Executive Director

 

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Domestic Revolving

Lender, and a Term Lender By:  

/s/ Brent E. Shay

Name:   Brent E. Shay Title:   Director

 

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Domestic Revolving Lender and a Term Lender By:  

/s/ Kara Goodwin

Name:   Kara Goodwin Title:   Managing Director

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Domestic Revolving Lender and a Term Lender By:  

/s/ Herbert M. Kidd II

Name:   Herbert M. Kidd II Title:   Managing Director

 

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Domestic Revolving Lender By:  

/s/ Jennifer Visconti

Name:   Jennifer Visconti Title:   Vice President

 

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Domestic Revolving Lender

By:  

/s/ Carol Anderson

Name:   Carol Anderson Title:   Vice President

 

[Signature Page to Third Amendment to Eleventh Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Annex A

Eleventh Amended and Restated Credit Agreement

[See Attached]

 



--------------------------------------------------------------------------------

 

 

ELEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 28, [2017]2017,

as amended on June 12, 2018,

as amended on November 23, 2018,

as further amended on April 4, 2019

among

RESTORATION HARDWARE, INC.,

as the Lead Borrower

For

The Borrowers Named Herein

The Guarantors Named Herein

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

and

The Other Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

BMO HARRIS BANK, N.A.

as Documentation Agent

BANK OF AMERICA, N.A.

[J.P. MORGAN SECURITIES LLC]

JPMORGAN CHASE BANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     8  

1.01

  Defined Terms      8  

1.02

  Other Interpretive Provisions      6369  

1.03

  Accounting Terms      6470  

1.04

  Reserved      6571  

1.05

  Times of Day      6571  

1.06

  Letter of Credit Amounts      6571  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     6571  

2.01

  Domestic Revolving Loans and Canadian Revolving Loans; the Term Loan      6571
 

2.02

  Borrowings, Conversions and Continuations of Loans      6672  

2.03

  Letters of Credit      7076  

2.04

  Swing Line Loans      7884  

2.05

  Prepayments      8187  

2.06

  Termination or Reduction of Commitments      8389  

2.07

  Repayment of Loans      8591  

2.08

  Interest      8591  

2.09

  Fees      8591  

2.10

  Computation of Interest and Fees      8692  

2.11

  Evidence of Debt      8793  

2.12

  Payments Generally; Agent’s Clawback      8793  

2.13

  Sharing of Payments by Lenders      8995  

2.14

  Settlement Amongst Revolving Lenders      8995  

2.15

  Increase in Commitments      9096  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

     9197  

3.01

  Taxes      9197  

3.02

  Illegality      94100  

3.03

  Inability to Determine Rates      95101  

3.04

  Increased Costs; Reserves on LIBOR Rate Loans and BA Equivalent Loans     
96102  

3.05

  Compensation for Losses      97103  

3.06

  Mitigation Obligations; Replacement of Lenders      98104  

3.07

  Survival      98104  

3.08

  Designation of Lead Borrower as Domestic Borrowers’ Agent      99105  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     99105  

4.01

  Conditions to Effectiveness      99105  

4.02

  Conditions to all Credit Extensions      102108  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     103109  

5.01

  Existence, Qualification and Power      103109  

5.02

  Authorization; No Contravention      103109  

5.03

  Governmental Authorization; Other Consents      103109  

5.04

  Binding Effect      103109  

5.05

  Financial Statements; No Material Adverse Effect      104110  

 

2



--------------------------------------------------------------------------------

5.06

  Litigation      104110  

5.07

  No Default      104110  

5.08

  Ownership of Property; Liens      105111  

5.09

  Environmental Compliance      105111  

5.10

  Insurance      106112  

5.11

  Taxes      106112  

5.12

  ERISA Compliance; Canadian Pension Plans      106112  

5.13

  Material Subsidiaries; Equity Interests      107113  

5.14

  Margin Regulations; Investment Company Act      107113  

5.15

  Disclosure      107113  

5.16

  Compliance with Laws      108114  

5.17

  Intellectual Property; Licenses, Etc.      108114  

5.18

  Labor Matters      108114  

5.19

  Security Documents      108114  

5.20

  Solvency      109115  

5.21

  Deposit Accounts; Credit Card Arrangements      109115  

5.22

  Brokers      110116  

5.23

  Customer and Trade Relations      110116  

5.24

  Material Contracts      110116  

5.25

  Casualty      110116  

5.26

  Sanctions Concerns and Anti-Corruption Laws      110116  

5.27

  Beneficial Ownership Certification      111  

ARTICLE VI AFFIRMATIVE COVENANTS

     110116  

6.01

  Financial Statements      111117  

6.02

  Certificates; Other Information      112118  

6.03

  Notices      113119  

6.04

  Payment of Obligations      114120  

6.05

  Preservation of Existence, Etc.      114120  

6.06

  Maintenance of Properties      115121  

6.07

  Maintenance of Insurance      115121  

6.08

  Compliance with Laws      116122  

6.09

  Books and Records; Accountants      116122  

6.10

  Inspection Rights      116122  

6.11

  Additional Loan Parties      117123  

6.12

  Cash Management      118124  

6.13

  Information Regarding the Collateral      119125  

6.14

  Physical Inventories      119125  

6.15

  Environmental Laws      120126  

6.16

  Further Assurances      120126  

6.17

  Compliance with Terms of Leaseholds      120126  

6.18

  Material Contracts      121127  

ARTICLE VII NEGATIVE COVENANTS

     121127  

7.01

  Liens      121127  

7.02

  Investments      121127  

7.03

  Indebtedness; Disqualified Stock; Equity Issuances      121127  

7.04

  Fundamental Changes      122128  

7.05

  Dispositions      122128  

7.06

  Restricted Payments      122128  

7.07

  Prepayments of Indebtedness      123129  

 

3



--------------------------------------------------------------------------------

7.08

  Change in Nature of Business      123129  

7.09

  Transactions with Affiliates      123129  

7.10

  Burdensome Agreements      124130  

7.11

  Use of Proceeds      124130  

7.12

  Amendment of Material Documents      124130  

7.13

  Fiscal Year      124130  

7.14

  Deposit Accounts; Credit Card Processors      124130  

7.15

  Consolidated Fixed Charge Coverage Ratio      125131  

7.16

  Canadian Pension Plans      125131  

7.17

  Sanctions      125131  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     125131  

8.01

  Events of Default      125131  

8.02

  Remedies Upon Event of Default      128134  

8.03

  Application of Funds      129135  

ARTICLE IX THE AGENT

     132138  

9.01

  Appointment and Authority      132138  

9.02

  Rights as a Lender      132138  

9.03

  Exculpatory Provisions      132138  

9.04

  Reliance by Agent      133139  

9.05

  Delegation of Duties      133139  

9.06

  Resignation of Agent      134140  

9.07

  Non-Reliance on Agent and Other Lenders      134140  

9.08

  No Other Duties, Etc.      134140  

9.09

  Agent May File Proofs of Claim      134140  

9.10

  Collateral and Guaranty Matters      135141  

9.11

  Notice of Transfer      136142  

9.12

  Reports and Financial Statements      136142  

9.13

  Agency for Perfection      137143  

9.14

  Indemnification of Agent      137143  

9.15

  Relation among Lenders      137143  

9.16

  Defaulting Lender      137143  

9.17

  Risk Participation      139145  

9.18

  Certain ERISA Matters      146  

ARTICLE X MISCELLANEOUS

     141147  

10.01

  Amendments, Etc.      141147  

10.02

  Notices; Effectiveness; Electronic Communications      143149  

10.03

  No Waiver; Cumulative Remedies      144150  

10.04

  Expenses; Indemnity; Damage Waiver      145151  

10.05

  Payments Set Aside      146152  

10.06

  Successors and Assigns      146152  

10.07

  Treatment of Certain Information; Confidentiality      150156  

10.08

  Right of Setoff      150156  

10.09

  Interest Rate Limitation      151157  

10.10

  Counterparts; Integration; Effectiveness      151157  

10.11

  Survival      151157  

10.12

  Severability      152158  

10.13

  Replacement of Lenders      152158  

10.14

  Governing Law; Jurisdiction; Etc.      152158  

 

4



--------------------------------------------------------------------------------

10.15

  Waiver of Jury Trial      153159  

10.16

  No Advisory or Fiduciary Responsibility      154160  

10.17

  USA PATRIOTPatriot Act Notice      154160  

10.18

  Foreign Asset Control Regulations      154160  

10.19

  Canadian Anti-Money Laundering Legislation      155161  

10.20

  Time of the Essence      155161  

10.21

  Press Releases      155161  

10.22

  Judgment Currency      156162  

10.23

  Additional Waivers      156162  

10.24

  No Strict Construction      158164  

10.25

  Attachments      158164  

10.26

  Limitation of Canadian Borrower Liability      158164  

10.27

  Amendment and Restatement      158164  

10.28

  Language      158164  

10.29

  Keepwell      158164  

10.30

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
159165  

SIGNATURES

     S-166  

 

5



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Applicable Percentages

5.01

   Loan Parties Organizational Information

5.08(b)(1)

   Owned Real Estate

5.08(b)(2)

   Leased Real Estate

5.10

   Insurance

5.11

   Taxes

5.13

   Subsidiaries; Other Equity Investments

5.18

   Collective Bargaining Agreements

5.21(a)

   DDAs

5.21(b)

   Credit Card Arrangements

5.24

   Material Contracts

6.02

   Financial and Collateral Reporting

6.05

   Immaterial Subsidiaries

7.01

   Existing Liens

7.02

   Existing Investments

7.03

   Existing Indebtedness

10.02

   Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of

A-1

   Domestic Revolving Loan Notice

A-2

   Canadian Loan Notice

A-3

   Term Loan Notice

B

   Swing Line Loan Notice

C-1

   Domestic Revolving Note

C-2

   Canadian Note

C-3

   Swing Line Note

C-4

   Term Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Borrowing Base Certificate

G

   Credit Card Notification

 

6



--------------------------------------------------------------------------------

ELEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This ELEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of June 28, 2017, as amended on June 12, 2018, as amended on
November 23, 2018, and as further amended on April 4, 2019 among

RESTORATION HARDWARE, INC., a Delaware corporation, as a Domestic Borrower and
the Lead Borrower (as hereinafter defined);

the Other Domestic Borrowers (as hereinafter defined);

RESTORATION HARDWARE CANADA, INC., a British Columbia company, as the Canadian
Borrower;

the Guarantors;

each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”),

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent;

JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents; and

BMO HARRIS BANK, N.A., as Documentation Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Domestic Revolving Lenders make
available to the Domestic Borrowers a revolving credit facility (including a
letter of credit sub-facility) in an initial maximum amount not to exceed
$600,000,000, the proceeds of which shall be used by the Domestic Borrowers for
purposes permitted under, and otherwise in accordance with and subject to the
terms of, this Agreement;

WHEREAS, the Borrowers have requested that the Canadian Lenders make available
to the Canadian Borrower a revolving credit sub-facility in the maximum
principal amount of $10,000,000, the proceeds of which shall be used by the
Canadian Borrower for purposes permitted under, and otherwise in accordance with
and subject to the terms of, this Agreement;

WHEREAS, the Borrowers have requested that the Term Lenders make available to
the Domestic Borrowers a first in, last out[, delayed draw] term loan facility
in an initial maximum amount not to exceed $[80,000,000,]120,000,000, the
proceeds of which shall be used by the Domestic Borrowers for purposes permitted
under, and otherwise in accordance with and subject to the terms of, this
Agreement;

WHEREAS, prior to the date of this Agreement, the Borrowers, on the one hand,
and Bank of America, N.A., as Agent thereunder, and the lenders party thereto,
on the other hand, previously entered into a Tenth Amended and Restated Credit
Agreement dated as of November 24, 2014 (as amended and in effect, the “Existing
Credit Agreement”), pursuant to which the lenders party thereto provided the
Borrowers with certain financial accommodations;

 

7



--------------------------------------------------------------------------------

WHEREAS, in accordance with Section 10.01 of the Existing Credit Agreement, the
Borrowers, the Lenders, and the Agent desire to amend and restate the Existing
Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as set
forth herein (it being agreed that this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of the Obligations
under the Existing Credit Agreement):

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2019 Notes Reserve” shall mean an amount of $350,000,000. The 2019 Notes
Reserve shall be implemented on the Third Amendment Effective Date and shall
remain in effect until released in whole or in part in connection with the
(i) repayment, defeasance or conversion of the 2019 Senior Notes or
(ii) Permitted Refinancing of the 2019 Senior Notes so long as the maturity
thereof is extended to a date that is not less than six (6) months after the
Maturity Date; provided that for the avoidance of doubt, the amount of the 2019
Notes Reserve in effect at any time shall be reduced dollar for dollar by
(x) the amount of cash in the Notes Reserve Account at such time and (y) the
amount of any partial repayment, defeasement or conversion of the 2019 Senior
Notes that has been completed at such time and upon all such 2019 Senior Notes
being repaid, defeased and/or converted the 2019 Notes Reserve shall be reduced
to $0.

“2020 Notes Reserve” shall mean an amount of $300,000,000. The 2020 Notes
Reserve shall be implemented on the date that is sixty (60) days prior to the
maturity of the 2020 Senior Notes and shall remain in effect until released in
whole or in part in connection with the (i) repayment, defeasance or conversion
of the 2020 Senior Notes or (ii) Permitted Refinancing of the 2020 Senior Notes
so long as the maturity thereof is extended to a date that is not less than six
(6) months after the Maturity Date; provided that for the avoidance of doubt,
the amount of the 2020 Notes Reserve in effect at any time shall be reduced
dollar for dollar by (x) the amount of cash in the Notes Reserve Account at such
time, (y) the amount of any partial repayment, defeasement or conversion of the
2020 Senior Notes that has been completed at such time and upon all such 2020
Senior Notes being repaid, defeased and/or converted the 2020 Notes Reserve
shall be reduced to $0, and (z) in the event that any portion of the
$300,000,000 outstanding principal amount of the 2020 Senior Notes is repaid,
defeased or converted prior to the date that is sixty (60) days prior to the
maturity of the 2020 Senior Notes, then the 2020 Notes Reserve shall be reduced
by the amount that was so repaid, defeased or converted with such reduction
occurring on the date of implementation of the 2020 Notes Reserve.

“Accelerated Borrowing Base Delivery Event” means either ([i]a) the occurrence
and continuance of any Event of Default, or ([ii]b) the failure of the Borrowers
to maintain Excess Availability at least equal to the greater of (x) twelve and
one-half percent (12.5%) of the Loan Cap, or (y) $50,000,000, in each case for
five (5) consecutive Business Days. For purposes of this Agreement, the
occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Excess Availability as required hereunder, until
Excess Availability has exceeded the greater of (x) twelve and one-half percent
(12.5%) of Loan Cap, or (y) $50,000,000 for sixty (60) consecutive calendar
days, in which case an Accelerated Borrowing Base Delivery Event shall no longer
be deemed to be continuing for purposes of this Agreement. The termination of an
Accelerated Borrowing Base Delivery Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Accelerated Borrowing Base
Delivery Event in the event that the conditions set forth in this definition
again arise.

 

8



--------------------------------------------------------------------------------

“ACH” means automated clearing house transfers.

“Acceptable BOL” means, with respect to In-Transit Inventory, a tangible bill of
lading which shall, at the direction of the Agent in its Permitted Discretion,
be a negotiable bill of lading that (i) is issued by a common carrier which is
not an Affiliate of the applicable foreign vendor or applicable Domestic
Borrower or Canadian Borrower, and which is in actual possession of such
In-Transit Inventory or by an Eligible NVOCC; (ii) covers only such In-Transit
Inventory; (iii) is issued to the order of a Domestic Borrower or Canadian
Borrower or, while an Event of Default exists or at any time that Excess
Availability is less than 20% of the Loan Cap, if so requested by the Agent, to
the order of the Agent; (iv) is subject to the first priority Lien of the Agent
and no other Lien that is not a Permitted Encumbrance; and (v) the Agent has not
notified the applicable Domestic Borrower or Canadian Borrower that such bill of
lading is not in form and content reasonably acceptable to the Agent.

“Accommodation Payment” as defined in Section 10.23(d).

“Account” means “accounts” as defined in the UCC or the PPSA, as applicable, and
also means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.

“Acquisition” means, with respect to any Person, any transaction that
constitutes, or is part of a group of transactions which are part of a common
plan for, (a) a purchase of a Controlling interest in the Equity Interests of
any other Person, (b) a purchase or other acquisition of all or substantially
all of the assets or properties of, another Person or of any business unit of
another Person, (c) any merger, amalgamation or consolidation of such Person
with any other Person or (d) any other transaction or series of transactions
resulting in the acquisition of all or substantially all of the assets or Store
locations of any Person.

“Act” shall have the meaning provided in Section 10.17.

“Additional Domestic Revolving Commitment Lender” shall have the meaning
provided in Section 2.15(c).

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to the LIBOR Rate for such Interest
Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day after the end of each [Fiscal]Calendar
Quarter.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

9



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding 20% or more of any class
of the Equity Interests of that Person, and (iv) any other Person 20% or more of
any class of whose Equity Interests is held directly or indirectly by that
Person.

“Agent” means collectively, the Administrative Agent and the Collateral Agent,
and individually means either of them, as applicable.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as any Agent may from
time to time notify the Lead Borrower and the Lenders.

“Aggregate Commitments” means the sum of the Aggregate Revolving Commitments and
the Aggregate Term Loan Commitments.

“Aggregate Revolving Borrowing Base” means the sum of the Domestic Revolving
Borrowing Base and the Canadian Borrowing Base.

“Aggregate Revolving Commitments” means the aggregate of the Canadian Revolving
Commitments and the Domestic Revolving Commitments. As of the Third Amendment
Effective Date, the Aggregate Revolving Commitments are $600,000,000.

“Aggregate Term Loan Commitments” means the aggregate of the Term Loan
Commitments of all Term Lenders. As of the Third Amendment Effective Date, the
Aggregate Term Loan Commitments are $[80,000,000.]120,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.22(d).

“AML Legislation” has the meaning specified in Section 10.19.

“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, all affected Lenders, or all Lenders, as the context may require.

“Applicable Margin” means:

(a) From and after the Third Amendment Effective Date until the first Adjustment
Date occurring on [October 28, 2017,]May 1, 2019, the percentages set forth in
Level II of the pricing grid below; and

(b) On and after the first Adjustment Date occurring on [October 28, 2017]May 1,
2019 and on each Adjustment Date thereafter, the percentages set forth in the
following pricing grid based upon the average daily Excess Availability during
the [Fiscal]Calendar Quarter ended immediately preceding such Adjustment Date;
provided, however, that if any Borrowing Base Certificate is at any time
restated or otherwise revised (including as a result of an audit), or if the
information set forth in any Borrowing Base Certificate otherwise proves to be
false or incorrect, in each case, in a way that affects such average daily
Excess Availability such that the Applicable Margin would have been higher than
was otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

 

 

10



--------------------------------------------------------------------------------

Level

  

Average Daily
Excess

Availability for

the immediately
preceding
[Fiscal]Calendar
Quarter

   Base Rate
Margin, U.S.
Index Rate
Margin and
Canadian
Prime Rate
Margin for
Revolving
Loans     LIBOR
Margin and
BA Rate
Margin for
Revolving
Loans     Base Rate
Margin for
Term Loan     LIBOR
Margin for
Term Loan  

I

   Less than 30% of the Loan Cap      0.75 %      1.75 %      2.00 %      3.00
% 

II

   Equal to or greater than 30% of the Loan Cap but less than or equal to 60% of
the Loan Cap      0.50 %      1.50 %      1.75 %      2.75 % 

III

   Greater than 60% of the Loan Cap      0.25 %      1.25 %      1.50 %     
2.50 % 

“Applicable Percentage” means, with respect to (a) any Domestic Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Domestic Total Revolving Commitments represented by such Domestic Revolving
Lender’s Domestic Revolving Commitment at such time, (b) any Canadian Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Canadian Total Revolving Commitments represented by such Canadian Lender’s
Canadian Revolving Commitment at such time, (c) any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Domestic Revolving
Commitment and Canadian Revolving Commitment at such time, (d) any Term Lender
at any time, [the percentage (carried out to the ninth decimal place) of the
Aggregate Term Loan Commitments represented by such Term Lender’s Term Loan
Commitment at such time (or, if the Term Loan Draw Date has occurred, ]the
percentage (carried out to the ninth decimal place) of the outstanding portion
of the Term Loan held by such Term Lender at such time[)], and (e) any Lender at
any time, [the percentage (carried out to the ninth decimal place) of the
Aggregate Commitments represented by such Lender’s Commitment at such time (or,
if the Term Loan Draw Date has occurred, ]the percentage (carried out to the
ninth decimal place) of the sum of the Aggregate Revolving Commitments plus the
outstanding portion of the Term Loan, in each case represented by the sum of
such Lender’s Domestic Revolving Commitment and Canadian Revolving Commitment
plus the portion of the Term Loan held by such Lender at such time. If the
Domestic Revolving Commitments, Canadian Revolving Commitments and/or Term Loan
Commitments of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 2.06 or
Section 8.02 or if the Aggregate Revolving Commitments

 

11



--------------------------------------------------------------------------------

and/or Aggregate Term Loan Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to fifty percent (50%) of
the Applicable Margin for LIBOR Rate Loans that are Revolving Loans, and
(b) with respect to Standby Letters of Credit, a per annum rate equal to the
Applicable Margin for LIBOR Rate Loans that are Revolving Loans.

“Appraised Value” means, (a) with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Lead Borrower, which value shall be determined from time to time by the most
recent appraisal undertaken by an independent appraiser engaged by the Agent, or
(b) with respect to Eligible Trade Names, the forced liquidation value, net of
costs and expenses to be incurred in connection with any such liquidation, which
value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by the Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.

“Arranger” means Bank of America, [N.A., ]in its capacity as joint lead arranger
and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended [January 28,
2017,]February 2, 2019, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such fiscal year of Holdings
and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

12



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agent from time to time determines in its Permitted
Discretion as being appropriate (a) to reflect the impediments to the Agent’s
ability to realize upon the Collateral, (b) to reflect claims and liabilities
that the Agent determines may need to be satisfied in connection with the
realization upon the Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which the Agent believes in good faith could adversely
affect any component of the Canadian Borrowing Base, the Domestic Revolving
Borrowing Base or the Term Loan Borrowing Base, or (d) to reflect that a Default
or an Event of Default then exists. Without limiting the generality of the
foregoing, Availability Reserves may include, in the Agent’s Permitted
Discretion (but are not limited to) reserves based on: (i) rent; (ii) customs
duties, and other costs to release Inventory which is being imported into the
United States or Canada; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, claims of the PBGC and similar Governmental Authorities and other Taxes
which may have priority over the interests of the Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Borrower, (v) Customer
Credit Liabilities, (vi) customer deposits, (vii) reserves for reasonably
anticipated changes in the Appraised Value of Eligible Inventory between
appraisals, (viii) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Agent in the
Collateral, (ix) the Agent’s estimate of Canadian Priority Payable Reserves;
(x) Cash Management Reserves, (xi) Bank Products Reserves, (xii) the Term Loan
Push Down Reserve, and (xiii) royalties payable in respect of licensed
merchandise.

“BA Equivalent Loan” means any Canadian Revolving Loan in CD$ bearing interest
at a rate determined by reference to the BA Rate in accordance with the
provisions of Article II.

“BA Equivalent Borrowing” means any Borrowing comprised of BA Equivalent Loans.

“BA Rate” means, for the Interest Period of each BA Equivalent Loan, the rate of
interest per annum equal the Canadian Dollar bankers’ acceptance rate, or
comparable or successor rate approved by the Agent, determined by it at or about
10:00 a.m. (Toronto time) on the applicable day (or the preceding Business Day,
if the applicable day is not a Business Day) for a term comparable to the BA
Equivalent Loan, as published on the CDOR or other applicable Reuters screen
page (or other commercially available source designated by the Agent from time
to time). Notwithstanding the foregoing or anything else herein to the contrary,
the BA Rate shall in no event be less than zero percent (0.0%).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America-Canada Branch” means Bank of America, N.A. (acting through its
Canada branch), a banking corporation carrying on business under the Bank Act
(Canada).

 

13



--------------------------------------------------------------------------------

“Bank of Canada Overnight Rate” means, on any date of determination, the rate of
interest charged by the Bank of Canada on one-day Canadian dollar loans to
financial institutions, for such date.

“Bank Products” means any services or facilities provided to any Loan Party by
the Agent, any Lender, or any of their respective Affiliates or branches,
including, without limitation, on account of (a) Swap Contracts, (b) purchase
cards, and (c) supply chain finance services (including, without limitation,
trade payable services and supplier accounts receivable purchases), but
excluding Cash Management Services.

“Bank Product Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the L/C Issuer.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one month interest period
as determined on such day, plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBOR Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Blocked Account” means each DDA subject to a Blocked Account Agreement.

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Agent,
establishing control (as defined in the UCC) of, or better evidencing Agent’s
Lien on, such account by the Agent and whereby the bank maintaining such account
agrees, upon the occurrence and during the continuance of a Cash Dominion Event,
to comply only with the instructions originated by the Agent, without the
further consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

 

14



--------------------------------------------------------------------------------

“Borrowers” means, individually and collectively, the Lead Borrower, the Other
Domestic Borrowers, the Canadian Borrower, and any other Person who subsequently
becomes a Borrower hereunder.

“Borrowing” means a Canadian Revolving Borrowing, a Domestic Revolving
Borrowing, or the Term Loan Borrowing, as applicable, or a Swing Line Borrowing,
as the context may require.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Domestic Revolving Borrowing
Base, the Canadian Borrowing Base and the Term Loan Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market and
provided further that when used in connection with any Revolving Loan by a
Canadian Lender, the term “Business Day” shall also exclude any day on which
banks are authorized or required by law to be closed in Toronto, Ontario, Canada
or Vancouver, British Columbia, Canada.

“Calendar Quarter” means any calendar quarter of any Fiscal Year, which quarters
shall generally end on the last calendar day of each April, July, October and
January of such Fiscal Year in accordance with the fiscal accounting calendar of
the Loan Parties.

“Canadian Availability” means, as of any date of determination thereof, the
result, if a positive number, of the Equivalent CD$ Amount of:

 

  (a)

the Canadian Loan Cap

minus

 

  (b)

the Canadian Total Revolving Outstandings on such date.

“Canadian Borrower” means Restoration Hardware Canada, Inc., a company
incorporated under the laws of British Columbia.

“Canadian Borrowing Base” means, at any time of calculation, an amount equal to
the Equivalent CD$ Amount of:

(a) the face amount of Eligible Credit Card Receivables of the Canadian
Borrower, net of Receivables Reserves, multiplied by 90%;

plus

(b) the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Canadian Borrower, net of Inventory
Reserves, multiplied by (iii) the Cost of Eligible Inventory of the Canadian
Borrower;

minus

 

15



--------------------------------------------------------------------------------

(c) without duplication of any Receivables Reserves or Inventory Reserves, the
amount of all Availability Reserves then applicable to the Canadian Loan
Parties.

“Canadian Concentration Account” has the meaning provided in Section 6.12(b).

“Canadian Credit Extensions” shall mean the making of a Canadian Revolving Loan
to the Canadian Borrower or any Canadian L/C Credit Extensions.

“Canadian Credit Party” or “Canadian Credit Parties” means (a) individually,
(i) each Canadian Lender and each of its Affiliates and branches to whom any
Canadian Liabilities are owed, (ii) the Agent, (iii) each L/C Issuer with
respect to Canadian Letters of Credit, (iv) the Arranger, (v) each beneficiary
of each indemnification obligation undertaken by any Canadian Loan Party under
any Loan Document, (vi) any other Person to whom Canadian Liabilities under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Canadian Dollars” and “CD$” refer to lawful money of Canada.

“Canadian Lenders” means Bank of America-Canada Branch and any other Person
having Canadian Revolving Commitments from time to time or at any time, each of
which is a Canadian Qualified Lender unless otherwise permitted in this
Agreement.

“Canadian Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Canadian Borrower.

“Canadian L/C Credit Extension” means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Canadian Letter of Credit Sublimit” means an amount equal to $10,000,000. The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Canadian Total Revolving Commitments. A permanent reduction of the Canadian
Total Revolving Commitments shall require a corresponding reduction in the
Canadian Letter of Credit Sublimit; provided, however, that if the Canadian
Total Revolving Commitments are reduced to an amount less than the Canadian
Letter of Credit Sublimit, then the Canadian Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Canadian Borrower’s option, less than) the
Canadian Total Revolving Commitments.

“Canadian Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Canadian Loan Party arising under any
Loan Document or otherwise with respect to any Canadian Revolving Loan or
Canadian Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Canadian Loan Party or any Affiliate or
branch thereof of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding, and (b) any Other Canadian Liabilities.

“Canadian Loan Cap” means, at any time of determination, the lesser of (a) the
Canadian Total Revolving Commitments and (b) the Canadian Borrowing Base.

“Canadian Loan Notice” means a notice of (a) a Canadian Revolving Borrowing,
(b) a Conversion of Canadian Revolving Loans from one Type to the other, or
(c) a continuation of BA Equivalent Loans or LIBOR Rate Loans of the Canadian
Borrower, pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A-2.

 

16



--------------------------------------------------------------------------------

“Canadian Loan Parties” means, collectively, the Canadian Borrower and each
Canadian Subsidiary that is or becomes a guarantor of the Canadian Liabilities.
“Canadian Loan Party” means any one of such Persons.

“Canadian Note” means a promissory note made by the Canadian Borrower in favor
of a Canadian Lender evidencing Canadian Revolving Loans made by such Canadian
Lender, substantially in the form of Exhibit C-2.

“Canadian Overadvance” means a Canadian Credit Extension to the extent that,
immediately after its having been made, Canadian Availability is less than zero.

“Canadian Pension Plan” means any pension plan that is subject to the Pension
Benefits Act (Ontario) or similar legislation of another Canadian province or
territory and the Income Tax Act (Canada) or other tax statute or regulation in
Canada and that is either (a) maintained or sponsored by any Canadian Loan Party
or any Canadian Subsidiary that is a Material Subsidiary for employees or former
employees, or (b) maintained pursuant to a collective bargaining agreement, or
other arrangement under which more than one employer makes contributions and to
which any Canadian Loan Party or any Canadian Subsidiary that is a Material
Subsidiary is making or accruing an obligation to make contributions or has made
or accrued such contributions.

“Canadian Prime Rate” means, for any day, a fluctuating rate per annum equal to
the highest of: (i) the per annum rate of interest designated by Bank of
America-Canada Branch from time to time as its prime rate for commercial loans
made by it in Canada in Canadian Dollars, which rate is based on various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate; or (ii) the BA Rate for a one month
interest period as of such day, plus one percent (1.00%). Any change in such
rate shall take effect at the opening of business on the applicable Business
Day. Notwithstanding the foregoing or anything else herein to the contrary, the
Canadian Prime Rate shall in no event be less than zero percent (0.0%).

“Canadian Prime Rate Loan” means a Canadian Revolving Loan in CD$ that bears
interest based on the Canadian Prime Rate.

“Canadian Priority Payable Reserves” means, at any time, without duplication,
the obligations, liabilities and indebtedness at such time which have, or could
in any proceeding have, a trust, deemed trust, constructive trust, right of
garnishment, right of distress, charge or statutory Lien imposed to provide for
payment or Liens ranking or capable of ranking senior to or pari passu with
Liens securing the Canadian Liabilities on any of the Collateral under federal,
provincial, state, county, territorial, municipal, or local law including, to
the extent that there is such a trust, statutory Liens or Liens in respect of
the specified item that has or is capable of having such rank, claims for
unremitted and accelerated rents, utilities, taxes (including sales taxes, value
added taxes, amounts deducted or withheld or not paid and remitted when due
under the Income Tax Act (Canada), excise taxes, goods and services taxes
(“GST”) and harmonized sales taxes (“HST”) payable pursuant to Part IX of the
Excise Tax Act (Canada) or similar taxes under provincial or territorial law),
the claims of a labourer or worker (whether full-time or part-time) who is owed
wages (including any amounts protected by the Wage Earner Protection Program Act
(Canada) or secured by Section 81.3 or 81.4 of the BIA), salaries, commissions,
disbursements, compensation or other amounts (such as union dues payable on
behalf of employees) by the Canadian Loan Parties, vacation pay, severance pay,
employee source deductions, workers’ compensation obligations, government
royalties or pension

 

17



--------------------------------------------------------------------------------

fund obligations (including claims in respect of, and all amounts currently or
past due and not contributed, remitted or paid to, or pursuant to, any Canadian
Pension Plan, the Pension Benefits Act (Ontario) or any similar law, together
with the aggregate value, determined in accordance with GAAP, of all Eligible
Inventory which may be or may become subject to a right of a supplier to recover
possession thereof or to exercise rights of revendication with respect thereto
under any federal, provincial, state, county, municipal, territorial or local
law, including Eligible Inventory subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the BIA or the Civil Code of Qu[é]ebec.

“Canadian Qualified Lender” means a financial institution that is listed on
Schedule I, II or III of the Bank Act (Canada), has received an approval to have
a financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if
such financial institution is not resident in Canada and is not deemed to be
resident in Canada for purposes of the Income Tax Act (Canada), then such
financial institution deals at arm’s length with each Canadian Credit Party for
purposes of the Income Tax Act (Canada).

“Canadian Revolving Borrowing” means a borrowing consisting of simultaneous
Canadian Revolving Loans of the same Type and, in the case of BA Equivalent
Loans or LIBOR Rate Loans, having the same Interest Period made by each of the
Canadian Lenders pursuant to Article II.

“Canadian Revolving Commitments” means, as to each Canadian Lender, its
obligation to (a) make Canadian Revolving Loans to the Canadian Borrower
pursuant to Article II and (b) purchase participations in Canadian L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Canadian Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Canadian Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Canadian Revolving Loan” means an extension of credit by a Canadian Lender to
the Canadian Borrower (to the extent based on Canadian Availability) under
Article II.

“Canadian Security Documents” means (a) the Security Agreement dated as of
August 3, 2011 between the Canadian Borrower and the Agent for the benefit of
the Canadian Credit Parties and (b) each other security agreement or other
instrument or document executed and delivered by any Canadian Loan Party to the
Agent pursuant to this Agreement or any other Loan Document granting a Lien on
assets of any Canadian Loan Party for the benefit of the Canadian Credit
Parties, as security for the Canadian Liabilities.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

“Canadian Total Revolving Commitments” means the aggregate of the Canadian
Revolving Commitments of all Canadian Lenders. On the Third Amendment Effective
Date, the Canadian Total Revolving Commitments are $10,000,000.

“Canadian Total Revolving Outstandings” as of any day, shall be equal to the sum
of (a) the principal balance of all Canadian Revolving Loans then outstanding,
and (b) the then amount of the Canadian L/C Credit Extensions.

“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided that in no event shall obligations
under any leases accounted for as “build-to-suit” transactions under ASC
840-40-55-2 or as a “financing” or using the “deposit method” under ASC
840-40-25-11 be included in any calculation of the amount of Capital Lease
Obligations.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Domestic Loan Parties with Bank of America, and in the name
of the Agent (or as the Agent shall otherwise direct) and under the sole and
exclusive dominion and control of the Agent, and, in the case of the Canadian
Borrower, a non-interest bearing account established by the Canadian Borrower
with the Agent at Bank of America-Canada branch under the sole and exclusive
dominion and control of the Agent, in each case in which deposits are required
to be made in accordance with Section 2.03(g) or 8.02(c).

“Cash Collateralize” means to deposit in the Cash Collateral Account or to
pledge and deposit with or deliver to the Agent, for the benefit of one or more
of the Agent, the L/C Issuer or the Revolving Lenders, as collateral for L/C
Obligations or obligations of the Revolving Lenders to fund participations in
respect thereof (as the context may require), L/C Obligations, cash or deposit
account balances or, if the Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Agent and the L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure (after the Third Amendment Effective Date)
of the Domestic Borrowers to maintain Excess Availability of at least the
greater of (x) $40,000,000 and (y) ten percent (10%) of the Loan Cap. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing (i) so long as such Event of Default has not been waived by
the Required Lenders, and (ii) if the Cash Dominion Event arises as a result of
the Domestic Borrowers’ failure to achieve Excess Availability as required
hereunder, until the first day on which Excess Availability shall have exceeded
the greater of (1) $40,000,000 and (2) ten percent (10%) of the Loan Cap for
thirty (30) consecutive days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided that
a Cash Dominion Event shall be deemed continuing (even if an Event of Default is
no longer continuing and Excess Availability exceeds the required amount for
thirty (30) consecutive days) at all times during any Fiscal Year after a Cash
Dominion Event has occurred and been discontinued on three (3) occasions in such
Fiscal Year. The termination of a Cash Dominion Event as provided herein shall
in no way limit, waive or delay the occurrence of a subsequent Cash Dominion
Event in the event that the conditions set forth in this definition again arise.

“Cash Management Reserves “ means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any cash management services provided to any
Loan Party by the Agent or any Lender or any of their respective Affiliates,
including, without limitation (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit card processing services, and (d) credit or debit cards.

 

19



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority[,
provided however, for purposes of this Agreement, (i]; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith[,] and ([ii]y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or [Canadian]foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to [have gone into effect and been adopted after the Effective Date]be
a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events after the Effective Date
by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 40% or more of the Equity Interests of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such Equity Interests that
such “person” or “group” has the right to acquire pursuant to any option right);
or

(b) Holdings fails at any time to own, directly or indirectly, 100% of the
Equity Interests of the Lead Borrower, or the Lead Borrower fails at any time to
own, directly or indirectly, 100% of the Equity Interests of each other Loan
Party, in each case free and clear of all Liens (other than Permitted
Encumbrances), except where such failure is as a result of a transaction
permitted by the Loan Documents.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property on which a Lien is granted or purported
to be granted in favor of the Agent under the terms of the Security Documents.

 

20



--------------------------------------------------------------------------------

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, in each case, except as otherwise agreed by the Agent, pursuant to which
such Person (i) acknowledges the Agent’s Lien on the Collateral, (ii) releases
or subordinates such Person’s Liens on the Collateral held by such Person or
located on such Real Estate, (iii) provides the Agent with access to the
Collateral held by such bailee or other Person or located in or on such Real
Estate, (iv) as to any landlord, provides the Agent with a reasonable time to
sell and dispose of the Collateral from such Real Estate, and (v) makes such
other agreements with the Agent as the Agent may reasonably require.

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

“Commitment” means, as to each Lender, the Canadian Revolving Commitment, the
Domestic Revolving Commitment, and/or the Term Loan Commitment of such Lender
hereunder.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consent” means actual consent given by a Lender from whom such consent is
sought.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges,
(ii) the provision for federal, state, provincial, municipal, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) other unusual,
special or non-recurring expenses, losses or charges reducing such Consolidated
Net Income which do not represent a cash item in such period and will not
represent a cash item in any future period (in each case of or by Holdings and
its Relevant Subsidiaries for such Measurement Period), (v) non-cash
compensation charges resulting from the application of FAS 123R or any
comparable or successor accounting provision, (vi) any fees, expenses or charges
related to the incurrence of Indebtedness permitted to be incurred hereunder
(including a refinancing thereof) or any equity issuance (in each case, whether
or not successful), including (A) such fees, expenses or charges related to the
Loans (including the fees paid to the Agent and Lenders) and any other credit
facilities and (B) any amendment or other modification of the Loans and any
other credit facility or issuance of Indebtedness (including the Senior Notes),
(vii) any extraordinary, unusual or non-recurring expenses or losses in an
amount not to exceed five (5%) of Consolidated EBITDA for the relevant period,
without giving effect to this clause (vii), and (viii) to the extent not
included in Consolidated Net Income, proceeds of business interruption insurance
actually received during such period in an amount representing the earnings for
the applicable period that such proceeds are intended to replace; minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits and (ii) all non-cash
items increasing such Consolidated Net Income, all as determined on a
Consolidated basis in accordance with GAAP.

 

21



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA minus the sum of (i) Non-Financed Capital
Expenditures made during such period (net of (x) amounts of cash received during
such period from landlords for tenant improvements relating to the Loan Parties’
leased store locations and (y) Capitalized Lease Obligations), plus (ii) the
aggregate amount of Federal, state, local and foreign income taxes paid in cash
during such period (but not less than zero) to (b) the sum of (i) Debt Service
Charges plus (ii) [the aggregate]for purposes of calculating compliance with the
RP Conditions only for the making of any Restricted Payment in cash, the amount
of[ all] Restricted Payments to be made [to Persons other than the Loan
Parties]in cash at such time and all other Restricted Payments made in cash
during such period of calculation, plus (iii) for purposes of calculating
compliance with the Payment Conditions and the RP Conditions only, all
mandatory[ and optional] prepayments of Indebtedness, in each case, of or by any
of Holdings and its Relevant Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP. For purposes of this definition, Capital Expenditures shall not include
(i) expenditures made to restore, replace, rebuild or maintain property, to the
extent such expenditure is made with (or subsequently but prior to the date of
determination of Capital Expenditures reimbursed out of) insurance proceeds,
indemnity payments, condemnation awards (or payments in lieu thereof) or damage
recovery proceeds or other settlements relating to any damage, loss, destruction
or condemnation of such property, (ii) expenditures constituting[ of] the
reinvestment of the Net[ Cash] Proceeds of any equipment or other fixed asset
disposition, to the extent permitted hereunder (including without limitation
reduction in purchase price as a result of the trade-in of equipment) and
reinvested within three months following such disposition, (iii) expenditures
made by any Borrower or any Material Subsidiary to effect leasehold improvements
to any property leased by any Borrower or any Material Subsidiary as lessee, to
the extent that such expenses have been reimbursed in cash by the landlord and
have not already been accounted for in any GAAP adjustments, and
(iv) expenditures paid by a Person that is not a Loan Party and for which no
Loan Party has provided or is required to provide or incur, directly or
indirectly, any consideration or monetary obligation to such Person or any other
Person (whether before, during or after such period). For purposes of this
definition, (i) Debt Service Charges shall not include any principal payment
made with respect to any of the Senior Notes, whether upon repayment,
conversion, defeasance or otherwise with respect to such Senior Notes, and
(ii) no calculation of the Consolidated Fixed Charge Coverage Ratio shall
include any Restricted Payments made to Holdings by the Loan Parties solely to
make any such principal payments.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Relevant Subsidiaries on a Consolidated basis, without
duplication, the sum of (a)(i) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (ii) all purchase money
Indebtedness, (iii) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (iv) all Attributable Indebtedness, and (v) all Indebtedness of
the types referred to in clauses (i) through (iv) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which Holdings or a Relevant Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Holdings or such Relevant Subsidiary, minus (b) unrestricted
cash and Cash Equivalents included in the consolidated balance sheet of Holdings
and its Relevant Subsidiaries.

“Consolidated Interest Charges” means, for any Measurement Period, (a) the sum
of (i) all interest, premium payments, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Contracts,
but excluding any non-cash interest or deferred interest financing costs (for
the

 

22



--------------------------------------------------------------------------------

avoidance of doubt, such exclusion shall apply to amortization of financing
fees, debt discount and bond hedge costs in connection with the Senior Notes),
and (ii) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP minus
(b) the sum of (i) interest income during such period (excluding any portion of
interest income representing accruals of amounts received in a previous period)
and (ii) net gains under Swap Contracts, in each case of or by any of Holdings
and its Relevant Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
(or loss) of Holdings and its Relevant Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP, provided, however, that there shall be excluded
(a) extraordinary gains and extraordinary losses for such Measurement Period,
(b) the income (or loss) of Holdings and its Relevant Subsidiaries during such
Measurement Period from any Subsidiary in which any Person other than any of
Holdings and its Relevant Subsidiaries has a joint interest (where the interest
or interests of any of Holdings and it Relevant Subsidiaries does not cause the
net income of such Subsidiary to be consolidated into the net income of Holdings
and its Relevant Subsidiaries under GAAP), except to the extent of the amount of
cash dividends or other distributions actually paid in cash to any of Holdings
and its Relevant Subsidiaries during such Measurement Period, (c) the income (or
loss) of a Relevant Subsidiary of Holdings during such Measurement Period and
accrued prior to the date it becomes a Relevant Subsidiary of Holdings or is
merged into, amalgamated or consolidated with the Holdings or any of its
Relevant Subsidiaries, and (d) the income of any Subsidiary of a Loan Party to
the extent that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by operation of
the terms of its Organization Documents or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, except that the Loan Party’s equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any material provision of any
material agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Cost” means the lower of cost or market value of Inventory, as such calculated
cost is determined from invoices received by the Borrowers, the Borrowers’
purchase journals or the Borrowers’ stock ledger, based upon the Borrowers’
accounting practices in effect on the Effective Date. “Cost” does not include
inventory capitalization costs or other non-purchase price charges (such as
freight) used in the Borrowers’ calculation of cost of goods sold.

“Co-Syndication Agents” means JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association.

“Credit Card Notifications” means notifications substantially in the form
attached hereto as Exhibit G.

 

23



--------------------------------------------------------------------------------

“Credit Card Receivables” means each “account” (as defined in the UCC or the
PPSA, as applicable) or “[general]payment intangible” (as defined in the UCC) or
“intangible” (as defined in the PPSA) together with all income, payments and
proceeds thereof, owed by a major credit or debit card issuer (including, but
not limited to, Visa, MasterCard and American Express and such other issuers
approved by the Agent to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

“Credit Extensions” mean the Canadian Credit Extensions, the Domestic Revolving
Credit Extensions and the Term Loan, as applicable.

“Credit Party” or “Credit Parties” means the Canadian Credit Parties, the
Domestic Revolving Credit Parties and the Term Loan Credit Parties.

“Credit Party Expenses” means (a) all reasonable out-of-pocket expenses incurred
by the Agent, the Arranger and their respective Affiliates or branches, in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the Agent and the Arranger, (B) outside consultants for the Agent,
(C) appraisers, and (D) commercial finance examiners, (ii) in connection with
(A) the syndication of the credit facilities provided for herein, (B) the
preparation, negotiation, administration, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral or in connection with
any proceeding under any Debtor Relief Laws, or (D) any workout or restructuring
or, or negotiations in respect of any Obligations, and (b) with respect to the
L/C Issuer, and its Affiliates, all reasonable out-of-pocket expenses incurred
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agent, the
Arranger, the L/C Issuer or any Affiliate of any of them, after the occurrence
and during the continuance of an Event of Default, provided that such Credit
Parties shall be entitled to reimbursement for no more than one counsel
representing all such Credit Parties (absent a conflict of interest in which
case the Credit Parties may engage and be reimbursed for additional counsel).

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits of the Borrowers.

“ Customs Broker Agreement” means an agreement in form and substance
satisfactory to the Agent in its Permitted Discretion among a Borrower, a
customs broker, NVOCC or other carrier, and the Agent, in which the customs
broker, NVOCC or carrier acknowledges that it has control over and holds the
documents evidencing ownership of the subject Inventory for the benefit of the
Agent and agrees, upon notice from the Agent, to hold and dispose of the subject
Inventory solely as directed by the Agent.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

 

24



--------------------------------------------------------------------------------

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such
Measurement Period, plus (b) scheduled principal payments made or required to be
made on account of Indebtedness (excluding the Obligations, any Synthetic Lease
Obligations and any obligations resulting from accounting for leases as
“build-to-suit” transactions under ASC 840-40-55-2 or as a “financing” or using
the “deposit method” under ASC 840-40-25-11, but including, without limitation,
Capital Lease Obligations) for such Measurement Period, in each case determined
on a Consolidated basis in accordance with GAAP.

“Debtor Relief Laws” means (i) the Bankruptcy Code of the United States,
(ii) the BIA, (iii) the Companies’ Creditors Arrangement Act (Canada) and
(iv) the Winding-up and Restructuring Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, arrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, including any proceeding under corporate law or
other law of any jurisdiction whereby a corporation seeks a stay or a compromise
of the claims of its creditors against it.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, with respect to any Obligation, a rate per annum equal to
the rate of interest (including the Applicable Margin) in effect from time to
time with respect thereto (if any), plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 9.16, any Lender that, as
determined by the Agent, (a) has failed to fund any portion of the Loans,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, (b) has otherwise failed to pay over to the Agent or
any other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, (c) has notified any Loan Party, the
Agent or other Lender that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of an insolvency proceeding, (ii) had a receiver, interim
receiver, monitor, conservator, trustee, administrator, assignee for the benefit
of creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

25



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country, region or territory to the extent
that such country or territory is the subject or target of any Sanction.

“Determination Date” shall mean the date upon which each of the following has
occurred:

(a) the Canadian Revolving Commitments and/or the Domestic Revolving Commitments
have been terminated by the Required Lenders; and

(b) the Obligations and/or the Canadian Liabilities have been declared to be due
and payable (or have become automatically due and payable) and have not been
paid in accordance with the terms of this Agreement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and), whether in one
transaction or in a series of transactions, by any Person of any property
(including, without limitation, any Equity Interests held by such Person), or
the granting of any option or other right to do any of the foregoing, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith
and including any disposition of property to a Delaware Divided LLC pursuant to
a Delaware LLC Division.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable in cash,
pursuant to a sinking fund obligation or otherwise, or (b) is redeemable in cash
at the option of the holder thereof, in whole or in part, in each case, on or
prior to the date that is 91 days after the Maturity Date. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Loan Parties may become obligated
to pay in cash upon the occurrence of any of the foregoing events at any such
time, plus accrued and unpaid dividends.

“Documentation Agent” means BMO Harris Bank, N.A.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Borrowers” means the Lead Borrower and the Other Domestic Borrowers.

“Domestic L/C Credit Extension” means, with respect to any Domestic Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Domestic Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Domestic Borrowers.

“Domestic Letter of Credit Sublimit” means an amount equal to $50,000,000. The
Domestic Letter of Credit Sublimit is part of, and not in addition to, the
Domestic Revolving Commitments. A permanent reduction of the Domestic Revolving
Commitments shall not require a corresponding pro rata reduction in the Domestic
Letter of Credit Sublimit; provided, however, that if the Domestic Revolving
Commitments are reduced to an amount less than the Domestic Letter of Credit
Sublimit, then the Domestic Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at the Lead Borrower’s option, less than) the Domestic
Revolving Commitments.

 

26



--------------------------------------------------------------------------------

“Domestic Loan Parties” means, collectively, the Domestic Borrowers and each
Subsidiary of the Lead Borrower that is or becomes a guarantor of the
Obligations. “Domestic Loan Party” means any one of such Persons.

“Domestic Revolving Availability” means, as of any date of determination
thereof, the result, if a positive number, of:

(a) the Revolving Loan Cap

minus

(b) the Domestic Total Revolving Outstandings on such date.

“Domestic Revolving Borrowing” means a borrowing consisting of simultaneous
Domestic Revolving Loans of the same Type and, in the case of LIBOR Rate Loans,
having the same Interest Period made by each of the Domestic Revolving Lenders
pursuant to Section 2.01(a).

“Domestic Revolving Borrowing Base[”]” means, at any time of calculation, an
amount equal to:

(a) the face amount of Eligible Credit Card Receivables of the Domestic
Borrowers, net of Receivables Reserves, multiplied by 90%;

plus

(b) the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Domestic Borrowers, net of
Inventory Reserves, multiplied by (iii) the Cost of Eligible Inventory of the
Domestic Borrowers;

plus

(c) the face amount of Eligible Trade Receivables of the Domestic Borrowers, net
of Receivables Reserves, multiplied by 85%;

plus

(d) the product of (i) the Revolving IP Advance Rate multiplied by (ii) the
Appraised Value of Eligible Trade Names of the Domestic Borrowers; provided that
the amounts advanced under the Domestic Revolving Borrowing Base pursuant to
this clause (d) shall at no time exceed the lesser of (x) $50,000,000 or (y) 10%
of the Revolving Loan Cap;

minus

(e) the Term Loan Push Down Reserve;

minus

(f) without duplication of any Receivables Reserves or Inventory Reserves, the
amount of all Availability Reserves then applicable to the Domestic Loan
Parties.

[Notwithstanding the foregoing, until such time as the Agent shall have received
a commercial finance examination, inventory appraisal and intellectual property
appraisal, in each case in form and substance reasonably satisfactory to the
Agent, with respect to the assets of Waterworks IP Co., LLC and Waterworks
Operating Co., LLC to be included in the Domestic Revolving Borrowing Base, no
such assets shall be included in the calculation of the Domestic Revolving
Borrowing Base.]

 

27



--------------------------------------------------------------------------------

“Domestic Revolving Commitments” means, as to each Domestic Revolving Lender,
its obligation to (a) make Domestic Revolving Loans to the Domestic Borrowers
pursuant to Article II and (b) purchase participations in Domestic L/C
Obligations and in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Domestic
Revolving Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Domestic Revolving Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Domestic Revolving Commitment Percentage” means the Applicable Percentages of
the Domestic Revolving Lenders.

“Domestic Revolving Credit Extensions” shall mean the making of a Domestic
Revolving Loan to the Domestic Borrowers or any Domestic L/C Credit Extensions.

“Domestic Revolving Credit Party” and “Domestic Revolving Credit Parties” means
(a) individually, (i) each Domestic Revolving Lender (other than the Term
Lenders) and its Affiliates to whom any Obligations (other than Obligations with
respect to the Term Loan) are owed, (ii) the Agent, (iii) each L/C Issuer,
(iv) the Arranger, (v) each beneficiary of each indemnification obligation
undertaken by any Loan Party under any Loan Document, (vi) any other Person to
whom Obligations under this Agreement and other Loan Documents are owing (other
than Obligations with respect to the Term Loan), and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Domestic Revolving Lenders” means Lenders having Domestic Revolving Commitments
from time to time or at any time.

“Domestic Revolving Loan” means an extension of credit by a Domestic Revolving
Lender to a Domestic Borrower (to the extent based on Domestic Revolving
Availability) under Article II.

“Domestic Revolving Loan Notice” means a notice of (a) a Domestic Revolving
Borrowing, (b) a Conversion of Domestic Revolving Loans from one Type to the
other, or (c) a continuation of LIBOR Rate Loans that are Domestic Revolving
Loans, pursuant to Section 2.02(b), which, if in writing, shall be substantially
in the form of Exhibit A-1.

“Domestic Revolving Note” means a promissory note made by the Domestic Borrowers
in favor of a Domestic Revolving Lender evidencing Domestic Revolving Loans made
by such Domestic Revolving Lender, substantially in the form of Exhibit C-1.

“Domestic Revolving Obligations” means all Obligations other than Canadian
Liabilities and Obligations with respect to the Term Loan.

“Domestic Revolving Overadvance” means a Domestic Revolving Credit Extension to
the extent that, immediately after its having been made, Domestic Revolving
Availability is less than zero.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

 

28



--------------------------------------------------------------------------------

“Domestic Total Revolving Commitments” means the sum of the Domestic Revolving
Commitments outstanding at any time. On the Third Amendment Effective Date, the
Domestic Total Revolving Commitments are $600,000,000.

“Domestic Total Revolving Outstandings” as of any day, shall be equal to the sum
of (a) the principal balance of all Domestic Revolving Loans then outstanding,
and (b) the then amount of the Domestic L/C Credit Extensions.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 [are]were first satisfied or waived in accordance with
Section 10.01.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates or
branches; (b) a bank, insurance company, or company engaged in the business of
making commercial loans, which Person, together with its Affiliates and
branches, has a combined capital and surplus in excess of $250,000,000; (c) an
Approved Fund; (d) any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities, and (e) any other Person (other than
a natural person) approved by (i) the Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Lead Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries or
any Defaulting Lender; and provided further that, unless an Event of Default has
occurred and is continuing, only Canadian Qualified Lenders shall be Eligible
Assignees with respect to any assignment of the Canadian Liabilities.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, (ii) is not of a type described in
any of clauses (a) through (j) below, and (iii) indicates no Person other than a
Borrower as payee or remittance party. In determining the amount of any Eligible
Credit Card Receivable, the face amount of the applicable account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (x) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer, a credit card payment processor, or credit
card issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (y) the aggregate amount of all cash received in respect of such
account but not yet applied by the Borrowers to reduce the amount of such Credit
Card Receivable. Except as otherwise agreed by the Agent in its Permitted
Discretion, any Credit Card Receivable included within any of the following
categories shall not constitute an Eligible Credit Card Receivable:

 

29



--------------------------------------------------------------------------------

(a) Credit Card Receivables which do not constitute an “account” or
“[general]payment intangible” (as defined in the UCC or, if applicable, an
“intangible” as defined in the PPSA);

(b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

(c) Credit Card Receivables (i) that are not subject to a perfected
first-priority (subject to Permitted Encumbrances having priority by operation
of Law) Lien in favor of the Agent, or (ii) with respect to which a Borrower
does not have good, valid and marketable title thereto, free and clear of any
Lien (other than Permitted Encumbrances);

(d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(e) Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Borrower to repurchase the Accounts from such
credit card processor;

(f) Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

(g) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(h) Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

(i) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Agent, and to the extent necessary or appropriate, endorsed to
the Agent; or

(j) Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine in its Permitted Discretion.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a) which has been shipped from a foreign location for receipt by a Borrower,
but which has not yet been delivered to such Borrower, which In-Transit
Inventory is scheduled for delivery within forty-five (45) days or less from the
date of determination;

(b) for which the purchase order is in the name of a Borrower and title and risk
of loss has passed to such Borrower;

 

30



--------------------------------------------------------------------------------

(c) for which an Acceptable BOL has been issued (and as to which the Agent has
possession of the Acceptable BOL) which evidences ownership of the subject
In-Transit Inventory (which possession requirement can be satisfied by the
delivery of a Customs Broker Agreement from any third party with possession over
such Acceptable BOL);

(d) which is in the possession of a common carrier or Eligible NVOCC which
issued the Acceptable BOL in respect of such In-Transit Inventory;

(e) at the direction of the Agent in its Permitted Discretion, the common
carrier (to the extent an Eligible NVOCC has not engaged such common carrier),
NVOCC and customs broker (as applicable) with respect to such In-Transit
Inventory has entered into a Customs Broker Agreement which is then in effect;

(f) which is insured to the reasonable satisfaction of the Agent (including,
without limitation, if applicable, marine cargo insurance); and

(g) which otherwise satisfies all of the requirements for Eligible Inventory
other than the requirement that it be located in the United States (with respect
to In-Transit Inventory of a Domestic Borrower), or Canada (with respect to
In-Transit Inventory of the Canadian Borrower);

provided that the Agent may, in its Permitted Discretion, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
the Agent in its Permitted Discretion determines that such Inventory is subject
to any Person’s right of reclamation, repudiation, stoppage in transit or any
event has occurred or is reasonably anticipated by the Agent to arise which may
otherwise adversely impact the ability of the Agent to realize upon such
Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, provided that Eligible
In-Transit Inventory shall not constitute more than twenty percent (20%) of the
Eligible Inventory at any time, (ii) Eligible Letters of Credit, and (iii) items
of Inventory of a Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course of a Borrower’s business deemed by
the Agent in its Permitted Discretion to be eligible for inclusion in the
calculation of the Domestic Revolving Borrowing Base, the Canadian Borrowing
Base or the Term Loan Borrowing Base, in each case, except as otherwise agreed
by the Agent, which (A) complies with each of the representations and warranties
respecting Inventory made by the Borrowers in the Loan Documents, and (B) is not
excluded as ineligible by virtue of one or more of the criteria set forth below.
Except as otherwise agreed by the Agent in its Permitted Discretion, the
following items of Inventory shall not be included in Eligible Inventory:

(a) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(b) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person which is not a Borrower;

(c) Inventory (other than Eligible In-Transit Inventory) that is not located in
the United States of America (excluding territories or possessions of the United
States) or Canada at a location that is owned or leased by a Borrower, except
(i) Inventory in transit between such owned or leased locations, or (ii) to the
extent that the Borrowers have furnished the Agent with (A) any UCC financing
statements, PPSA financing statements or other documents that the Agent may
determine in its Permitted Discretion to be necessary to perfect its Lien on
such Inventory at such location, and (B) a Collateral Access Agreement executed
by the Person owning any such location;

 

31



--------------------------------------------------------------------------------

(d) Inventory that is located in a distribution center leased by a Borrower
unless the applicable lessor has delivered to the Agent a Collateral Access
Agreement;

(e) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or are custom items, work-in-process, raw materials, or that
constitute samples, spare parts, promotional, marketing, labels, bags and other
packaging and shipping materials or supplies used or consumed in a Borrower’s
business, (iv) are seasonal in nature and which have been packed away for sale
in the subsequent season, (v) not in compliance with all standards imposed by
any Governmental Authority having regulatory authority over such Inventory, its
use or sale, or (vi) are bill and hold goods;

(f) Inventory that is not subject to a perfected first-priority (subject to
Permitted Encumbrances having priority by operation of Law) Lien in favor of the
Agent;

(g) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(h) Inventory that has been sold but not yet delivered;

(i) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received written notice of a dispute in respect
of any such agreement and as a result of such dispute, such Inventory is not
saleable in the Agent’s Permitted Discretion; or

(j) Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Borrowers’ business (including
Inventory of any related business established or acquired under Section 7.08
hereof), unless and until the Agent has completed or received (A) an appraisal
of such Inventory from appraisers satisfactory to the Agent and establishes
Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agent may require, all of the results of the foregoing to be reasonably
satisfactory to the Agent in its Permitted Discretion.

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (a) which
Inventory does not constitute Eligible In-Transit Inventory and for which no
documents of title have then been issued; (b) which Inventory otherwise would
constitute Eligible Inventory when purchased, (c) which Commercial Letter of
Credit has an expiry within sixty (60) days of the date of initial issuance of
such Commercial Letter of Credit, (d) which Commercial Letter of Credit provides
that it may be drawn only after the Inventory is completed and after a document
of title reasonably acceptable to the Agent has been issued for such Inventory
reflecting a Borrower or the Agent as consignee of such Inventory, and (e) which
will constitute Eligible In-Transit Inventory upon satisfaction of the
requirements of clause (d) hereof.

“Eligible NVOCC” means, with respect to any In-Transit Inventory, an NVOCC for
such In-Transit Inventory that at the direction of the Agent in its Permitted
Discretion (i) is not an Affiliate of a Loan Party or the applicable foreign
vendor and is otherwise acceptable to the Agent; (ii) is engaged by a Loan Party
as freight forwarder with respect to such In-Transit Inventory; (iii) has
received from the carrier a tangible bill of lading with respect to such
In-Transit Inventory that names such NVOCC as consignee; (iv) has issued an
Acceptable BOL to the order of a Loan Party in respect of such In-Transit
Inventory; and (v) has entered into a Customs Broker Agreement which is then in
effect.

 

32



--------------------------------------------------------------------------------

“Eligible Trade Names” means Trademarks of the Domestic Borrowers deemed by the
Agent in its Permitted Discretion to be eligible for inclusion in the
calculation of the Domestic Revolving Borrowing Base and the Term Loan Borrowing
Base, in each case that, except as otherwise agreed by the Agent, complies with
the following criteria:

(a) such Trademark is validly registered with the United States Patent and
Trademark Office;

(b) a Domestic Borrower owns such Trademark, free and clear of any Liens other
than Liens granted to the Agent;

(c) such Domestic Borrower is in compliance in all material respects (subject to
any materiality requirements set forth therein) with the representations,
warranties and covenants set forth in the Loan Documents relating to such
Trademark;

(d) the Agent shall have received an appraisal (based upon Appraised Value) of
such Trademark by a third party appraiser reasonably acceptable to the Agent and
otherwise in form and substance reasonably satisfactory to the Agent; and

(e) the Agent shall have received evidence reasonably satisfactory to the Agent
that (i) all actions have been taken that the Agent may reasonably deem
necessary or appropriate in order to create valid first and subsisting Liens in
favor of the Agent, and (ii) all filings reasonably requested by the Agent have
been filed with the United States Patent and Trademark Office to further
evidence the Agent’s Lien on such Trademark.

“Eligible Trade Receivables” means Accounts arising from the sale of the
Domestic Borrowers’ Inventory (but excluding, for the avoidance of doubt, Credit
Card Receivables) that satisfies the following criteria at the time of creation
and continues to meet the same at the time of such determination: such Account
(i) has been earned by performance and represents the bona fide amounts due to a
Domestic Borrower from an account debtor, and in each case is originated in the
ordinary course of business of such Domestic Borrower, and (ii) in each case is
acceptable to the Agent in its Permitted Discretion, and is not ineligible for
inclusion in the calculation of the Domestic Revolving Borrowing Base pursuant
to any of clauses (a) through (s) below. Without limiting the foregoing, to
qualify as an Eligible Trade Receivable, an Account shall indicate no Person
other than a Domestic Borrower as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Domestic Borrower may be obligated to
rebate to a customer pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Domestic Borrowers to reduce the
amount of such Eligible Trade Receivable. Except as otherwise agreed by the
Agent in its Permitted Discretion, any Account included within any of the
following categories shall not constitute an Eligible Trade Receivable:

(a) Accounts that are not evidenced by an invoice;

(b) Accounts that have been outstanding for more than 90 days from the original
invoice date or more than 60 days past the due date;

(c) Accounts due from any account debtor for which more than 50% of the accounts
of such account debtor are accounts described in clause (b), above.

 

33



--------------------------------------------------------------------------------

(d) All Accounts owed by an account debtor and/or its Affiliates together exceed
fifteen percent (15%) (or any other percentage now or hereafter established by
the Agent for any particular account debtor) of the amount of all Accounts at
any one time (but the portion of the Accounts not in excess of the applicable
percentage may be deemed Eligible Trade Receivables, in the Agent’s Permitted
Discretion);

(e) Accounts (i) that are not subject to a perfected first-priority security
interest in favor of the Agent, or (ii) with respect to which a Domestic
Borrower does not have good and valid title thereto, free and clear of any Lien
(other than Liens granted to the Agent pursuant to the Security Documents);

(f) Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(g) Accounts which arise out of any sale (i) not made in the ordinary course of
business, (ii) made on a basis other than upon credit terms usual to the
business of the Domestic Borrowers or (iii) are not payable in Dollars;

(h) Accounts which are owed by any Affiliate or any employee of a Borrower;

(i) Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent have not been duly obtained, effected or given and are not in full
force and effect;

(j) Accounts due from an account debtor which is the subject of any bankruptcy
or insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(k) Accounts due from any Governmental Authority except to the extent that the
subject account debtor is the federal government of the United States of America
and Domestic Borrowers have complied with the Federal Assignment of Claims Act
of 1940;

(l) Accounts (i) owing from any Person that is also a supplier to or creditor of
a Domestic Borrower or any of its Subsidiaries or (ii) representing any
manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling a Domestic Borrower or any of its Subsidiaries to
discounts on future purchase therefrom;

(m) Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return;

(n) Accounts arising out of sales to account debtors outside the United States
unless such Accounts are fully backed by (i) an irrevocable letter of credit on
terms, and issued by a financial institution, acceptable to the Agent and such
irrevocable letter of credit is in the possession of the Agent or (ii) credit
insurance reasonably acceptable to the Agent in its Permitted Discretion;

(o) Accounts evidenced by a promissory note or other instrument;

(p) Accounts consisting of amounts due from vendors as rebates or allowances; or

(q) Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business.

 

34



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, provincial, municipal,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC or the PPSA, as applicable.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance or sale (whether primary or secondary) of
Equity Interests by any of Holdings and its Relevant Subsidiaries and for the
avoidance of doubt includes the exercise of stock options.

“Equivalent CD$ Amount” means, on any date, the rate at which Canadian Dollars
may be exchanged into Dollars, determined by reference to the Bank of
America-Canada Branch noon rate as published on the Reuters Screen BOFC on the
immediately preceding Business Day. In the event that such rate does not appear
on such Reuters page, “Equivalent CD$ Amount” shall mean, on any date, the
amount of Dollars into which an amount of Canadian Dollars may be converted or
the amount of Canadian Dollars into which an amount of Dollars may be converted,
in either case, at, in the case of the Canadian Loan Parties, the Agent’s spot
buying rate in Toronto as at approximately 12:00 noon (Toronto time) on such
date and, in the case of a Domestic Borrower, the Agent’s spot buying rate in
New York as at approximately 12:00 noon (New York City time) on the immediately
preceding Business Day.

“ERISA” means the Employee Retirement Income Security Act of [1974.]1974, as
amended, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during

 

35



--------------------------------------------------------------------------------

a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Lead Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the determination that any Pension Plan
is considered an at-risk plan or a plan in endangered or critical status within
the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and
305 of ERISA; or (g) the imposition of any material liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon [the]any Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

(a) the Loan Cap

minus

(b) the Total Outstandings on such date

minus

(c) any Notes Reserve in effect.

“Excluded Swap Obligation” means, with respect to any Loan Party, (a) any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Facility Guaranty of, or the grant under a Loan Document by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guaranty thereof) is or becomes illegal or unlawful under the Commodity Exchange
Act (or the application or official interpretation thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.29 hereof and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the guaranty of such Loan
Party, or grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such guaranty or security interest is or becomes illegal or unlawful.

“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder, (a) Taxes imposed on or measured by its overall
net income (however denominated), branch profits Taxes and franchise Taxes
imposed (in lieu of net income Taxes) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any Taxes imposed on or measured
by its overall net income (however denominated), branch profits Taxes and
franchise Taxes

 

36



--------------------------------------------------------------------------------

imposed (in lieu of net income Taxes) as a result of a present or former
connection between any Agent, Lender, L/C Issuer or any other recipient and the
jurisdiction imposing such Tax, (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Lead Borrower under Section 10.13 and
other than a Canadian Lender), any withholding Tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Loan Parties with
respect to such withholding Tax pursuant to Section 3.01(a), (d) in the case of
a Canadian Lender (other than the original Canadian Lenders hereunder), any
withholding Tax that is imposed on amounts payable to such Canadian Lender at
the time such Canadian Lender becomes a party to this Agreement (or designates a
new Lending Office) or is attributable to such Canadian Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Canadian Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Canadian Borrower
with respect to such withholding Tax pursuant to Section 3.01(a), (e) any U.S.
federal, state or local backup withholding Tax, and (f) any Tax imposed under
FATCA.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” has the meaning given such term in the recitals
hereto.

“Existing Letters of Credit” means all Letters of Credit (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement on
the Effective Date.

“Facility Guaranty” means each Guaranty dated as of November 24, 2014 and made
by the Guarantors in favor of the Agent and the applicable Credit Parties, in
form reasonably satisfactory to the Agent and each other Guaranty delivered
pursuant to Section 6.11.

“FASB” means the Financial Accounting Standards Board, which promulgates
accounting standards.

“ FATCA” means [current Section]Sections 1471 through 1474 of the Code, as of
the date of this Agreement (or any amended[ version] or successor [provision
that is substantively similar and, in each case, any] regulations promulgated
thereunder[ and any interpretation and other guidance issued in connection
therewith and any applicable] intergovernmental agreement entered into[
thereunder (and any foreign legislation implemented to give effect to such
intergovernmental agreements) and any agreement]version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on

 

37



--------------------------------------------------------------------------------

the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Agent.

“Fee Letter” means the letter agreement, dated [June 1, 2017,]March 26, 2019,
among the Borrowers[,] and the Agent[ and the Arranger].

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the last day of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on Saturday closest to the last day of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to the last day in January of any calendar year.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to any L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations in respect of such L/C
Issuer other than such L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means, subject to Section 1.03(b), generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards BoardFASB or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, municipal or local, and any agency,

 

38



--------------------------------------------------------------------------------

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means (i) each of the Domestic Loan Parties party to a Facility
Guaranty, and (ii) each Material Subsidiary of the Lead Borrower (other than any
CFC, with the exception of a CFC that is a Canadian Subsidiary and is solely
guaranteeing a Canadian Liability) that is required to execute and deliver a
Facility Guaranty pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes.

“Holdings” means RH, a Delaware corporation.

“Holdings and its Relevant Subsidiaries” means, as of the Third Amendment
Effective Date, Holdings and its Subsidiaries existing on the Third Amendment
Effective Date, provided that, if at any time following the Third Amendment
Effective Date Holdings owns any Subsidiary that is not also a Material
Subsidiary of the Lead Borrower and that (a) owns at least 5% of the
Consolidated assets of Holdings and its Subsidiaries or (b) generates at least
5% of the Consolidated Net Income of Holdings and its Subsidiaries, such
Subsidiary and the assets of such Subsidiary shall be excluded from any
calculations herein based on assets or income of “Holdings and its Relevant
Subsidiaries” and such Subsidiary shall no longer be deemed a “Relevant
Subsidiary” for purposes of any provision herein that is measured by reference
to Holdings and its Relevant Subsidiaries; provided further that, upon any such
exclusion of any Subsidiary of Holdings from Holdings and its Relevant
Subsidiaries pursuant to the foregoing proviso, all financial statements to be
provided pursuant to Section 6.01 shall include consolidating financial
statements with respect to the Loan Parties (it being understood and agreed that
such consolidating financial statements shall not be required to be audited).
For the avoidance of doubt, no Loan Party shall be excluded from Holdings and
its Relevant Subsidiaries, and “Relevant Subsidiaries” shall mean all
Subsidiaries of Holdings that are included at any time within the definition of
Holdings and its Relevant Subsidiaries.

 

39



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, in each case, prior to
the Maturity Date, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and

 

40



--------------------------------------------------------------------------------

combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan or BA Equivalent
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBOR Rate
Loan or BA Equivalent Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), Canadian Prime Rate Loan or U.S. Index Rate Loan, the first day of each
month and the Maturity Date.

“Interest Period” means, as to each LIBOR Rate Loan or BA Equivalent Loan, the
period commencing on the date such LIBOR Rate Loan or BA Equivalent Loan is
disbursed or Converted to or continued as a LIBOR Rate Loan or BA Equivalent
Loan and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower or the Canadian Borrower, as applicable, in its
Domestic Revolving Loan Notice, Canadian Loan Notice or Term Loan Notice, as
applicable; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

(iv) notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Borrowing or a BA Equivalent Borrowing would be for a
shorter period, such Interest Period shall not be available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting.

“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a foreign vendor of a Loan
Party from a location outside of the continental United States or Canada to a
location of a Loan Party that is within the continental United States or Canada.

 

41



--------------------------------------------------------------------------------

“Inventory” has the meaning given that term in the UCC or the PPSA, as
applicable, and shall also include, without limitation, all: (a) goods which
(i) are leased by a Person as lessor, (ii) are held by a Person for sale or
lease or to be furnished under a contract of service, (iii) are furnished by a
Person under a contract of service, or (iv) consist of raw materials, work in
process, or materials used or consumed in a business; (b) goods of said
description in transit; (c) goods of said description which are returned,
repossessed or rejected; and (d) packaging, advertising, and shipping materials
related to any of the foregoing.

“Inventory Advance Rate” means, (i) so long as no portion of the Term Loan is
outstanding, for the Selected Months of each Fiscal Year, 92.5%, and at all
other times, 90%, and (ii) at all times that any portion of the Term Loan is
outstanding, 90%, and upon the repayment in full of the Term Loan, then the
Inventory Advance Rate shall be as set forth in clause (i) above.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent reasonably determines, in its Permitted
Discretion, will need to be satisfied in connection with the realization upon
the Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Agent’s Permitted Discretion include (but are not limited
to) reserves based on:

(a) Obsolescence;

(b) Seasonality;

(c) Shrink;

(d) Imbalance;

(e) Change in Inventory character;

(f) Change in Inventory composition;

(g) Change in Inventory mix;

(h) Mark-downs (both permanent and point of sale);

(i) Retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and

(j) Out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

 

42



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Borrower (or any Subsidiary) relating to any such Letter of Credit.

“Joinder Agreement” means an agreement, in form satisfactory to the Agent
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Agent may determine.

“Joint Lead Arrangers” means Bank of America, JPMorgan Chase Bank, N.A.[, J.P.
Morgan Securities LLC] and Wells Fargo Bank, National Association, in their
capacities as joint lead arrangers and joint book managers.

“Judgment Currency” as defined in Section 10.22.

“Law” or “Laws” means each international, foreign, federal, state, provincial,
municipal and local statute, treaty, rule, guideline, regulation, ordinance,
code and administrative or judicial precedent or authority, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and each
applicable administrative order, directed duty, request, license, authorization
and permit of, and agreement with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Canadian Revolving Borrowing or a Domestic Revolving Borrowing,
as applicable.

“L/C Credit Extension” means the Domestic L/C Credit Extensions and the Canadian
L/C Credit Extensions, as applicable.

“L/C Issuer” means, (a) with respect to Domestic Letters of Credit, Bank of
America and, with respect to Canadian Letters of Credit, Bank of America-Canada
Branch, or any successor issuer of Letters of Credit hereunder (which successor
may only be a Revolving Lender selected by the Agent in its reasonable
discretion), and (b) any other Revolving Lender reasonably acceptable to the
Agent and the Lead Borrower. The L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates or branches of the L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate or
branch with respect to Letters of Credit issued by such Affiliate or branch.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any Article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

43



--------------------------------------------------------------------------------

“Lead Borrower” means Restoration Hardware, Inc., a Delaware corporation.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

“Lender” means the Domestic Revolving Lenders, the Canadian Lenders, the Term
Lenders, and, as the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Agent.

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder, and shall include the
Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means the Canadian Letter of Credit Sublimit and the
Domestic Letter of Credit Sublimit, as applicable.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means the per annum rate of interest (rounded [up]upwards, if
necessary, to the [nearest]next 1/[8th]16 of one percent (1%) and in no event
less than zero) determined by the Agent at or about 11:00 a.m. (London time) two
Business Days prior to an interest period for a term equivalent to such period,
equal to the London Interbank Offered Rate, or comparable or successor rate
approved by the Agent, as published on the applicable Reuters screen page (or
other commercially available source designated by the Agent from time to time);
provided, that any comparable or successor rate shall be applied by the Agent,
if administratively feasible, in a manner consistent with market practice.

“LIBOR Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted LIBOR Rate.

“LIBOR Screen Rate” means the LIBOR Rate quote on the applicable screen page the
Agent designates to determine LIBOR Rate (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor

 

44



--------------------------------------------------------------------------------

Rate and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Agent determines in
consultation with the Lead Borrower).

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien, trust (statutory, constructive, deemed
or other), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, Capital Lease Obligation,
Synthetic Lease Obligation, or other title retention agreement, any easement,
servitude, right of way or other encumbrance on title to real property, and any
financing lease having substantially the same economic effect as any of the
foregoing) and (b) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Laws as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Liquidation Percentage” means, for any Revolving Lender, a fraction, the
numerator of which is the sum of such Revolving Lender’s Domestic Revolving
Commitments and Canadian Revolving Commitment on the Determination Date and the
denominator of which is all Domestic Revolving Commitments and Canadian
Revolving Commitments of all Revolving Lenders on the Determination Date.

“Loan” means the Revolving Loans or the Term Loan, as applicable.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, (i)[ if the Term Loan Draw Date
occurs, from such date] until the repayment in full of the Term Loan, the sum of
(a) the lesser of (x) the Aggregate Revolving Commitments or (y) the Aggregate
Revolving Borrowing Base (as calculated without giving effect to the Term Loan
Push Down Reserve), plus (b) the lesser of (x) the then outstanding amount of
the Term Loan or (y) the Term Loan Borrowing Base, and (ii)[ until such time as
the Term Loan Draw Date occurs, and in the event such date occurs,] after
repayment in full of the Term Loan, the Revolving Loan Cap.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guaranty, and
any other instrument or agreement now or hereafter executed and delivered by any
Loan Party in connection herewith, each as amended and in effect from time to
time.

“Loan Parties” means, collectively, the Canadian Loan Parties and the Domestic
Loan Parties.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of any Loan Party (or
Holdings and its Relevant Subsidiaries taken as a whole); (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which

 

45



--------------------------------------------------------------------------------

it is a party; or (c) a material impairment of the rights and remedies of the
Agent or the Lenders under any Loan Document. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party that such Person would be required to file with the SEC
were such Person a publicly reporting company.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $17,500,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Material Subsidiary” means any (1) Subsidiary that is designated by Holdings as
a “Material Subsidiary”, and (2) Subsidiary of Lead Borrower that (a) owns at
least two and a half percent (2.50%), or, together with all other Subsidiaries
which are not Material Subsidiaries, five percent (5.00%) of the Consolidated
assets of the Lead Borrower, (b) generates at least two and a half percent
(2.50%), or, together with all other Subsidiaries which are not Material
Subsidiaries, five percent (5.00%) of the Consolidated Net Income, (c) is the
owner of Equity Interests of any Subsidiary described in either of the foregoing
clauses (a) and (b), or (d) owns assets of the type included in the Domestic
Revolving Borrowing Base, Canadian Borrowing Base or Term Loan Borrowing Base;
provided that, notwithstanding anything else contained herein to the contrary,
as of the Third Amendment Effective Date, none of the Subsidiaries listed on
Schedule 6.05 hereto are Material Subsidiaries.

“Maturity Date” means[ the earlier of (a) June 28, 2022 and (b) the date that is
sixty (60) days prior to the maturity date of the Senior Notes, unless such
Senior Notes are refinanced, converted or otherwise defeased pursuant to a
Permitted Refinancing and the maturity thereof is extended to a date that is not
less than six (6) months following the date set forth in clause (a) above.]
June 28, 2022.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed twelve Fiscal Months of the Lead Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means any employee benefit plan (as such term is
defined in Section 3(3) of ERISA) which has two or more contributing sponsors
(including the Lead Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

46



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any transaction for which Net Proceeds are
being measured including a Disposition by any Loan Party, or a casualty or
condemnation of property of any Loan Party, or any Equity Issuance, the excess,
if any, of (i) the sum of cash and cash equivalents received by the applicable
party or parties in connection with such transaction (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
a Permitted Encumbrance, senior to the Agent’s Lien, on the applicable asset and
which Indebtedness is required to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such Disposition (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by the applicable party or parties (which may be
any of Holdings and its Relevant Subsidiaries depending on the transaction) in
connection with such transaction (including, without limitation, appraisals, and
brokerage, legal, title and tax expenses and commissions) paid by the applicable
party or parties in connection with such transaction to third parties (other
than Affiliates of such party or parties).

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Financed Capital Expenditures” means, for any period, Capital Expenditures
during such period other than Capital Expenditures funded with the proceeds of
Indebtedness (excluding Revolving Loans).

“Note” means (a) a Canadian Note, (b) a Domestic Revolving Note, (c) a Term
Note, and (d) the Swing Line Note, as each may be amended, supplemented or
modified from time to time.

“Notes Reserve” in effect at any time shall mean the sum of the amount of the
2019 Notes Reserve and the amount of the 2020 Notes Reserve in effect at such
time.

“Notes Reserve Account” means a retail finance suspense account maintained with
Bank of America and/or any deposit account in the name of a Loan Party
maintained with Bank of America, and any successor account (notwithstanding a
change in the account number), in each case, over which the Agent shall have
exclusive and complete control as documented to the satisfaction of the Agent.

“NPL” means the National Priorities List under CERCLA.

“NVOCC” means with respect to any In-Transit Inventory, a non-vessel operating
common carrier engaged as a freight forwarder or otherwise to assist in the
importation of In-Transit Inventory.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities. Without limiting the foregoing, the term
“Obligations” includes all Canadian Liabilities. Notwithstanding the foregoing,
the Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.

 

47



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Canadian Liabilities” means any obligation of the Canadian Loan Parties
on account of (a) any Cash Management Services furnished to any of the Canadian
Loan Parties or any of their Subsidiaries and/or (b) any Bank Product furnished
to any of the Canadian Loan Parties and/or any of their Subsidiaries.

“Other Domestic Borrowers” means each Domestic Subsidiary that is a Material
Subsidiary of the Lead Borrower that is not a Guarantor.

“Other Domestic Liabilities” means any obligation of the Domestic Loan Parties
on account of (a) any Cash Management Services furnished to any of the Domestic
Loan Parties or any of their Subsidiaries and/or (b) any Bank Product furnished
to any of the Domestic Loan Parties and/or any of their Subsidiaries.

“Other Liabilities” means, collectively, Other Domestic Liabilities and Other
Canadian Liabilities.

“Other Taxes” means all present or future stamp or documentary taxes, charges or
similar levies arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, excluding, however, any
such amounts imposed as a result of an assignment by a Lender of its Loan or
Commitment.

“Outstanding Amount” means (i) with respect to Loans and Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Loans and Swing Line Loans, as
the case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.

“Overadvance” means a Canadian Overadvance or a Domestic Revolving Overadvance,
as applicable.

“Participant” has the meaning specified in Section 10.06(d).

“Participation Register” has the meaning provided therefor in Section 10.06(d).

 

48



--------------------------------------------------------------------------------

“Patriot Act” means USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended by the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2006) (as amended
from time to time).

“Payment Conditions” means, with respect to any specified transaction or
payment, that, (a) no Default or Event of Default exists on the date of such
transaction or payment or would arise as a result of entering into such
transaction or the making of such payment, (b) prior thereto, the Loan Parties
shall have delivered to the Agent evidence of satisfaction of the applicable
conditions contained in the following clause (c) on a basis (including, without
limitation, giving due consideration to results for prior periods) reasonably
satisfactory to the Agent, and (c) after giving effect to such transaction or
payment, either:

(i) (x) the Pro Forma Excess Availability following, and after giving effect to,
such transaction or payment, will be greater than the greater of (x) $60,000,000
and (y) fifteen percent (15%) of the Loan Cap, and (y) the Consolidated Fixed
Charge Coverage Ratio, calculated on a trailing twelve month basis after giving
pro forma effect to any specified transaction or payment, is equal to or greater
than 1.0:1.0, or

(ii) the Pro Forma Excess Availability following, and after giving effect to,
such transaction or payment, will be greater than the greater of (x) twenty-five
percent (25%) of the Loan Cap and (y) $100,000,000.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Lead Borrower and any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a) such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

(b) the Lead Borrower shall have furnished the Agent with ten (10) days’ prior
written notice of such intended Acquisition and shall have furnished the Agent
with a current draft of the Acquisition Documents (and final copies thereof as
and when executed), a summary of any due diligence undertaken by the Loan
Parties in connection with such Acquisition, appropriate financial statements of
the Person which is the subject of such Acquisition, pro forma projected
financial statements for the twelve (12) month period following such Acquisition
after giving effect to such Acquisition (including balance sheets, cash flows
and income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Agent may have reasonably requested no later than ten (10) days prior to such
Acquisition, all of which shall be in form reasonably satisfactory to the Agent;

 

49



--------------------------------------------------------------------------------

(c) if proceeds of the Credit Extensions are being used to directly or
indirectly finance all or any portion of such Acquisition and the Acquisition is
an Acquisition of Equity Interests, the legal structure of the Acquisition shall
be acceptable to the Agent in its reasonable discretion;

(d) all necessary legal and regulatory approvals with respect to such
Acquisition shall have been obtained;

(e) after giving effect to the Acquisition, if the Acquisition is an Acquisition
of Equity Interests, a Loan Party shall acquire and own, directly or indirectly,
a majority of the Equity Interests in the Person being acquired and shall
Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

(f) any assets acquired shall be utilized in, and if the Acquisition involves a
merger, amalgamation, consolidation or acquisition of Equity Interests, the
Person which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower pursuant to Section 7.08;

(g) if the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Loan Party, the requirements of Section 6.11 shall have been
fulfilled with respect to such Subsidiary; and

(h) if the Acquisition is for consideration in excess of $20,000,000, the Loan
Parties shall have satisfied the Payment Conditions.

“Permitted Discretion” means reasonable (from the perspective of a secured
asset-based lender) credit judgment exercised in good faith in accordance with
customary business practices of the Agent for comparable asset-based lending
transactions.

“Permitted Disposition” means any of the following:

(a) Dispositions of inventory in the ordinary course of business and
Dispositions of cash to pay obligations of the Loan Parties in the ordinary
course of business and not prohibited to be incurred hereunder;

(b) arm’s length bulk sales or other dispositions of the Inventory of a Loan
Party not in the ordinary course of business in connection with Permitted Store
Closings, at arm’s length;

(c) non-exclusive licenses of Intellectual Property consisting of trade names of
a Loan Party or any of its Subsidiaries in the ordinary course of business;

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent;

(e) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and, in the
case of any Equipment material to such Person’s business or operating, is
replaced with similar property having at least equivalent value;

 

50



--------------------------------------------------------------------------------

(f) Dispositions among the Loan Parties or by any Subsidiary to a Loan Party;

(g) Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party;

(h) sales of Real Estate of any Loan Party (or sales of any Equity Interests in
any Person or Persons created to hold such Real Estate), including
sale-leaseback transactions involving any such Real Estate pursuant to leases on
market terms, as long as (A) such sale is made for fair market value, (B) in the
case of any sale-leaseback transaction, the Agents\ shall have received from
each such purchaser or transferee a Collateral Access Agreement and (C) no
Default or Event of Default then exists or would arise therefrom;

(i) so long as no Default or Event of Default is continuing or would arise
therefrom, Dispositions of other assets and property of the Loan Parties in
exchange for reasonably equivalent value, provided that (A) any such Disposition
shall be made for fair market value and in an arm’s length transaction, (B) with
respect to any such Disposition of assets included in the Domestic Revolving
Borrowing Base, the Canadian Borrowing Base or the Term Loan Borrowing Base,
such Disposition shall be made for cash consideration in an amount not less than
the amount advanced against such assets under the Domestic Revolving Borrowing
Base, the Canadian Borrowing Base or the Term Loan Borrowing Base, as
applicable, and in connection with any Disposition in excess of $25,000,000, the
Lead Borrower shall deliver an updated Borrowing Base Certificate, (C) in
connection with any sale of Intellectual Property, such Intellectual Property
shall be removed from the Domestic Borrowing Base or the Term Loan Borrowing
Base, as applicable, and the Agent shall be granted a license to use such
Intellectual Property in connection with any exercise of remedies with respect
to the Collateral, (D) such Disposition shall not result in an Overadvance, and
(E) the Net Proceeds received from such Disposition shall be applied as set
forth in Section 2.05(f) or (g) hereof, as applicable; and

(j) transactions expressly permitted under Section 7.01, 7.02, 7.04, 7.06, 7.07
or 7.09, in each case to the extent constituting a Disposition.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA or any applicable Laws
relating to a Canadian Pension Plan;

 

51



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
under Section 8.01(h);

(f) easements, servitudes, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of a Loan Party and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property;

(g) Liens existing on the Third Amendment Effective Date and listed on Schedule
7.01 and any Permitted Refinancings thereof;

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any property or assets of the Loan
Parties other than such fixed or capital assets and the products and proceeds
thereof and books and records related thereto;

(i) Liens in favor of the Agent or others securing the Obligations;

(j) landlords’ and lessors’ Liens in respect of rent not in default;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Third Amendment
Effective Date and Permitted Investments, provided that such liens (a) attach
only to such Investments and (b) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;

(l) (i) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries and (ii) consensual Liens in favor of the applicable financial
institution or broker on such accounts, and all funds or investment property
credited thereto, solely to the extent arising pursuant to such financial
institution’s or broker’s standard terms and conditions of account and securing
only obligations with respect to such accounts owing to such financial
institution or broker under such standard terms and conditions;

(m) Liens arising from precautionary UCC or PPSA filings regarding “true”
operating leases or the consignment of goods to a Loan Party;

(n) voluntary Liens on property (other than property of the type included in the
Term Loan Borrowing Base, the Canadian Borrowing Base or the Domestic Revolving
Borrowing Base) in existence at the time such property is acquired or on such
property of a Material Subsidiary of a Loan Party in existence at the time such
Material Subsidiary is acquired; provided, that such Liens are not incurred in
connection with or in anticipation of such acquisition and do not attach to any
other assets of any Loan Party or any Material Subsidiary;

 

52



--------------------------------------------------------------------------------

(o) Liens in favor of customs and revenues authorities imposed by applicable
Laws arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii) that are being contested in compliance with
Section 6.04;

(p) Liens securing Permitted Indebtedness described in clause (d) of the
definition thereof;

(q) Liens securing pre-funded escrow accounts with respect to earn outs
permitted pursuant to clause (g)(ii) of the definition of Permitted
Indebtedness;

(r) Liens on assets of Foreign Subsidiaries that are not Loan Parties securing
Permitted Indebtedness described in clause (m) of the definition thereof;

(s) Liens in favor of any holder of Indebtedness permitted pursuant to clause
(k) of the definition of Permitted Indebtedness; provided that the Person
holding such Liens shall have entered into an intercreditor and subordination
agreement reasonably acceptable to the Agent and the Joint Lead Arrangers;

(t) Liens on items of specific furniture (excluding, for the avoidance of doubt,
Inventory of the Loan Parties), fixtures and Equipment financed by any holder of
Indebtedness permitted pursuant to clause (q) of the definition of Permitted
Indebtedness;

(u) Liens on [items of specific software rights financed by any holder of
Indebtedness]aircraft financed pursuant to the Permitted Jet Transactions
permitted pursuant to clause (r) of the definition of Permitted Indebtedness;

(v) Liens on the Collateral in favor of any holder of Indebtedness permitted
pursuant to clause (s) of the definition of Permitted Indebtedness; provided
that such Liens shall be junior and subordinate to the Liens of the Agent on the
Collateral, and the lender for such facility shall enter into an intercreditor
agreement on terms reasonably satisfactory to the Agent and the Joint Lead
Arrangers; and

(w) Liens (i) solely on any cash earnest money deposits made by the Loan Parties
and Material Subsidiaries in connection with any letter of intent or purchase
agreement permitted under this Agreement, or (ii) consisting of an agreement to
dispose of any property pursuant to a disposition permitted hereunder.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness outstanding on the Third Amendment Effective Date and listed on
Schedule 7.031 and any Permitted Refinancing thereof;

 

 

1 

Schedule 7.03 will describe the full $80,000,000 of the new equipment financing
that will close on or before the end of 2019.

 

53



--------------------------------------------------------------------------------

(b) Indebtedness consisting of Permitted Investments described in clause (g) of
the definition thereof;

(c) purchase money Indebtedness of any Loan Party to finance the acquisition of
any real or personal property consisting solely of fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to or within ninety (90) days after the acquisition thereof, and Permitted
Refinancings thereof, provided, however, that the aggregate principal amount of
Indebtedness permitted by this clause (c) shall not exceed $100,000,000 at any
time outstanding (excluding any current and future Capital Lease Obligations in
respect of real estate leases), and further provided that, if requested by the
Agent, the Loan Parties shall use commercially reasonable efforts to cause the
holders of such Indebtedness to enter into a use and access agreement on terms
reasonably satisfactory to the Agent;

(d) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder and any Synthetic Lease Obligations), provided
that, the Loan Parties shall use commercially reasonable efforts to cause the
holders of such Indebtedness and the lessors under any sale-leaseback
transaction to enter into a Collateral Access Agreement;

(e) contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

(f) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;”

(g) Indebtedness in connection with any Permitted Acquisition (i) with respect
to the deferred purchase price therefor; provided that such Indebtedness does
not require the payment in cash of principal (other than in respect of working
capital adjustments) prior to the Maturity Date, has a final maturity which
extends beyond the Maturity Date, and is subordinated to the Obligations on
terms reasonably acceptable to the Agent or (ii) consisting of any earn out or
other payment of contingent consideration tied to the post-closing performance
of the acquired Person, business, asset or property, to the extent that the
payment of the full amount of such earn out or other consideration was
permissible at the date of the closing of such Permitted Acquisition or
otherwise has been pre-funded into an escrow account upon the consummation of
such Permitted Acquisition;

(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);

(i) the Obligations;

(j) [Reserved];

 

54



--------------------------------------------------------------------------------

(k) Indebtedness not otherwise specifically described herein in an aggregate
principal amount not to exceed $100,000,000 at any time outstanding; provided
that the weighted average life to maturity of such Indebtedness shall be at
least six months following the Maturity Date and the documentation governing
such Indebtedness shall otherwise be in form and substance reasonably
satisfactory to the Agent; and provided further that if such Indebtedness is
secured by a Lien, such Lien constitutes a Permitted Encumbrance permitted
pursuant to clause (s) of the definition thereof;

(l) unsecured Indebtedness to finance the repurchase of employee stock in
accordance with the provisions of Section 7.06(c) hereof;

(m) Indebtedness of Foreign Subsidiaries that are not Loan Parties;

(n) Indebtedness of any Loan Party to any other Loan Party;

(o) Indebtedness of any Loan Party to any Affiliate that is not a Loan Party;
provided that at the time of incurrence of such Indebtedness and immediately
after giving effect thereto, the Payment Conditions are satisfied;

(p) Subordinated Indebtedness and other unsecured Indebtedness not otherwise
specifically described herein; provided that (i) at the time of incurrence of
such Subordinated Indebtedness or other unsecured Indebtedness and after giving
effect to such Indebtedness, the Total Leverage Ratio for Holdings and its
Subsidiaries shall not exceed 6.35:1.00 on a pro forma basis, and (ii) the
weighted average life to maturity of such Indebtedness shall be at least six
months following the Maturity Date;

(q) Indebtedness in an amount not to exceed $30,000,000 to finance owned
specific furniture (excluding, for the avoidance of doubt, Inventory of the Loan
Parties), fixtures and Equipment of the Loan Parties including leasehold
improvements in certain of the Lead Borrower’s store locations; provided that,
upon the Loan Parties’ entering into any such financing pursuant to this clause
(q), the Agent shall release its Lien on the specific furniture, fixtures and
Equipment subject to such financing, provided that the Agent shall retain rights
to access such Equipment as necessary in order to exercise on the Collateral;
provided further that the foregoing Indebtedness may be combined into one
facility with the Indebtedness described in clause (s) below in a maximum amount
not to exceed $[215,000,000]515,000,000;

(r) Indebtedness [in an amount not to exceed $30,000,000 to finance owned
software rights of the Loan Parties; provided that, upon the Loan Parties’
entering into any such financing pursuant to this clause (r), the Agent shall
release its Lien on the software rights subject to such financing, provided that
the Agent shall retain rights pursuant to an intercreditor agreement to access
such software in order that such software can continue to be used by the
business and as may be necessary for the Agent to exercise on the Collateral;
and]constituting Permitted Jet Transactions in an amount not to exceed
$65,000,000 in the aggregate; and

(s) Indebtedness in an amount not to exceed $[200,000,000,]500,000,000, provided
that (i) such Indebtedness shall not have borrowers or guarantors that are not
also Loan Parties hereunder, (ii) such Indebtedness shall have a maturity date
that is more than six months following the Maturity Date[ (and shall not in any
event have a springing maturity with respect to the Senior Notes that is earlier
than the Maturity Date set forth in clause (b) thereof], (iii) such Indebtedness
shall not amortize in an amount greater than 2.5% per annum, and (iv) any
repayments or prepayments of such Indebtedness (other than amortization payments
permitted pursuant to the foregoing clause (iii) shall be subject to
satisfaction of the Payment Conditions on a pro forma basis after giving effect
to any such repayment or prepayment; provided that the foregoing Indebtedness
may be combined into one facility with the Indebtedness described in clause
(q) above in a maximum amount not to exceed $[215,000,000.]515,000,000.

 

55



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth above, the aggregate
outstanding amount of Indebtedness incurred pursuant to clauses (q), (r) and
(s) above shall at no time exceed $[215,000,000.]515,000,000, including pursuant
to any Permitted Refinancing thereof.

“Permitted Investments” means each of the following:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

(f) Investments existing on the Third Amendment Effective Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;

(g) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Third Amendment Effective Date, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties,
(iii) Investments by non-Loan Party Subsidiaries in other non-Loan Party
Subsidiaries, (iv) up to $7,000,000 (at any time outstanding) of Investments
after the Third Amendment Effective Date in Foreign Subsidiaries (other than
Canadian Loan Parties), and (v) Investments after the Third Amendment Effective
Date by any

 

56



--------------------------------------------------------------------------------

Loan Party in non-Loan Party Subsidiaries in an amount not to exceed $40,000,000
(at any time outstanding), or any greater amount if the Payment Conditions are
satisfied; provided that to the extent such Investment includes Intellectual
Property material and necessary for the operation of the assets of the Loan
Parties and their Subsidiaries, taken as a whole, which constitute Collateral
and related assets and proceeds thereof, such Intellectual Property shall be
subject to a non-exclusive royalty-free worldwide license in favor of the Agent
for the purpose of the Agent’s exercise of rights and remedies under this
Agreement in connection with the Collateral;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Guarantees constituting Permitted Indebtedness;

(j) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investment, Investments by any Loan Party in Swap
Contracts permitted hereunder;

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$500,000 to any individual at any time or in an aggregate amount not to exceed
$2,500,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

(m) Investments constituting Permitted Acquisitions; and

(n) Other Investments not otherwise specifically described herein and not to
exceed $40,000,000 (at any time outstanding), or any greater amount if the
Payment Conditions are satisfied when such Investments are made and immediately
after giving effect thereto;

provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Cash Dominion Event, no additional Investments
specified in clauses (a) through (e) and clause (n) or any reinvestment or
rollover of any Investments specified in clauses (a) through (e) and clause
(n) and outstanding prior to the occurrence and continuation of a Cash Dominion
Event shall be permitted unless otherwise permitted pursuant to Section 2.05(f)
or (g) hereof, as applicable, and (ii) such Investments shall be pledged to the
Agent as additional collateral for the Obligations pursuant to such agreements
as may be reasonably requested by the Agent.

“Permitted Jet Transactions” means any purchase money Indebtedness incurred by
Holdings or any Loan Party to finance acquisition of aircraft (and Indebtedness
assumed in connection with such acquisition) and Indebtedness incurred by
Holdings or any Loan Party to finance specific aircraft owned by Holdings or a
Loan Party.

 

57



--------------------------------------------------------------------------------

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

(c) Is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the combined Canadian Borrowing Base and
Domestic Revolving Borrowing Base at any time or (ii) unless a Liquidation is
occurring, remain outstanding for more than forty-five (45) consecutive Business
Days, unless in each case, the Required Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Domestic Revolving Lenders’ and the
Canadian Lenders’ obligations with respect to Letters of Credit or Section 2.04
regarding the Domestic Revolving Lenders’ obligations with respect to Swing Line
Loans, or (ii) result in any claim or liability against the Agent (regardless of
the amount of any Overadvance) for Unintentional Overadvances, and such
Unintentional Overadvances shall not reduce the amount of Permitted Overadvances
allowed hereunder, and further provided that in no event shall the Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions would exceed the Aggregate Revolving Commitments (as in effect prior
to any termination of the Commitments pursuant to Section 2.06 hereof).

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of the scheduled principal
payments due prior to such Maturity Date for the Indebtedness being Refinanced,
(d) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations under this Agreement, such Permitted Refinancing shall be
subordinated in right of payment to such Obligations on terms at least as
favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced (e) no Permitted Refinancing shall
have direct or indirect Loan Party or Subsidiary obligors who were not also
obligors of the Indebtedness being Refinanced, or greater guarantees or security
from Loan Parties or Subsidiaries, than the Indebtedness being Refinanced, and
(f) such Permitted Refinancing shall be otherwise on terms, taken as a whole,
not materially less favorable to the Loan Parties than those contained in the
documentation governing the Indebtedness being Refinanced.

“Permitted Store Closings” means (a) Store closures and related Inventory
dispositions which do not exceed in any Fiscal Year of Holdings and its Relevant
Subsidiaries, ten (10%) percent of the number of the Loan Parties’ Stores as of
the beginning of such Fiscal Year (net of new Store openings), provided that,
subject to clause (b) below, the Loan Parties may close any Stores the leases of
which have expired in accordance with their terms and which have not been
renewed or extended; and (b) the related Inventory is either (i) moved to a
distribution center or another retail location of the Loan Parties for future
sale in the ordinary course of business, or (ii) disposed of on-site by the
applicable Loan Party, provided that all sales

 

58



--------------------------------------------------------------------------------

of Inventory in connection with Store closings (in a single transaction or
series of related transactions) that exceed ten (10%) percent of the number of
the Loan Parties’ Stores as of the beginning of such Fiscal Year (net of new
Store openings) shall be disposed of in accordance with liquidation agreements
and with professional liquidators reasonably acceptable to the Agent, and
provided further that all Net Proceeds received in connection with such
Permitted Store Closings and related Dispositions of Inventory shall be applied
to the Obligations in accordance with Section 2.05 hereto.

“Person” means any natural person, corporation, limited or unlimited liability
company, trust, joint venture, association, company, partnership, limited
partnership, Governmental Authority or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Lead Borrower
or any ERISA Affiliate or any such Plan to which the Lead Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; provided, however, if attachment,
perfection or priority of the Agent’s security interest in or the Agent’s Lien
on any Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario (including Quebec), PPSA shall mean those
personal property security laws in such other jurisdiction, including the Civil
Code of Quebec, for the purposes of the provisions hereof relating to such
attachment, perfection or priority and for the definitions related to such
provisions.

“Prepayment Event” means:

(a) Any Disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of a Loan Party (other than any Permitted Disposition
described in clauses (a) or (f) of the definition thereof); or

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party of a type included in the
Domestic Revolving Borrowing Base or the Canadian Borrowing Base, unless (i) the
proceeds therefrom are required to be paid to the holder of a Lien on such
property or asset having priority over the Lien of the Agent or (ii) prior to
the occurrence of a Cash Dominion Event, the proceeds therefrom are utilized for
purposes of replacing or repairing the assets in respect of which such proceeds,
awards or payments were received within 180 days of the occurrence of the damage
to or loss of the assets being repaired or replaced.

“Pro Forma Excess Availability” shall mean, for any date of calculation, after
giving pro forma effect to the transaction or payment or Restricted Payment then
to be consummated, Excess Availability on the date of such transaction or
payment and on a projected basis as of the end of each Fiscal Month during any
subsequent projected twelve (12) Fiscal Months.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

 

59



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Receivables Reserves” means such Reserves as may be established from time to
time by the Agent in the Agent’s Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Credit
Card Receivables and Eligible Trade Receivables.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings and its Subsidiaries as prescribed by
the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or continuation of Loans, a Domestic Revolving Loan Notice or a Canadian Loan
Notice, as applicable, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, (i) Lenders holding
more than 50% of the Aggregate Commitments or, (ii) if the Aggregate Term Loan
Commitments have expired or terminated pursuant to Section 2.01, Lenders holding
in the aggregate more than 50% of the sum of the Aggregate Revolving Commitments
plus then outstanding amount of the Term Loan or, (iii) if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Supermajority Lenders” means, as of any date of determination,
(i) Lenders holding more than 66.67% of the Aggregate Commitments or, (ii) if
the Aggregate Term Loan Commitments have expired or terminated pursuant to
Section 2.01, Lenders holding in the aggregate more than 66.67% of the sum of
the Aggregate Revolving Commitments plus then outstanding amount of the Term
Loan or, (iii) if the commitment of each Lender to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 66.67% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Supermajority Lenders.

 

60



--------------------------------------------------------------------------------

“Reserves” means all Inventory Reserves, Availability Reserves and Receivables
Reserves. The Agent shall have the right, at any time and from time to time
after the Effective Date in its Permitted Discretion to establish, modify or
eliminate Reserves upon three (3) days’ prior notice to the Lead Borrower
(during which period the Agent shall be available to discuss any such proposed
Reserve with the Borrowers; provided that no such prior notice shall be required
for (1) changes to any Reserves resulting solely by virtue of mathematical
calculations of the amount of the Reserve in accordance with the methodology of
calculation previously utilized (such as, but not limited to, Rent and Customer
Credit Liabilities), or (2) changes to Reserves or establishment of additional
Reserves if a Material Adverse Effect has occurred or it would be reasonably
likely that a Material Adverse Effect to the Lenders would occur were such
Reserve not changed or established prior to the expiration of such three (3) day
period, or (3) if an Event of Default or Cash Dominion Event is continuing.

“Responsible Officer” means any chief financial officer or the chief executive
officer, chief operating officer, chief administrative officer, president,
treasurer or assistant treasurer of a Loan Party or any of the other individuals
designated in writing to the Agent by an existing Responsible Officer of a Loan
Party as an authorized signatory of any certificate or other document to be
delivered hereunder. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to such Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment. Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made by such Person with any proceeds of a dissolution or liquidation of such
Person.

“Revolving Commitment Fee Percentage” means 0.25% per annum.

“Revolving IP Advance Rate” shall mean the percentages set forth below:

 

Period

   Revolving IP Advance Rate  

From the Effective Date until June 28, 2018

     50 % 

From June 29, 2018 until June 28, 2019

     47.5 % 

From June 29, 2019 until June 28, 2020

     45 % 

From June 29, 2020 until June 28, 2021

     42.5 % 

From June 29, 2021 until the Maturity Date

     40 % 

 

61



--------------------------------------------------------------------------------

“Revolving Lender” means the Domestic Revolving Lenders, the Canadian Lenders,
and, as the context requires, includes the Swing Line Lender.

“Revolving Loan” means an extension of credit by a Revolving Lender to a
Borrower under Article II in the form of a Canadian Revolving Loan or a Domestic
Revolving Loan (including a Swing Line Loan)

“Revolving Loan Cap” means, at any time of determination, the lesser of (a) the
Domestic Revolving Commitments or (b) the Domestic Revolving Borrowing Base.

“RP Conditions” means, at the time of determination with respect to any proposed
Restricted Payment, that: (a) no Default or Event of Default then exists or
would arise as a result of the making of such Restricted Payment[, (b) solely
with respect to any Restricted Payments to be made for (i) the third fiscal
quarter of the Loan Parties Fiscal Year 2017, after giving effect to such
Restricted Payment, the Total Leverage Ratio for Holdings and its Subsidiaries
shall not exceed 6.35:1.00, and (ii) the fourth fiscal quarter of the Loan
Parties Fiscal Year 2017, after giving effect to such Restricted Payment, the
Total Leverage Ratio for Holdings and its Subsidiaries shall not exceed
5.75:1.00and (c] and (b) after giving effect to such Restricted Payment, either:

(i) (x) the Pro Forma Excess Availability following, and after giving effect to,
such Restricted Payment, will be greater than the greater of (x) $60,000,000 and
(y) fifteen percent (15%) of the Loan Cap and (y) the Consolidated Fixed Charge
Coverage Ratio, calculated on a trailing twelve month basis after giving pro
forma effect to such Restricted Payment, is equal to or greater than 1.00:1.00,
or

(ii) the Pro Forma Excess Availability following, and after giving effect to,
such Restricted Payment, will be greater than the greater of (x) twenty-five
percent (25%) of the Loan Cap and (y) $100,000,000.

Prior to undertaking any Restricted Payment which is subject to the RP
Conditions, the Loan Parties shall deliver to the Agent evidence of satisfaction
of the conditions contained in clause (b) above on a basis (including, without
limitation, giving due consideration to results for prior periods) reasonably
satisfactory to the Agent.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the Government of Canada, the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

62



--------------------------------------------------------------------------------

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of [2002.]2002, as amended and in
effect from time to time.

“Scheduled Unavailability Date” has the meaning specified in Section
3.03(b)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions or any foreign
Governmental Authority exercising similar functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB or any similar foreign applicable Laws.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of August 3, 2011 among the Domestic Loan Parties and the Agent, as the same now
exists or may hereafter be amended, modified, supplemented, renewed, restated or
replaced.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Canadian Security Documents, the Credit Card Notifications, and
each other security agreement or other instrument or document executed and
delivered to the Agent pursuant to this Agreement or any other Loan Document
granting a Lien to secure any of the Obligations.

“Selected Months” means any consecutive three month period occurring during the
applicable Fiscal Year of the Loan Parties, which is selected by the Borrowers,
with written notice thereof being delivered to the Agent, no later than the last
day of the prior Fiscal Year; provided that failure to make any such election
shall result in the consecutive three month period from the prior Fiscal Year to
remain in effect; provided that the Borrowers shall not be permitted to elect
the first three months of any Fiscal Year to the extent they had elected the
last three months of the prior Fiscal Year.

“Senior Notes” means, collectively, (i) the 0.00% convertible senior notes due
2019 issued by Holdings in the principal amount of $[350,000,000,]350,000,000
(the “2019 Senior Notes”), (ii) the 0.00% convertible senior notes due 2020
issued by Holdings in the principal amount of $[300,000,000,]300,000,000 (the
“2020 Senior Notes”), and (iii) the 0.00% convertible senior notes due 2023
issued by Holdings in the principal amount of $335,000,000.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Holdings and its Subsidiaries as of that date determined
in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which

 

63



--------------------------------------------------------------------------------

such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged. The amount of all guarantees at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.29).

“Spot Rate” means the exchange rate, as determined by the Agent, that is
applicable to conversion of one currency into another currency, which is (a) the
exchange rate reported by Bloomberg (or other commercially available source
designated by the Agent) as of the end of the preceding business day in the
financial market for the first currency; or (b) if such report is unavailable
for any reason, the spot rate for the purchase of the first currency with the
second currency as in effect during the preceding business day in the Agent’s
principal foreign exchange trading office for the first currency.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited or unlimited liability company or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

64



--------------------------------------------------------------------------------

“Substantial Liquidation” shall mean either (a) the Liquidation of substantially
all of the Collateral, or (b) the sale or other disposition of substantially all
of the Collateral by the Loan Parties.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate or
branch of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-3, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Domestic Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Domestic Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

65



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.

“Termination Event” means (a) the whole or partial withdrawal of the Canadian
Borrower or any Canadian Subsidiary from a Canadian Pension Plan during a plan
year; or (b) the filing of a notice to terminate in whole or in part of a
Canadian Pension Plan; or (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Canadian Pension Plan.

“Term Lenders” means Lenders having Term Loan Commitments from time to time or
at any time.

“Term Loan” means the extension of credit by the Term Lenders to the Domestic
Borrowers under Article II.

“Term Loan Borrowing” means the borrowing[, if any,] of the Term Loan on the
[Term Loan Draw]Third Amendment Effective Date by the Domestic Borrowers,
pursuant to Section 2.01(c).

“Term Loan Borrowing Base[”]” means, at any time of calculation, an amount equal
to:

(a) the product of (i) the Term Loan Inventory Advance Rate multiplied by
(ii) the Appraised Value of Eligible Inventory of the Domestic Borrowers, net of
Inventory Reserves, multiplied by (iii) the Cost of Eligible Inventory of the
Domestic Borrowers;

plus

(b) (i) the product of (x) the Term Loan IP Advance Rate multiplied by (y) the
Appraised Value of Eligible Trade Names of the Domestic Borrowers, minus
(ii) the amount available to be borrowed by the Domestic Borrowers pursuant to
clause (d) of the Domestic Revolving Borrowing Base.

“Term Loan Commitments” means, as to each Term Lender, its obligation to make
the Term Loan to the Domestic Borrowers on the [Term Loan Draw]Third Amendment
Effective Date pursuant to Article II in the amount set forth opposite such Term
Lender’s name on Schedule 2.01.

“Term Loan [Commitment Fee Percentage” means 0.50% per annum.]Credit Party” and
“Term Loan [Credit Party” and “Term Loan ]Credit Parties” means
(a) individually, (i) each Term Lenders and its Affiliates to whom any
Obligations with respect to the Term Loan are owed, (ii) the Agent, (iii) the
Arranger, (iv) each beneficiary of each indemnification obligation undertaken by
any Loan Party under any Loan Document, (v) any other Person to whom Obligations
with respect to the Term Loan under this Agreement and other Loan Documents are
owing, and (vi) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

 

66



--------------------------------------------------------------------------------

[“Term Loan Draw Date” means the earlier to occur of (i) the date upon which
Domestic Revolving Availability is less than 50% of the Revolving Loan Cap, so
long as after giving pro forma effect to the funding of the Term Loan on such
date, no Default or Event of Default shall have occurred and be continuing
hereunder, or (ii) at any time at the request of the Domestic Borrowers prior to
the Term Loan Funding Termination Date, so long as at the time such request is
made and after giving pro forma effect to the funding of the Term Loan, no
Default or Event of Default shall have occurred and be continuing hereunder.]

[“Term Loan Funding Termination Date” means December 28, 2019.]

“Term Loan Inventory Advance Rate” shall mean the percentages set forth below:

 

Period

   Term Loan Inventory Advance Rate  

From the Third Amendment Effective Date until June 28, [2018]2020

     7.5 % 

From June 29, [2018]2020 until June 28, [2019]2021

     6.25 % 

From June 29, [2019]2021 until the Maturity Date

     5 % 

“Term Loan IP Advance Rate” shall mean the percentages set forth below:

 

Period

  

Term Loan IP Advance Rate

From the Third Amendment Effective Date until June 28, [2018]2020

   60%    

From June 29, [2018]2020 until June 28, [2019]2021

   57.5%    

[From June 29, 2019 until June 28, 2020]

   [55%]    

[From June 29, 2020 until June 28, 2021]

   [52.5%]    

From June 29, 2021 until the Maturity Date

   [50]55%

“Term Loan Notice” means a notice of (a) the Term Loan Borrowing, (b) a
Conversion of the Term Loan from one Type to the other, or (c) a continuation of
the Term Loan as a LIBOR Rate Loan pursuant to Section 2.02(b), which, if in
writing, shall be substantially in the form of Exhibit A-3.

 

67



--------------------------------------------------------------------------------

“Term Loan Push Down Reserve” means the amount, if any, by which the outstanding
amount of the Term Loan exceeds the Term Loan Borrowing Base.

“Term Note” means a promissory note made by the Domestic Borrowers in favor of a
Term Lender evidencing the portion of the Term Loan made by such Term Lender,
substantially in the form of Exhibit C-4.

“Third Amendment” means that certain Third Amendment to Eleventh Amended and
Restated Credit Agreement by and among the Loan Parties, the Lenders party
thereto, and the Agent, dated as of the Third Amendment Effective Date.

“Third Amendment Effective Date” means April 4, 2019.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness to (b) Consolidated EBITDA, in each case of
or by Holdings and its Relevant Subsidiaries for the most recently completed
twelve month period as of the end of the prior Fiscal Quarter of Holdings and
its Relevant Subsidiaries, all as determined on a Consolidated basis in
accordance with GAAP.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

“Trademark” has the meaning given to such term in the Security Agreement.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Type” means, with respect to any Loan or Borrowing, whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined
by reference to the Adjusted LIBOR Rate, the BA Rate, the Base Rate, the
Canadian Prime Rate or the U.S. Index Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UFCA” has the meaning specified in Section 10.23(d).

“UFTA” has the meaning specified in Section 10.23(d).

 

68



--------------------------------------------------------------------------------

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Term Loan Borrowing Base, the
Canadian Borrowing Base or the Domestic Revolving Borrowing Base or
misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Concentration Account” has the meaning provided in Section 6.12(b).

“U.S. Index Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the fluctuating rate of interest per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America-Canada Branch as its “base rate”, being its reference rate of
interest for loans made in Dollars; (b) the Federal Funds Rate for such day,
plus 0.50%; and (c) the LIBOR Rate for a 30 day interest period as determined on
such day, plus 1.00%.

“U.S. Index Rate Loan” means a Canadian Revolving Loan made in Dollars that
bears interest based on the U.S. Index Rate.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

69



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars or Canadian Dollars, as applicable, in full in cash or immediately
available funds (or, in the case of contingent reimbursement obligations with
respect to Letters of Credit and Bank Products (other than Swap Contracts),
providing Cash Collateralization) of all of the Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Swap Contracts) other than (i) unasserted contingent indemnification
Obligations, (ii) any Obligations relating to Bank Products (other than Swap
Contracts) that, at such time, are allowed by the applicable Bank Product
provider to remain outstanding without being required to be repaid or Cash
Collateralized, and (iii) any Obligations relating to Swap Contracts that, at
such time, are allowed by the applicable provider of such Swap Contracts to
remain outstanding without being required to be repaid.

(e) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03 Accounting Terms

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

70



--------------------------------------------------------------------------------

(c) Transition from GAAP Accounting to IFRS Standards. If the Loan Parties shall
elect as of the end of any financial reporting period to prepare their financial
statements in accordance with International Financial Reporting Standards, as
published by the International Accounting Standards Board (“IFRS”), rather than
GAAP, then, following delivery to the Agent of a completed Compliance
Certificate attaching the information required to be delivered for such
financial reporting period, the parties hereto shall use their best efforts to
amend (in a manner mutually satisfactory to Lenders and Loan Parties) the
thresholds or methods of calculation required by Section 7.16 (including any
definitions or components applicable thereto) such that compliance therewith is
neither more nor less burdensome (as determined by the Required Lenders in their
sole discretion) to Loan Parties as a result of such conversion to IFRS and,
thereafter, all references in the Loan Documents to GAAP shall be deemed
references to IFRS.

(d) Treatment of Leases. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of FASB ASU No. 2016-02, Leases (Topic 842),
to the extent such adoption would require treating any lease (or similar
arrangement conveying the right to use) as a Capital Lease Obligation where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015.

1.04 Reserved.

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Domestic Revolving Loans and Canadian Revolving Loans; the Term Loan.

Subject to the terms and conditions set forth herein, each Lender severally
agrees as follows:

(a) Each Domestic Revolving Lender severally agrees to make Domestic Revolving
Loans to the Domestic Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Domestic Revolving
Commitment, or (y) such Domestic Revolving Lender’s Applicable Percentage of the
Domestic Revolving Borrowing Base;

 

71



--------------------------------------------------------------------------------

(b) Each Canadian Lender severally agrees to make Canadian Revolving Loans to
the Canadian Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Canadian Lender’s Canadian
Revolving Commitment, or (y) such Canadian Lender’s Applicable Percentage of the
Canadian Borrowing Base; and

(c) Each Term Lender severally agrees to make its portion of the Term Loan to
the Domestic Borrowers on the [Term Loan Draw]Third Amendment Effective Date[,
which shall be a Business Day,] in an amount not to exceed[ the lesser of (x)]
the amount of such Term Lender’s Term Loan Commitment[, or (y) such Term
Lender’s Applicable Percentage of the amount of the Term Loan requested to be
funded by the Domestic Borrowers on the Term Loan Draw Date (which amount shall
not in any event be less than $50,000,000). Upon the earlier to occur of (x) the
Term Loan Draw Date or (y) the Term Loan Funding Termination]. Upon the Third
Amendment Effective Date, all Term Loan Commitments of the Term Lenders[
(including, without limitation, any Term Loan Commitments not requested to be
funded by the Domestic Borrowers pursuant to clause (y) of the foregoing
sentence)] shall automatically terminate. Once repaid, no portion of the Term
Loan may be reborrowed.

Notwithstanding the foregoing, (i) after giving effect to any Borrowing, the
Total Outstandings shall not exceed the Loan Cap, (ii) after giving effect to
any Borrowing, the Total Revolving Outstandings shall not exceed the Revolving
Loan Cap, (iii) after giving effect to any Borrowing, the aggregate Outstanding
Amount of the Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (iv) after giving effect to any Borrowing of Domestic
Revolving Loans, the aggregate Outstanding Amount of Domestic Total Revolving
Outstandings shall not exceed Domestic Revolving Availability, (v) after giving
effect to any Canadian Revolving Borrowing, the aggregate Outstanding Amount of
Canadian Total Outstandings shall not exceed Canadian Availability, (vi) after
giving effect to any Domestic Revolving Loan, the aggregate Outstanding Amount
of the Domestic Revolving Loans of any Domestic Revolving Lender, plus such
Domestic Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations relating to the Domestic Borrowers, plus such Domestic
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans, shall not exceed such Domestic Revolving Lender’s Domestic Revolving
Commitment, (vii) after giving effect to any Canadian Revolving Loan, the
aggregate Outstanding Amount of the Canadian Revolving Loans of any Canadian
Lender, plus such Canadian Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations with respect to the Canadian Borrower, shall not
exceed such Canadian Lender’s Canadian Revolving Commitment, (viii) the
Outstanding Amount of all L/C Obligations owed by the Domestic Borrowers shall
not at any time exceed the Domestic Letter of Credit Sublimit, and (ix) the
Outstanding Amount of all L/C Obligations owed by the Canadian Borrower shall
not at any time exceed the Canadian Letter of Credit Sublimit. Within the limits
of each Revolving Lender’s Domestic Revolving Commitment or Canadian Revolving
Commitment, as applicable, and subject to the other terms and conditions hereof,
the Borrowers may borrow under this Section 2.01(a), prepay under Section 2.05,
and reborrow under this Section 2.01(a). Revolving Loans may be Base Rate Loans,
Canadian Prime Rate Loans, LIBOR Rate Loans, BA Equivalent Loans or U.S. Index
Rate Loans, as further provided herein. The Term Loan may be a Base Rate Loan or
LIBOR Rate Loan, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Domestic Revolving Loans (other than Swing Line Loans) shall be either Base
Rate Loans or LIBOR Rate Loans as the Lead Borrower may request subject to and
in accordance with this Section 2.02 and shall be made solely in Dollars.
Canadian Revolving Loans shall be either Canadian

 

72



--------------------------------------------------------------------------------

Prime Rate Loans or BA Equivalent Loans (if made in Canadian Dollars) or LIBOR
Rate Loans or U.S. Index Rate Loans (if made in Dollars) as the Canadian
Borrower may request subject to and in accordance with this Section 2.02. All
Swing Line Loans shall be only Base Rate Loans. The Term Loan shall initially be
either a Base Rate Loan or a LIBOR Rate Loan as the Lead Borrower may request
subject to and in accordance with this Section 2.02 and shall be made solely in
Dollars. Subject to the other provisions of this Section 2.02, Borrowings of
more than one Type may be incurred at the same time.

(b) Each Borrowing, each Conversion of Loans from one Type to the other, and
each continuation of LIBOR Rate Loans and BA Equivalent Loans shall be made upon
the Lead Borrower’s or Canadian Borrower’s, as applicable, irrevocable notice to
the Agent, which may be given by telephone. Each such notice must be received by
the Agent not later than 11:00 a.m. (i) three Business Days prior to the
requested date of any Borrowing of, Conversion to or continuation of LIBOR Rate
Loans or BA Equivalent Loans or of any Conversion of LIBOR Rate Loans to Base
Rate Loans or U.S. Index Rate Loans or of BA Equivalent Loans to Canadian Prime
Rate Loans, as applicable, and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Loans, Canadian Prime Rate Loans or U.S. Index
Rate Loans. Each telephonic notice by the Lead Borrower or the Canadian
Borrower, as applicable, pursuant to this Section 2.02(b) must be confirmed
promptly by delivery to the Agent of a written Domestic Revolving Loan Notice,
Canadian Loan Notice or Term Loan Notice, as applicable, appropriately completed
and signed by a Responsible Officer of the Lead Borrower or the Canadian
Borrower, as applicable. Each Borrowing of, Conversion to or continuation of
LIBOR Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (except that any Borrowing of,
Conversion of or continuation of the Term Loan shall be in the entire
outstanding amount of the Term Loan), and each Borrowing of, Conversion to or
continuation of BA Equivalent Loans shall be in a principal amount of
CD$5,000,000 or a whole multiple of CD$1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or Conversion to
Base Rate Loans, Canadian Prime Rate Loans, or U.S. Index Rate Loans, as
applicable, shall be in such minimum amounts as the Agent may require. Each
Domestic Revolving Loan Notice (whether telephonic or written) shall specify
(i) whether the Lead Borrower is requesting a Domestic Revolving Borrowing, a
Conversion of Domestic Revolving Loans from one Type to the other, or a
continuation of LIBOR Rate Loans, (ii) the requested date of the Domestic
Revolving Borrowing, Conversion or continuation, as the case may be (which shall
be a Business Day), (iii) the principal amount of Domestic Revolving Loans to be
borrowed, Converted or continued, (iv) the Type of Domestic Revolving Loans to
be borrowed or to which existing Domestic Revolving Loans are to be Converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Lead Borrower fails to specify a Type of Domestic Revolving Loan in a
Domestic Revolving Loan Notice or if the Lead Borrower fails to give a timely
notice requesting a Conversion or continuation, then the applicable Domestic
Revolving Loans shall be made as, or Converted to, Base Rate Loans. Any such
automatic Conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBOR Rate
Loans. If the Lead Borrower requests a Borrowing of, Conversion to, or
continuation of LIBOR Rate Loans in any such Domestic Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be Converted to a LIBOR Rate Loan. Each Canadian Loan
Notice (whether telephonic or written) shall specify (i) whether the Canadian
Borrower is requesting a Canadian Revolving Borrowing, a Conversion of Canadian
Revolving Loans from one Type to the other, or a continuation of BA Equivalent
Loans or LIBOR Rate Loans, (ii) the requested date of the Canadian Revolving
Borrowing, Conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Canadian Revolving Loans to be
borrowed, Converted or continued, (iv) the Type of Canadian Revolving Loans to
be borrowed or to which existing Canadian Revolving Loans are to be Converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Canadian Borrower fails to specify a Type of Canadian Revolving Loan in a
Canadian Loan Notice or if the Canadian Borrower fails to give a timely notice
requesting a Conversion or continuation, then the applicable Canadian Revolving
Loans shall be made as, or Converted to, Canadian Prime Rate Loans or

 

73



--------------------------------------------------------------------------------

U.S. Index Rate Loans, as applicable. Any such automatic Conversion to Canadian
Prime Rate Loans or U.S. Index Rate Loans, as applicable, shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable BA Equivalent Loans or LIBOR Rate Loans, as applicable. If the
Canadian Borrower requests a Borrowing of, Conversion to, or continuation of BA
Equivalent Loans or LIBOR Rate Loans in any such Canadian Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. [If the Term Loan Draw Date occurs, any]Any Term Loan
Notice (whether telephonic or written) made on the [Term Loan Draw]Third
Amendment Effective Date or thereafter with respect to any Conversion or
continuation of the Term Loan shall specify (i) whether the Lead Borrower is
requesting the initial Term Loan Borrowing, a Conversion of the then outstanding
amount of the Term Loan from one Type to the other, or a continuation of the
Term Loan as a LIBOR Rate Loan, (ii) the requested date of the Term Loan
Borrowing, Conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of the Term Loans to be borrowed,
Converted or continued, (iv) the Type of Term Loan to be borrowed or to which
the then outstanding amount of the Term Loan is to be Converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of Term Loan in a Term Loan Notice or if
the Lead Borrower fails to give a timely notice requesting a Conversion or
continuation, then the Term Loan shall be made as, or Converted to, a Base Rate
Loan. Any such automatic Conversion to a Base Rate Loan shall be effective as of
the last day of the Interest Period then in effect with respect to the then
outstanding amount of the Term Loan as a LIBOR Rate Loan. If the Lead Borrower
requests a Borrowing of, Conversion to, or continuation of the Term Loan as a
LIBOR Rate Loan in any such Term Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(c) Following receipt of a Domestic Revolving Loan Notice, the Agent shall
promptly notify each Domestic Revolving Lender of the amount of its Applicable
Percentage of the applicable Domestic Revolving Loans, and if no timely notice
of a Conversion or continuation is provided by the Lead Borrower, the Agent
shall notify each Domestic Revolving Lender of the details of any automatic
Conversion to Base Rate Loans described in Section 2.02(b). Following receipt of
a Canadian Loan Notice, the Agent shall promptly notify each Canadian Lender of
the amount of its Applicable Percentage of the applicable Canadian Revolving
Loans, and if no timely notice of a Conversion or continuation is provided by
the Canadian Borrower, the Agent shall notify each Canadian Lender of the
details of any automatic Conversion to Canadian Prime Rate Loans or U.S. Index
Rate Loans, as applicable, described in Section 2.02(b). Following receipt of a
Term Loan Notice, the Agent shall promptly notify each Term Lender of the amount
of its Applicable Percentage of the Term Loan, and if no timely notice of a
Conversion or continuation is provided by the Lead Borrower, the Agent shall
notify each Term Lender of the details of any automatic Conversion of the Term
Loan to a Base Rate Loan described in Section 2.02(b). In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the Agent
in immediately available funds at the Agent’s Office, not later than 1:00 p.m.
on the Business Day specified in the applicable Domestic Revolving Loan Notice,
Canadian Loan Notice or Term Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Agent shall use reasonable efforts to make
all funds so received available to the applicable Borrowers in like funds by no
later than 4:00 p.m. on the day of receipt by the Agent either by (i) crediting
the account of the Lead Borrower or the Canadian Borrower, as applicable, on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Agent by the Lead Borrower or the Canadian
Borrower, as applicable; provided, however, that if, on the date the Domestic
Revolving Loan Notice or Canadian Loan Notice, as applicable, with respect to
such Borrowing of Revolving Loans is given by the Lead Borrower or the Canadian
Borrower, as applicable, there are L/C Borrowings outstanding with respect to
the Domestic Borrowers or the Canadian Borrower, as applicable, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the applicable
Borrowers as provided above.

 

74



--------------------------------------------------------------------------------

(d) The Agent (as regards the Canadian Borrower, acting through the Bank of
America-Canada Branch), without the request of the Lead Borrower or the Canadian
Borrower, as applicable, may advance any interest, fee, service charge
(including direct wire fees), expenses, or other payment to which any Credit
Party is entitled from the Loan Parties pursuant hereto or any other Loan
Document and may charge the same to the Loan Account notwithstanding that an
Overadvance may result thereby. The Agent shall advise the Lead Borrower or the
Canadian Borrower, as applicable, of any such advance or charge promptly after
the making thereof. Such action on the part of the Agent shall not constitute a
waiver of the Agent’s rights and the Borrowers’ obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans with respect to the
Domestic Borrowers and Canadian Prime Rate Loans with respect to the Canadian
Borrower.

(e) Except as otherwise provided herein, a LIBOR Rate Loan or a BA Equivalent
Loan may be continued or Converted only on the last day of an Interest Period
for such LIBOR Rate Loan or BA Equivalent Loan, as applicable. During the
existence of a Default or an Event of Default, no Loans may be requested as,
Converted to or continued as LIBOR Rate Loans or BA Equivalent Loans without the
Consent of the Required Lenders.

(f) The Agent shall promptly notify the Lead Borrower or the Canadian Borrower,
as applicable, and the applicable Lenders of the interest rate applicable to any
Interest Period for LIBOR Rate Loans or BA Equivalent Loans, as applicable, upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Domestic Revolving
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change. At any time
that Canadian Prime Rate Loans or U.S. Index Rate Loans are outstanding, the
Agent shall notify the Canadian Borrower and the Canadian Lenders of any change
in Bank of America-Canada Branch’s prime rate or base rate used in determining
the Canadian Prime Rate or the U.S. Index Rate, as applicable, promptly
following the public announcement of such change.

(g) After giving effect to all Borrowings, all Conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to LIBOR Rate
Loans or two (2) Interest Periods in effect with respect to BA Equivalent Loans.

(h) The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall have
no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may (as regards the Canadian Borrower,
acting through the Bank of America-Canada Branch), in its discretion, make
Permitted Overadvances without the consent of the Borrowers, the Lenders, the
Swing Line Lender and the L/C Issuer and the Borrowers and each Lender and L/C
Issuer shall be bound thereby. Any Permitted Overadvance that is a Domestic
Revolving Loan may constitute a Swing Line Loan. A Permitted Overadvance is for
the account of the Borrowers and shall constitute a Base Rate Loan or a Canadian
Prime Rate Loan, as applicable, and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(c). The making of
any such Permitted Overadvance on any one occasion shall not obligate the Agent
or any Lender to make or permit any Permitted Overadvance on any other occasion
or to permit such Permitted Overadvances to remain outstanding. The making by
the Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Domestic Revolving Lenders’ and the
Canadian Lenders’ obligations to purchase participations with respect to Letter
of Credits or of Section 2.04 regarding the Domestic Revolving Lenders’
obligations to purchase participations with respect to Swing Line Loans. The
Agent shall not have any liability for, and no Loan Party or Credit Party shall
have the right to, or shall, bring any claim of any kind whatsoever against the
Agent with respect to Unintentional Overadvances regardless of the amount of any
such Overadvance(s).

 

75



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Domestic Revolving Lenders and
the Canadian Lenders set forth in this Section 2.03, (1) from time to time on
any Business Day during the period from the Effective Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b) below, and (2) to honor drawings under the
Letters of Credit; (B) the Domestic Revolving Lenders severally agree to
participate in Domestic Letters of Credit issued for the account of the Domestic
Borrowers and any drawings thereunder in accordance with their respective
Applicable Percentages; provided that after giving effect to any Domestic L/C
Credit Extension with respect to any Domestic Letter of Credit, (v) the Total
Outstandings shall not exceed the Loan Cap, (w) the Total Revolving Outstandings
shall not exceed the Revolving Loan Cap, (x) the aggregate Outstanding Amount of
Domestic Total Revolving Outstandings shall not exceed Domestic Revolving
Availability, (y) the aggregate Outstanding Amount of the Domestic Revolving
Loans of any Domestic Revolving Lender, plus such Domestic Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Domestic Revolving Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Domestic Revolving Lender’s
Domestic Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations owed by the Domestic Borrowers shall not exceed the Domestic Letter
of Credit Sublimit; and (C) the Canadian Lenders severally agree to participate
in Canadian Letters of Credit issued for the account of the Canadian Borrower
and any drawings thereunder in accordance with their respective Applicable
Percentages; provided that after giving effect to any Canadian L/C Credit
Extension with respect to any Canadian Letter of Credit, (v) the Total
Outstandings shall not exceed the Loan Cap, (w) the Total Revolving Outstandings
shall not exceed the Revolving Loan Cap, (x) the aggregate Outstanding Amount of
Canadian Total Outstandings shall not exceed Canadian Availability, (y) the
aggregate Outstanding Amount of the Canadian Revolving Loans of any Canadian
Lender, plus such Canadian Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, shall not exceed such Canadian Lender’s Canadian
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations owed
by the Canadian Borrower shall not exceed the Canadian Letter of Credit
Sublimit. Each request by the Lead Borrower or the Canadian Borrower, as
applicable, for the issuance or amendment of a Domestic Letter of Credit or a
Canadian Letter of Credit, as applicable, shall be deemed to be a representation
by the Domestic Borrowers or the Canadian Borrower, as applicable, that the
Domestic L/C Credit Extension or Canadian L/C Credit Extension, as applicable,
so requested complies with the conditions set forth in the provisos to the two
preceding sentences, as applicable. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Any L/C Issuer (other
than Bank of America or any of its Affiliates) shall notify the Agent in writing
on each Business Day of all Letters of Credit issued on the prior Business Day
by such L/C Issuer, provided that (A) until the Agent advises any such L/C
Issuer that the provisions of Section 4.02 are not satisfied, or (B) the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Agent and the L/C Issuer, such L/C Issuer shall
be required to so notify the Agent in writing only once each week of the Letters
of Credit issued by such L/C Issuer during the immediately preceding week as
well as the daily amounts outstanding for the prior week, such notice to be
furnished on such day of the week as the Agent and such L/C Issuer may agree.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Effective Date shall be subject to and governed
by the terms and conditions hereof.

 

76



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B) subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 120 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Agent may agree) or all the Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not issue any Letter of Credit without the prior
consent of the Agent, if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars
(with respect to Domestic Letters of Credit) or either Dollars or Canadian
Dollars (with respect to Canadian Letters of Credit); provided that if the L/C
Issuer, in its discretion, issues a Letter of Credit denominated in a currency
other than Dollars or Canadian Dollars, all reimbursements by the applicable
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(E) a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrowers or such Revolving Lender to eliminate the L/C
Issuer’s risk with respect to such Revolving Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

77



--------------------------------------------------------------------------------

(v) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the terms “Agent”, as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower or the Canadian Borrower, as applicable,
delivered to the L/C Issuer (with a copy to the Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Lead Borrower or the Canadian Borrower, as applicable. Such
Letter of Credit Application must be received by the L/C Issuer and the Agent
not later than 11:00 a.m. at least two Business Days (or such other date and
time as the Agent and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Lead Borrower or the Canadian
Borrower, as applicable, shall furnish to the L/C Issuer and the Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Letter of Credit Application from the Lead Borrower or
the Canadian Borrower, as applicable, and, if not, the L/C Issuer will provide
the Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied or unless the L/C Issuer would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the applicable Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance or amendment of each
Domestic Letter of Credit, each Domestic Revolving Lender shall be deemed to
(without any further action), and hereby irrevocably and unconditionally agrees
to, purchase from the L/C Issuer, without recourse or warranty, a risk
participation in such Domestic Letter of Credit in an amount equal to the
product of such Domestic Revolving Lender’s Applicable Percentage times the
Stated Amount of such Domestic Letter of Credit. Upon any change in the Domestic
Revolving Commitments under this Agreement, it is hereby agreed that with
respect to all L/C Obligations owing by the Domestic Borrowers, there shall be
an automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the

 

78



--------------------------------------------------------------------------------

assigning and assignee Domestic Revolving Lenders. Immediately upon the issuance
or amendment of each Canadian Letter of Credit, each Canadian Lender shall be
deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Canadian Letter of Credit in an amount
equal to the product of such Canadian Lender’s Applicable Percentage times the
Stated Amount of such Canadian Letter of Credit. Upon any change in the Canadian
Revolving Commitments under this Agreement, it is hereby agreed that with
respect to all L/C Obligations owing by the Canadian Borrower, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Canadian Lenders.

(iii) If the Lead Borrower or the Canadian Borrower, as applicable, so requests
in any applicable Letter of Credit Application, the L/C Issuer may, in its sole
and absolute discretion, agree to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the L/C Issuer, the Lead Borrower or the Canadian Borrower, as applicable,
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
applicable Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Standby Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Standby Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Agent, any Revolving Lender or the Lead Borrower or the Canadian Borrower, as
applicable that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower or the Canadian
Borrower, as applicable, and the Agent a true and complete copy of such Letter
of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower or the Canadian Borrower, as applicable, and the Agent thereof not less
than two (2) Business Days prior to the Honor Date (as defined below; provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Domestic Borrowers or the Canadian Borrower, as applicable, of their
obligation to reimburse the L/C Issuer and the applicable Revolving Lenders with
respect to any such payment. On the date of any payment by the L/C Issuer under
a Letter of Credit (each such date, an “Honor Date”), the Domestic Borrowers or
the Canadian Borrower, as applicable, shall be deemed to have requested a
Borrowing of Base Rate Loans, Canadian Prime Rate Loans or U.S. Index Rate
Loans, as applicable, to be disbursed on the Honor Date in an amount equal to
the amount of such payment, but subject to the amount of the unutilized portion
of Domestic Revolving Availability or Canadian Availability, as applicable, and
the conditions set forth in Section 4.02 (other than the delivery of a Domestic
Revolving Loan Notice or Canadian Loan Notice, as

 

79



--------------------------------------------------------------------------------

applicable). In the event that such Borrowing cannot be made pursuant to the
terms hereof, then not later than 11:00 a.m. on the Honor Date, the Domestic
Borrowers or the Canadian Borrower, as applicable, shall reimburse the L/C
Issuer through the Agent in an amount equal to the amount of such drawing. If
the Domestic Borrowers or the Canadian Borrower, as applicable, fail(s) to so
reimburse the L/C Issuer by such time, the Agent shall promptly notify each
applicable Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Applicable Percentage thereof. Any notice given by the L/C Issuer or the Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each applicable Revolving Lender shall upon any notice from the Agent
pursuant to Section 2.03(c)(i) make funds available to such Agent for the
account of the L/C Issuer at the Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each applicable Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan, a Canadian
Prime Rate Loan or a U.S. Index Rate Loan, as applicable, to the Domestic
Borrowers or the Canadian Borrower, as applicable, in such amount. The Agent
shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans, Canadian Prime Rate Loans or U.S. Index Rate
Loans, as applicable, because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Domestic Borrowers or the Canadian
Borrower, as applicable, shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Lender’s payment to the Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each applicable Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Lead Borrower
of a Domestic Revolving Loan Notice or the Canadian Borrower of a Canadian Loan
Notice, as applicable). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Agent for the
account of the L/C Issuer any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall

 

80



--------------------------------------------------------------------------------

be entitled to recover from such Revolving Lender (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate or the Bank of Canada Overnight Rate, as applicable, and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Revolving
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Lender’s Revolving Loan included in the
relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender its L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the applicable Borrowers or
otherwise, including proceeds of cash collateral applied thereto by the Agent
pursuant to Section 2.03(g)), the Agent will distribute to such Revolving Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Agent.

(ii) If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each applicable Revolving
Lender shall pay to the Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Revolving Lender, at
a rate per annum equal to the Federal Funds Rate or the Bank of America-Canada
Overnight Rate, as applicable, from time to time in effect. The obligations of
the Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

81



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.

The Lead Borrower or the Canadian Borrower, as applicable, shall promptly
examine a copy of each Domestic Letter of Credit or Canadian Letter of Credit,
as applicable, and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Lead Borrower’s or the Canadian
Borrower’s, as applicable, instructions or other irregularity, the Lead Borrower
or the Canadian Borrower, as applicable, will immediately notify the L/C Issuer.
The Borrowers shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant, or assignee of the L/C Issuer shall be liable or
responsible to the Loan Parties for any of the matters described in clauses
(i) through (iv) above, or for any action, neglect or omission under or in
connection with any Letter of Credit or Issuer Documents, including, without
limitation, the issuance or amendment of any Letter of Credit, the failure to
issue or amend any Letter of Credit, or the honoring or dishonoring of any
demand under any Letter of Credit, and such action or neglect or omission will
be binding upon the Borrowers; provided that, anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to punitive, consequential or exemplary,
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer’s willful misconduct or gross negligence. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that

 

82



--------------------------------------------------------------------------------

appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary (or the
L/C Issuer may refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit
and may disregard any requirement in a Letter of Credit that notice of dishonor
be given in a particular manner and any requirement that presentation be made at
a particular place or by a particular time of day), and the L/C Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer shall not be
responsible for the wording of any Letter of Credit (including, without
limitation, any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance the L/C Issuer may
provide to the Borrowers with drafting or recommending text for any Letter of
Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective. Without limiting the foregoing, the L/C
Issuer may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit.

(g) Cash Collateral. Upon the request of the Agent if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Domestic Borrowers or the Canadian Borrower, as applicable, shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations owing by the Domestic Borrowers or the Canadian Borrower, as
applicable, in an amount equal to (i) with respect to the Domestic Borrowers,
103% of the Outstanding Amount of all L/C Obligations on account of Domestic L/C
Credit Extensions, and (ii) with respect to the Canadian Borrower, 103% of the
Outstanding Amount of all L/C Obligations on account of Canadian L/C Credit
Extensions, in each case pursuant to documentation in form and substance
satisfactory to the Agent and the L/C Issuer (which documents are hereby
Consented to by the Lenders). The Domestic Borrowers hereby grant to the Agent a
Lien on all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing owned by the Domestic Borrowers to secure all
Obligations, and the Canadian Borrower hereby grants to the Agent a Lien on all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing owned by the Canadian Borrower to secure all Canadian Liabilities.
Such cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. If at any time the Agent determines that
any funds held as cash collateral are subject to any right or claim of any
Person other than the Agent or that the total amount of such funds (i) held on
behalf of the Domestic Letters of Credit is less than the aggregate Outstanding
Amount of all L/C Obligations owing with respect to the Domestic L/C Credit
Extensions, or (ii) held on behalf of the Canadian Letters of Credit is less
than the aggregate Outstanding Amount of all L/C Obligations owing with respect
to the Canadian L/C Credit Extensions, as applicable, the Domestic Borrowers or
the Canadian Borrower, as applicable, will, forthwith upon demand by the Agent
pay to the Agent as additional funds to be deposited as cash collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as cash collateral that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Domestic Letter of Credit for which funds are on deposit as cash collateral,
such funds shall be applied to reimburse the L/C Issuer and, to the extent not
so applied, shall thereafter be applied to satisfy other Obligations. Upon the
drawing of any Canadian Letter of Credit for which funds are on deposit as cash
collateral, such funds shall be applied to reimburse the L/C Issuer and, to the
extent not so applied, shall thereafter be applied to satisfy other Canadian
Liabilities.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Lead Borrower or the Canadian Borrower, as applicable, when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each Commercial
Letter of

 

83



--------------------------------------------------------------------------------

Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrowers for, and the L/C Issuer’s rights and remedies against the
Borrowers shall not be impaired by, any action or inaction of the L/C Issuer
required under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(i) Letter of Credit Fees. The Domestic Borrowers or the Canadian Borrower, as
applicable, shall pay to the Agent for the account of each Domestic Revolving
Lender or Canadian Lender, as applicable, in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily Stated Amount under each
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) [due and]calculated in arrears on the first calendar day
following the end of each March, June, September and December, and shall be
payable on [the tenth]such day (or, if such day is not a Business Day, on the
immediately succeeding Business Day [after]following the end of each March,
June, September and December), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand, and (ii) computed on a quarterly basis in
arrears. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate as provided in Section 2.08(b) hereof.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay
directly to the L/C Issuer for its own account a fronting fee (i) with respect
to each Commercial Letter of Credit, at a rate equal to 0.125% per annum,
computed on the amount of such Letter of Credit, and payable upon the issuance
or amendment thereof, and (ii) with respect to each Standby Letter of Credit, at
a rate equal to 0.125% per annum, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears. Such
fronting fees shall be [due and payable on the tenth]calculated in arrears on
the first calendar day following the end of each March, June, September and
December, and shall be payable on such day (or, if such day is not a Business
Day, on the immediately succeeding Business Day [after]following the end of each
March, June, September and December), commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Domestic Borrowers or the Canadian Borrower, as applicable, shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its discretion, in reliance upon the agreements of the
other Domestic Revolving Lenders set forth in this Section 2.04, make loans
(each such loan, a “Swing Line Loan”) to the Domestic

 

84



--------------------------------------------------------------------------------

Borrowers from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Domestic
Revolving Loans and L/C Obligations of the Domestic Revolving Lender acting as
Swing Line Lender, may exceed the amount of such Domestic Revolving Lender’s
Domestic Revolving Commitment; provided, however, that after giving effect to
any Swing Line Loan, (i) the Total Outstandings shall not exceed the Loan Cap,
(ii) the Total Revolving Outstandings shall not exceed the Revolving Loan Cap,
and (iii) the aggregate Outstanding Amount of the Domestic Revolving Loans of
any Domestic Revolving Lender at such time, plus such Domestic Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Domestic Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Domestic Revolving Lender’s Domestic Revolving Commitment, and provided,
further, that the Domestic Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and provided further
that the Swing Line Lender may refuse, and such refusal shall not be deemed an
abuse of the Swing Line Lender’s discretion to make Swing Line Loans as provided
herein, to make any Swing Line Loan at any time when any Domestic Revolving
Lender is at such time a Defaulting Lender hereunder, unless the Swing Line
Lender has entered into satisfactory arrangements with the Lead Borrower or such
Domestic Revolving Lender to eliminate the Swing Line Lender’s risk with respect
to such Domestic Revolving Lender. Within the foregoing limits, and subject to
the other terms and conditions hereof, the Domestic Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Domestic
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Domestic Revolving
Lender’s Applicable Percentage multiplied by the amount of such Swing Line Loan.
The Swing Line Lender shall have all of the benefits and immunities (A) provided
to the Agent in Article IX with respect to any acts taken or omissions suffered
by the Swing Line Lender in connection with Swing Line Loans made by it or
proposed to be made by it as if the term “Agent” as used in Article IX included
the Swing Line Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Swing Line Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing may, in the Swing Line
Lender’s discretion, be made upon the Lead Borrower’s irrevocable notice to the
Swing Line Lender and the Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Agent not later than
11:00 a.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Lead Borrower. Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Agent (by telephone or in writing) that the Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Agent (by telephone or in writing) of the contents thereof. Unless
the Swing Line Lender has received notice (by telephone or in writing) from the
Agent at the request of the Required Lenders prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may, not later
than 4:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Domestic Borrowers
either by (i) crediting the account of the Lead Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Swing Line Lender by the Lead Borrower; provided, however, that if, on
the date of the proposed Swing Line Loan, there are L/C Borrowings outstanding
with respect to the Domestic Borrowers, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Domestic Borrowers as provided above.

 

85



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Domestic Borrowers (which hereby irrevocably authorize
the Swing Line Lender to so request on their behalf), that each Domestic
Revolving Lender make a Base Rate Loan in an amount equal to such Domestic
Revolving Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Domestic Revolving Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Loan Cap and the conditions
set forth in Section 4.02. The Swing Line Lender shall furnish the Lead Borrower
with a copy of the applicable Domestic Revolving Loan Notice promptly after
delivering such notice to the Agent. Each Domestic Revolving Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Domestic Revolving Loan Notice available to the Agent in immediately available
funds for the account of the Swing Line Lender at the Agent’s Office not later
than 1:00 p.m. on the day specified in such Domestic Revolving Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Domestic Revolving Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Domestic Borrowers in such amount. The Agent shall remit the funds so received
to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Domestic Revolving Lenders
fund its risk participation in the relevant Swing Line Loan and each Domestic
Revolving Lender’s payment to the Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Domestic Revolving Lender fails to make available to the Agent for
the account of the Swing Line Lender any amount required to be paid by such
Domestic Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Domestic Revolving Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Swing Line Lender
in accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Domestic Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Domestic Revolving Lender’s Domestic Revolving Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Domestic Revolving Lender (through the Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Domestic Revolving Lender’s obligation to make Domestic Revolving
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Domestic Revolving Lender may have
against the Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or

 

86



--------------------------------------------------------------------------------

condition, whether or not similar to any of the foregoing; provided, however,
that each Domestic Revolving Lender’s obligation to make Domestic Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Domestic Borrowers to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Domestic Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Domestic Revolving Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Domestic Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Domestic Revolving Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Domestic Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Domestic Borrowers for interest on the Swing Line
Loans. Until each Domestic Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Domestic Revolving
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. The Domestic Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower or the
Canadian Borrower, as applicable, to the Agent, (x) at any time or from time to
time voluntarily prepay Revolving Loans in whole or in part without premium or
penalty, and (y) if the RP Conditions have been satisfied, at any time
voluntarily prepay the outstanding amount of the Term Loan in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of LIBOR Rate Loans or BA Equivalent Loans and (B) on the date of
prepayment of Base Rate Loans, Canadian Prime Rate Loans or U.S. Index Rate
Loans; (ii) any prepayment of LIBOR Rate Loans or BA Equivalent Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans, Canadian Prime Rate Loans
or U.S. Index Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if LIBOR Rate Loans or BA Equivalent Loans, the Interest Period(s) of such
Loans. The Agent will promptly notify each Domestic Revolving Lender, Canadian
Lender or Term Lender, as applicable, of its receipt of each such notice, and of
the amount of such Lender’s

 

87



--------------------------------------------------------------------------------

Applicable Percentage of such prepayment. If such notice is given by the Lead
Borrower or the Canadian Borrower, as applicable, the Domestic Borrowers or the
Canadian Borrower, as applicable, shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a LIBOR Rate Loan or a BA Equivalent Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Domestic Revolving Loans, the Canadian Revolving Loans or the
outstanding amount of the Term Loan, as applicable, of the Lenders in accordance
with their respective Applicable Percentages.

(b) The Domestic Borrowers may, upon irrevocable notice from the Lead Borrower
to the Swing Line Lender (with a copy to the Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Lead Borrower, the Domestic Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c) If for any reason the Total Revolving Outstandings at any time exceed the
lesser of (i) the Aggregate Revolving Commitments or (ii) the Aggregate
Revolving Borrowing Base, each as then in effect, the Borrowers shall
immediately prepay the Revolving Loans and L/C Borrowings and Cash Collateralize
the L/C Obligations (other than L/C Borrowings) in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Loans, the Total Revolving Outstandings
exceed (i) the lesser of the Aggregate Revolving Commitments or (ii) the
Aggregate Revolving Borrowing Base, each as then in effect. In addition, (i) if
at any time the amount of the Canadian Total Outstandings exceeds Canadian
Availability, the Canadian Borrower will immediately prepay the Canadian
Revolving Loans and L/C Borrowings relating to Canadian Letters of Credit and
Cash Collateralize the L/C Obligations relating to Canadian Letters of Credit
(other than L/C Borrowings) in an aggregate amount equal to such excess;
provided, however, that the Canadian Borrower shall not be required to Cash
Collateralize the L/C Obligations relating to Canadian Letters of Credit
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Canadian Revolving Loans the Canadian Total Outstandings exceed Canadian
Availability as then in effect, and (ii) if at any time the amount of the
Domestic Revolving Loans plus the Domestic L/C Credit Extensions plus the
outstanding amount of the Swing Line Loans exceeds the Revolving Loan Cap, the
Domestic Borrowers will immediately prepay the Domestic Revolving Loans and L/C
Borrowings relating to Domestic Letters of Credit and Cash Collateralize the L/C
Obligations relating to Domestic Letters of Credit (other than L/C Borrowings)
in an aggregate amount equal to such excess; provided, however, that the
Domestic Borrowers shall not be required to Cash Collateralize the L/C
Obligations relating to Domestic Letters of Credit pursuant to this
Section 2.05(c) unless after the prepayment in full of the Domestic Revolving
Loans the Domestic L/C Credit Extensions exceed the Revolving Loan Cap as then
in effect.

(d) The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations to the extent required pursuant to the provisions of Section 6.12
hereof.

(e) The Borrowers shall prepay the Loans (if any) and Cash Collateralize the L/C
Obligations, in an amount equal to the Net Proceeds received by a Loan Party on
account of a Prepayment Event; provided that, so long as no Event of Default has
occurred and is continuing, the Agent may, in its sole discretion, determine
that no prepayment shall be required pursuant to clause (b) of the definition of
“Prepayment Event”.

 

88



--------------------------------------------------------------------------------

(f) (i) Prepayments made by the Domestic Borrowers pursuant to Section 2.05(c)
above, first, shall be applied ratably to the L/C Borrowings relating to
Domestic Letters of Credit and the Swing Line Loans, second, shall be applied
ratably to the outstanding Domestic Revolving Loans, third, shall be used to
Cash Collateralize the remaining L/C Obligations with respect to Domestic
Letters of Credit, fourth, shall be applied ratably to the L/C Borrowings
relating to Canadian Letters of Credit, fifth, shall be applied ratably to the
outstanding Canadian Revolving Loans, sixth, shall be used to Cash Collateralize
the remaining L/C Obligations with respect to Canadian Letters of Credit, and
seventh, the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Revolving Loans outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Domestic Borrowers for use in the ordinary course of its
business. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Lenders, as applicable.

(ii) Prepayments made by the Domestic Borrowers pursuant to Section 2.05(d) and
(e) above, first, shall be applied ratably to the L/C Borrowings relating to
Domestic Letters of Credit and the Swing Line Loans, second, shall be applied
ratably to the outstanding Domestic Revolving Loans, third, if an Event of
Default is then continuing, shall be used to Cash Collateralize the remaining
L/C Obligations with respect to Domestic Letters of Credit, fourth, shall be
applied ratably to the outstanding amount of the Term Loan, fifth, shall be
applied ratably to the L/C Borrowings relating to Canadian Letters of Credit,
sixth, shall be applied ratably to the outstanding Canadian Revolving Loans,
seventh, if an Event of Default is then continuing, shall be used to Cash
Collateralize the remaining L/C Obligations with respect to Canadian Letters of
Credit, and eighth, the amount remaining, if any, after the prepayment in full
of all L/C Borrowings, Swing Line Loans and Loans outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations (to the extent
required hereunder) in full may be retained by the Domestic Borrowers for use in
the ordinary course of its business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrowers or any
other Loan Party) to reimburse the L/C Issuer or the Revolving Lenders, as
applicable.

(g) Prepayments made by the Canadian Borrower pursuant to Section 2.05(c),
(d) and (e) above, first, shall be applied ratably to the L/C Borrowings
relating to Canadian Letters of Credit, second, shall be applied ratably to the
outstanding Canadian Revolving Loans, third, shall be used to Cash Collateralize
the remaining L/C Obligations with respect to Canadian Letters of Credit (except
that with respect to Section 2.05(d) and (e), such Cash Collateralization shall
be required only if an Event of Default is then continuing) and fourth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings
relating to Canadian Letters of Credit and Canadian Revolving Loans outstanding
at such time and the Cash Collateralization of the remaining L/C Obligations
relating to Canadian Letters of Credit (to the extent required hereunder) in
full may be retained by the Canadian Borrower for use in the ordinary course of
its business. Upon the drawing of any Canadian Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Canadian Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Canadian Lenders, as applicable.

2.06 Termination or Reduction of Commitments.

(a) The Domestic Borrowers may, upon irrevocable notice from the Lead Borrower
to the Agent, terminate the Domestic Revolving Commitments, the Domestic Letter
of Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Domestic Revolving Commitments, the Domestic Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be

 

89



--------------------------------------------------------------------------------

received by the Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Domestic Borrowers shall not terminate or reduce (A) the
Domestic Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of the sum of Domestic
Revolving Loans, L/C Obligations with respect to Domestic Letters of Credit and
Swing Line Loans would exceed the Domestic Revolving Commitments, (B) the
Domestic Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations with respect to Domestic Letters of Credit
not fully Cash Collateralized hereunder would exceed the Domestic Letter of
Credit Sublimit, and (C) the Swing Line Sublimit if, after giving effect
thereto, and to any concurrent payments hereunder, the Outstanding Amount of
Swing Line Loans hereunder would exceed the Swing Line Sublimit. If, after
giving effect to any reduction of the Domestic Revolving Commitments, the
Domestic Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount
of the remaining Domestic Revolving Commitments, such Domestic Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.

(b) The Canadian Borrower may, upon irrevocable notice from the Canadian
Borrower to the Agent, terminate the Canadian Revolving Commitments or the
Canadian Letter of Credit Sublimit or from time to time permanently reduce the
Canadian Revolving Commitments or the Canadian Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $500,000 in excess thereof, (iii) the Canadian Borrower
shall not terminate or reduce (A) the Canadian Revolving Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Canadian
Total Outstandings would exceed the Canadian Revolving Commitments or (B) the
Canadian Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations with respect to Canadian Letters of Credit
not fully Cash Collateralized hereunder would exceed the Canadian Letter of
Credit Sublimit. If, after giving effect to any reduction of the Canadian
Revolving Commitments, the Canadian Letter of Credit Sublimit exceeds the amount
of the remaining Canadian Revolving Commitments, such Canadian Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess. Any amount
of the Canadian Revolving Loans so repaid may not be re-borrowed and any portion
of the Canadian Revolving Commitments which are reduced or terminated may not be
reinstated.

(c) [At any time prior to the earlier to occur of (i) the Term Loan Draw Date
and (ii) the Term Loan Funding Termination Date, the Domestic Borrowers may,
upon irrevocable notice from the Lead Borrower to the Agent, terminate the Term
Loan Commitments or from time to time permanently reduce the Term Loan
Commitments; provided that (i) any such notice shall be received by the Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of $5,000,000 or any whole multiple of $1,000,000 in excess thereof. For the
avoidance of doubt, upon any funding of the Term Loan in whole or in part or, if
the Term Loan is not funded hereunder, upon the occurrence of the Term Loan
Funding Termination Date, all Term Loan Commitments shall be
terminated.][Reserved].

(d) The Agent will promptly notify the Term Lenders, the Domestic Revolving
Lenders or the Canadian Lenders, as applicable, of any termination or reduction
of the Domestic Letter of Credit Sublimit, Canadian Letter of Credit Sublimit,
Swing Line Sublimit or any Commitments under this Section 2.06, as applicable.
Upon any reduction of any Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount. All
fees (including, without limitation, commitment fees, and Letter of Credit Fees)
and interest in respect of the Commitments accrued until the effective date of
any termination of such Commitments shall be paid on the effective date of such
termination.

 

90



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) The Domestic Borrowers shall repay to the Domestic Revolving Lenders on the
Termination Date the Domestic Total Revolving Outstandings on such date. The
Canadian Borrower shall repay to the Canadian Lenders on the Termination Date
the Canadian Total Outstandings on such date. The Domestic Borrowers shall repay
to the Term Lenders on the Termination Date the outstanding amount of the Term
Loan on such date.

(b) To the extent not previously paid, the Domestic Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBOR Rate for such
Interest Period plus the Applicable Margin for Revolving Loans (if such LIBOR
Rate Loan is a Revolving Loan) or for the Term Loan (if such LIBOR Rate Loan is
the then outstanding amount of the Term Loan), as applicable; (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin for Revolving Loans (if such Base Rate Loan is a Revolving
Loan) or for the Term Loan (if such Base Rate Loan is the then outstanding
amount of the Term Loan), as applicable; (iii) each BA Equivalent Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the BA Rate for such Interest Period plus
the Applicable Margin; (iv) each Canadian Prime Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Margin;
(v) each U.S. Index Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the U.S. Index Rate plus the Applicable Margin; and (vi) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin.

(b) (i) If any Event of Default exists, then the Agent may, and upon the request
of the Required Lenders shall, notify the Lead Borrower that all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate and thereafter such Obligations
shall bear interest at the Default Rate to the fullest extent permitted by Law.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. [(i) ]The Domestic Borrowers shall pay to the Agent for the
account of each Domestic Revolving Lender in accordance with its Applicable
Percentage, a commitment fee equal to the Revolving Commitment Fee Percentage
multiplied by the average daily amount by which the Domestic Revolving
Commitments exceed the sum of the Domestic Revolving Loans, the L/C Obligations
with respect to Domestic Letters of Credit and the outstanding Swing Line Loans.
The

 

91



--------------------------------------------------------------------------------

commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be [due and payable quarterly]calculated in arrears on the
first [day after the end of each March, June, September and December]calendar
day following the end of each March, June, September and December, and shall be
payable on such day (or, if such day is not a Business Day, on the immediately
succeeding Business Day following the end of each March, June, September and
December), commencing with the first such date to occur after the Effective
Date, and on the last day of the Availability Period.

[(ii) Until the earlier to occur of (x) the Term Loan Draw Date or (y) the Term
Loan Funding Termination Date, the Domestic Borrowers shall pay to the Agent for
the account of each Term Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Term Loan Commitment Fee Percentage multiplied by
the Aggregate Term Loan Commitments. Such commitment fee shall accrue at all
times until the earlier of the dates set forth in clauses (x) and (y) above,
including at any time during which one or more of the conditions in Article
][IV][ is not met, and shall be due and payable quarterly in arrears on the
first day after the end of each March, June, September and December, commencing
with the first such date to occur after the Effective Date, and on the earlier
to occur of (x) the Term Loan Draw Date or (y) the Term Loan Funding Termination
Date.]

(b) Other Fees. The Borrowers shall pay to the Arranger and the Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All
computations of interest for BA Equivalent Loans and for Canadian Prime Rate
Loans when the Canadian Prime Rate is determined by Bank of America-Canada
Branch’s “prime rate” and for U.S. Index Rate Loans when the U.S. Index Rate is
determined pursuant to clause (a) thereof shall be made on the basis of a year
of 365 days. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(b) For the purposes of the Interest Act (Canada), (i) whenever any interest or
fees under this Agreement or any other Loan Document is calculated using a rate
based on a period of time different from the actual number of days in the year
(for example, a year of 360 days), the rate determined pursuant to such
calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate, (y) multiplied by the actual number of days in the calendar
year in which the period for which such interest is payable (or compounded)
ends, and (z) divided by the number of days in the shorter period (360 days, for
example), (ii) the principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement, and (iii) the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields. Each Canadian Loan Party confirms that it understands
and is able to calculate the rate of interest applicable to Loans and other
Obligations based on the methodology for calculating per annum rates provided in
this Agreement. Each Canadian Loan Party agrees not to plead or assert, whether
by way of defence or otherwise, in any proceeding relating to this Agreement or
any other Loan Document, that the interest payable under this Agreement and the
calculation thereof has not been adequately disclosed to each Canadian Loan
Party as required pursuant to section 4 of the Interest Act (Canada).

 

92



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Agent in respect of such matters, the accounts
and records of the Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Agent, the Borrowers shall execute
and deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Revolving Lender and the Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such
Revolving Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Agent and the accounts and records of any Revolving Lender in respect of such
matters, the accounts and records of the Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars or Canadian
Dollars, as applicable, and in immediately available funds not later than 2:00
p.m. on the date specified herein. All payments in respect of Base Rate Loans,
U.S. Index Rate Loans and LIBOR Rate Loans shall be made in Dollars, and all
payments in respect of Canadian Prime Rate Loans and BA Equivalent Loans shall
be made in Canadian Dollars. The Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Agent after 2:00 p.m. shall, at the option
of the Agent, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment (other than
with respect to payment of a LIBOR Loan or a BA Equivalent Loan) to be made by
the Borrowers shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

93



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBOR Rate Loans or BA Equivalent Loans (or in the case of any Borrowing of Base
Rate Loans, Canadian Prime Rate Loans or U.S. Index Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, Canadian Prime
Rate Loans or U.S. Index Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Agent, then the applicable Lender
and the applicable Borrowers severally agree to pay to the Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrowers to but excluding the date of payment to the Agent at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate or the Bank of America-Canada Overnight Rate, as applicable,
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative processing or similar fees
customarily charged by the Agent in connection with the foregoing, (B) in the
case of a payment to be made by the Domestic Borrowers, the interest rate
applicable to Base Rate Loans, and (C) in the case of a payment to be made by
the Canadian Borrower, the interest rate applicable to Canadian Prime Rate
Loans. If the Borrowers and such Lender shall pay such interest to the Agent for
the same or an overlapping period, the Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Agent.

(ii) Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the Lead Borrower or the Canadian Borrower, as applicable,
prior to the time at which any payment is due to the Agent for the account of
the Lenders or the L/C Issuer hereunder that the applicable Borrowers will not
make such payment, the Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the applicable Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent at the
greater of the Federal Funds Rate or the Bank of Canada Overnight Rate, as
applicable, and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Agent to any Lender or the Lead Borrower or the Canadian
Borrower, as applicable, with respect to any amount owing under this
Section 2.12(b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the applicable Borrowers by the Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof (subject to the provisions of the last
paragraph of Section 4.02 hereof), the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Domestic Revolving
Lenders hereunder to make Domestic Revolving Loans, to fund participations in
Domestic Letters of Credit and Swing Line Loans and to make payments hereunder
are several and not joint. The obligations of the Canadian Lenders hereunder to
make Canadian Revolving Loans and to fund participations in Canadian

 

94



--------------------------------------------------------------------------------

Letters of Credit and to make payments hereunder are several and not joint. The
obligations of the Term Lenders hereunder to make the Term Loan and to make
payments hereunder are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment hereunder on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Obligations, the Term Loan or the Canadian
Liabilities, as applicable, of the other applicable Credit Parties, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the applicable Credit Parties ratably and in the
priorities set forth in Section 8.03, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Loan Party in the amount of such
participation.

2.14 Settlement Amongst Revolving Lenders

(a) The amount of each Revolving Lender’s Applicable Percentage of outstanding
Revolving Loans (including outstanding Swing Line Loans), shall be computed
weekly (or more frequently in the Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swing Line Loans) and
repayments of Revolving Loans (including [Swingline]Swing Line Loans) received
by the Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the Agent.

(b) The Agent shall deliver to each of the applicable Revolving Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Loans and Swing Line Loans (if applicable) for the period and the
amount of repayments received for the period. As reflected on the summary
statement, (i) the Agent shall transfer to each applicable Revolving Lender its
Applicable

 

95



--------------------------------------------------------------------------------

Percentage of repayments, and (ii) each Revolving Lender shall transfer to the
Agent (as provided below) or the Agent shall transfer to each Revolving Lender,
such amounts as are necessary to ensure that, after giving effect to all such
transfers, the amount of Revolving Loans made by each Revolving Lender shall be
equal to such Revolving Lender’s Applicable Percentage of all Revolving Loans
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Revolving Lenders and is received prior
to 1:00 p.m. on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if received after 1:00
p.m., then no later than 3:00 p.m. on the next Business Day. The obligation of
each Revolving Lender to transfer such funds is irrevocable, unconditional and
without recourse to or warranty by the Agent. If and to the extent any Revolving
Lender shall not have so made its transfer to the Agent such Revolving Lender
agrees to pay to the Agent forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Agent equal to the greater of the Federal Funds Rate or the Bank of
Canada Overnight Rate, as applicable, and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative, processing, or similar fees customarily charged by the Agent in
connection with the foregoing.

2.15 Increase in Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Agent (which shall promptly notify the
Domestic Revolving Lenders), the Lead Borrower may from time to time request an
increase in the Domestic Revolving Commitments by an amount (for all such
requests) not exceeding $200,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000, and (ii) the Lead Borrower
may make a maximum of four (4) such requests. At the time of sending such
notice, the Lead Borrower (in consultation with the Agent) shall specify the
time period within which each Domestic Revolving Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Domestic Revolving Lenders).

(b) Lender Elections to Increase. Each Domestic Revolving Lender shall notify
the Agent within such time period whether or not it agrees to increase its
Domestic Revolving Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Domestic Revolving Lender not responding within such time period shall be deemed
to have declined to increase its Domestic Revolving Commitment.

(c) Notification by Agent; Additional Domestic Revolving Lenders. The Agent
shall notify the Lead Borrower and each Domestic Revolving Lender of the
Domestic Revolving Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Agent, the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), to the extent that the existing Domestic Revolving
Lenders decline to increase their Domestic Revolving Commitments, or decline to
increase their Domestic Revolving Commitments to the amount requested by the
Lead Borrower, the Arranger, in consultation with the Lead Borrower, will use
its reasonable efforts to arrange for other Eligible Assignees to become a
Domestic Revolving Lender hereunder and to issue commitments in an amount equal
to the amount of the increase in the Domestic Revolving Commitments requested by
the Lead Borrower and not accepted by the existing Domestic Revolving Lenders
(and the Lead Borrower may also invite additional Eligible Assignees to become
Domestic Revolving Lenders) (collectively, the “Additional Domestic Revolving
Commitment Lenders”), provided, however, that without the consent of the Agent,
at no time shall the Domestic Revolving Commitment of any Additional Domestic
Revolving Commitment Lender be less than $5,000,000.

 

96



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the Domestic Revolving Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Agent shall promptly
notify the Lead Borrower and the Domestic Revolving Lenders of the final
allocation of such increase and the Increase Effective Date and on the Increase
Effective Date (i) the Domestic Revolving Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Domestic Revolving Commitments and
Applicable Percentages of the Domestic Revolving Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Agent a certificate of each
Domestic Loan Party dated as of the Increase Effective Date (in sufficient
copies for each Domestic Revolving Lender) signed by a Responsible Officer of
such Domestic Loan Party (A) certifying and attaching the resolutions adopted by
such Domestic Loan Party approving or consenting to such increase, and (B) in
the case of the Domestic Borrowers, certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in Section 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) and (b), and (2) no Default or Event of Default
exists or would arise therefrom, (ii) the Borrowers, the Agent, and any
Additional Domestic Revolving Commitment Lender shall have executed and
delivered a joinder to the Loan Documents in such form as the Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to the Additional Domestic Revolving Commitment Lenders as the Lead
Borrower and such Additional Domestic Revolving Commitment Lenders shall agree;
(iv) the Borrowers shall have paid such arrangement fees to the Arranger as the
Lead Borrower and the Agent may agree; (v) if requested by the Agent, the
Domestic Borrowers shall deliver an opinion or opinions, in form and substance
reasonably satisfactory to the Agent, from counsel to the Domestic Borrowers
reasonably satisfactory to the Agent and dated such date; (vi) the Domestic
Borrowers and the Additional Domestic Revolving Commitment Lender shall have
delivered such other instruments, documents and agreements as the Agent may
reasonably have requested; and (vii) no Default or Event of Default exists. The
Domestic Borrowers shall prepay any Domestic Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Domestic Revolving
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Domestic Revolving Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Loan Parties shall be
required by Law to deduct, withhold or remit any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions, withholdings and
remittances (including deductions, withholdings and remittances applicable to
additional sums payable under this Section) the Agent, Lenders or L/C Issuer, as
the case may be, receives

 

97



--------------------------------------------------------------------------------

an amount equal to the sum it would have received had no such deductions been
made, (ii) the Loan Parties shall make such deductions, withholdings and
remittances and (iii) the Loan Parties shall timely pay or remit the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
Law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
Section 3.01(a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Law.

(c) Indemnification by the Loan Parties. (i) The Loan Parties shall indemnify
the Agent, each Lender and the L/C Issuer, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid, withheld or remitted by the Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower or the Canadian
Borrower by a Lender or the L/C Issuer (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of the Agent, a Lender or the L/C Issuer,
shall be conclusive absent manifest error.

(ii) Notwithstanding the provisions of Section 3.01(a) or (b), (A) the Borrowers
will not be required to indemnify any Foreign Lender, or pay any additional
amount to such Foreign Lender, pursuant to Section 3.01(a), (b) or (c), in
respect of Taxes to the extent that the obligation to pay or indemnify such
additional amounts would not have arisen but for the failure of such Foreign
Lender to comply with the provisions of Sections 3.01(e) or (f), and (B) each
Credit Party will, and does hereby, indemnify the Borrowers and Agents\, and
will make payment in respect thereof within ten days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrowers or [Agents]the Agent) incurred by or asserted
against any Borrower or Agent by any Governmental Authority as a result of the
failure by such Credit Party to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Credit Party to the Borrowers or [Agents]the Agent pursuant to Sections 3.01(e)
or (f). Each Credit Party hereby authorizes [Agents]the Agent to set off and
apply any and all amounts at any time owing to such Credit Party under this
Agreement or any other Loan Document against any amount due to [Agents]the Agent
under this Section 3.01(c)(ii). The agreements in this Section 3.01(c)(ii) will
survive the resignation and/or replacement of [Agents]the Agent, any assignment
of rights by, or the replacement of, a Credit Party, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d) Evidence of Payments. As soon as practicable after any payment or remittance
of Indemnified Taxes or Other Taxes by the Loan Parties to a Governmental
Authority, the Lead Borrower or the Canadian Borrower, as applicable, shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or remittance or other evidence of such payment or
remittance reasonably satisfactory to the Agent.

(e) Status of Lenders. For all Tax purposes of this Agreement, including this
Section 3.01, it is assumed that (i) the Domestic Revolving Lenders and the Term
Lenders will lend to the Domestic Borrowers and not to the Canadian Borrower and
(ii) the Canadian Lenders will lend to the Canadian Borrower and not to the
Domestic Borrowers. Any Foreign Lender other than a

 

98



--------------------------------------------------------------------------------

Canadian Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Domestic Borrower
is resident for tax purposes, or any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Loan Document shall
deliver to the Lead Borrower (with a copy to the Agent), at the time or times
prescribed by Law or reasonably requested by the Lead Borrower or the Agent,
such properly completed and executed documentation prescribed by Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Such delivery shall be provided on the Effective Date and on or
before such documentation expires or becomes obsolete or after the occurrence of
an event requiring a change in the documentation most recently delivered. In
addition, any Lender, if requested by the Lead Borrower or the Canadian
Borrower, as applicable, or the Agent shall deliver such other documentation
prescribed by Law or reasonably requested by the Lead Borrower or the Canadian
Borrower, as applicable, or the Agent as will enable the Lead Borrower or the
Canadian Borrower, as applicable, or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

(f) Tax Documentation. Without limiting the generality of the foregoing, in the
event that any Domestic Borrower is resident for tax purposes in the United
States, (A) any Lender that is not a Foreign Lender shall deliver duly completed
copies of Internal Revenue Service Form W-9 to the Lead Borrower and the Agent
(in such number of copies as shall be requested by the recipient) and (B) any
Foreign Lender (other than a Canadian Lender) shall deliver whichever of the
following is applicable to the Lead Borrower and the Agent (in such number of
copies as shall be requested by the recipient), in each case, on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Lead Borrower or the Agent, but only
if such Foreign Lender is legally entitled to do so):

(i) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(as applicable) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Domestic
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (as applicable), or

(iv) any other form prescribed by Law as a basis for claiming exemption from or
a reduction in United States Federal withholding Tax duly completed together
with such supplementary documentation as may be prescribed by Law to permit the
Lead Borrower to determine the withholding or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Lead Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the

 

99



--------------------------------------------------------------------------------

Agent as may be necessary for the Lead Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

For purposes of Sections 3.01(e) and (f), the term “Lender” shall include Agent.

(g) Treatment of Certain Refunds. If the Agent, any Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Loan Parties or with
respect to which the Loan Parties have paid additional amounts pursuant to this
Section, it shall pay to the applicable Loan Parties an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Parties, upon the request of the
Agent, such Lender or the L/C Issuer, agree to repay the amount paid over to the
applicable Loan Parties (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Agent, such Lender or the L/C
Issuer in the event that the Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This Section 3.01(g) shall not
be construed to require the Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Loan Parties or any other Person.

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrowers and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Rate Loans or
BA Equivalent Loans, or to determine or charge interest rates based upon the
LIBOR Rate or the BA Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Lead Borrower or the Canadian Borrower, as applicable,
through the Agent any obligation of such Lender to make or continue LIBOR Rate
Loans or BA Equivalent Loans, as applicable, or to Convert Base Rate Loans or
U.S. Index Rate Loans to LIBOR Rate Loans or to Convert Canadian Prime Rate
Loans to BA Equivalent Loans shall be suspended until such Lender notifies the
Agent and the Lead Borrower or the Canadian Borrower, as applicable, that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the applicable Borrowers shall, upon demand from such Lender (with
a copy to the Agent), prepay or, if applicable, Convert all LIBOR Rate Loans of
such Lender to Base Rate Loans or U.S. Index Rate Loans, as applicable, or
Convert all BA Equivalent Loans of such Lender to Canadian Prime Rate Loans, as
applicable, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Rate Loans or BA Equivalent
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Rate Loans or BA Equivalent Loans. Upon any such prepayment
or Conversion, the applicable Borrowers shall also pay accrued interest on the
amount so prepaid or Converted.

 

100



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Rate Loan or a BA
Equivalent Loan or a Conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such LIBOR Rate Loan or Canadian Dollar
bankers’ acceptances are not being transacted in the Canadian interbank market
for the applicable amount and Interest Period of such BA Equivalent Loan,
(b) adequate and reasonable means do not exist for determining the LIBOR Rate or
the BA Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or BA Equivalent Loan, or (c) the LIBOR Rate or BA Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan or BA
Equivalent Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Agent will promptly so notify the Lead Borrower or the
Canadian Borrower, as applicable, and each applicable Lender. Thereafter, the
obligation of the applicable Lenders to make or maintain LIBOR Rate Loans or BA
Equivalent Loans shall be suspended until the Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower or the Canadian Borrower, as applicable, may revoke any pending request
for a Borrowing of, Conversion to or continuation of LIBOR Rate Loans or BA
Equivalent Loans or, failing that, will be deemed to have Converted such request
into a request for a Borrowing of Base Rate Loans, U.S. Index Rate Loans or
Canadian Prime Rate Loans, as applicable, in the amount specified therein.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Lead Borrower or Required Lenders notify the
Agent (with, in the case of the Required Lenders, a copy to the Lead Borrower)
that the Lead Borrower or Required Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Lead Borrower may
amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Agent shall have posted such proposed
amendment to all Lenders and the Lead Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders do not accept such amendment.

 

101



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Lead Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR
Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate Loans
or Interest Periods), and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.04 Increased Costs; Reserves on LIBOR Rate Loans and BA Equivalent Loans.

(a) Increased Costs Generally. Except to the extent addressed by Section 3.01,
if any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan or BA Equivalent Loan made by it, or change the
basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
LIBOR Rate Loans or BA Equivalent Loans made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan or BA Equivalent Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
applicable Loan Parties will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into

 

102



--------------------------------------------------------------------------------

consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the applicable Loan Parties will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
Section 3.04(a) or (b) and delivered to the Lead Borrower or the Canadian
Borrower, as applicable, shall be conclusive absent manifest error; provided
that such amount shall be consistent with return metrics applied in determining
amounts that such Lender or L/C Issuer has required other similarly situated
borrowers or obligors to pay with respect to such increased costs or reduced
returns. The applicable Loan Parties shall pay such Lender or the L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that, notwithstanding the provisions of
Section 3.04(a) and (b), the Loan Parties shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Lead Borrower or the Canadian Borrower, as applicable, of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof), and provided further that the
Lender or the L/C Issuer claiming compensation therefor shall apply consistent
return metrics applied to other similarly situated borrowers or obligors with
respect to such increased costs or reductions.

(e) Reserves on LIBOR Rate Loans. The Domestic Borrowers or the Canadian
Borrower, as applicable, shall pay to each Lender, as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
[”]”Eurocurrency liabilities[”]”), additional interest on the unpaid principal
amount of each LIBOR Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Lead
Borrower or the Canadian Borrower, as applicable, shall have received at least
10 days’ prior notice (with a copy to the Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the applicable Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan, U.S. Index Rate Loan or Canadian Prime Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

103



--------------------------------------------------------------------------------

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Loan other
than a Base Rate Loan, U.S. Index Rate Loan or Canadian Prime Rate Loan on the
date or in the amount notified by the Lead Borrower or the Canadian Borrower, as
applicable; or

(c) any assignment of a LIBOR Rate Loan or a BA Equivalent Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Lead Borrower or the Canadian Borrower, as applicable, pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained;
provided that no Borrower shall be obligated to pay any of the foregoing amounts
incurred in connection with such Lender becoming or being a Defaulting Lender.
The applicable Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed (i) to have funded each
LIBOR Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded and (ii) to have funded each BA Equivalent Loan made by it at the BA Rate
for such Loan by a matching discounting, acceptance or other Borrowing or
transaction in the Canadian interbank market for bankers’ acceptances for a
comparable amount and for a comparable period, whether or not such BA Equivalent
Loan was in fact so discounted or accepted.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Domestic Borrowers or the Canadian Borrower,
as applicable, hereby agree to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Revolving Commitments, the Aggregate Term
Loan Commitments and repayment of all other Obligations hereunder.

 

104



--------------------------------------------------------------------------------

3.08 Designation of Lead Borrower as Domestic Borrowers’ Agent.

(a) Each Domestic Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Domestic Borrower’s agent to obtain Domestic Revolving Credit
Extensions and the Term Loan, the proceeds of which shall be available to each
Domestic Borrower for such uses as are permitted under this Agreement. As the
disclosed principal for its agent, each Domestic Borrower shall be obligated
(i) to each Domestic Revolving Credit Party on account of Domestic Revolving
Credit Extensions so made as if made directly by the applicable Domestic
Revolving Credit Party to such Domestic Borrower, notwithstanding the manner by
which such Domestic Revolving Credit Extensions are recorded on the books and
records of the Lead Borrower and of any other Domestic Borrower, and (ii) to
each Term Loan Credit Party on account of the Term Loan so made as if made
directly by the applicable Term Loan Credit Party to such Domestic Borrower,
notwithstanding the manner by which the Term Loan is recorded on the books and
records of the Lead Borrower and of any other Domestic Borrower. In addition,
each Domestic Loan Party other than the Domestic Borrowers hereby irrevocably
designates and appoints the Lead Borrower as such Domestic Loan Party’s agent to
represent such Domestic Loan Party in all respects under this Agreement and the
other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers;
provided that the Canadian Borrower shall be liable only for the Canadian
Liabilities.

(c) The Lead Borrower shall act as a conduit for each Domestic Borrower
(including itself, as a “Domestic Borrower”) on whose behalf the Lead Borrower
has requested a Domestic Revolving Credit Extension or the Term Loan. Neither
the Agent, any other Domestic Revolving Credit Party nor any other Term Loan
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effectiveness. The effectiveness of this Agreement and the
other Loan Documents [is]on the Effective Date was subject to satisfaction of
the following conditions precedent, which conditions have been satisfied or
waived to the satisfaction of the Agent:

(a) The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) (followed promptly by originals) unless otherwise specified, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance
satisfactory to the Agent:

(i) counterparts of this Agreement each properly executed by a Responsible
Officer of the signing Loan Party and the Lenders sufficient in number for
distribution to the Agent, each Lender and the Lead Borrower;

(ii) a Note executed by the applicable Borrowers in favor of each Lender
requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and

 

105



--------------------------------------------------------------------------------

the other Loan Documents to which such Loan Party is a party or is to become a
party and (B) the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to become a party;

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that each
Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

(v) a favorable opinion of Morrison & Foerster LLP, United States counsel to the
Loan Parties, and of Golwing WLG, Canadian counsel to the Loan Parties,
addressed to the Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Agent may reasonably request;

(vi) a certificate of a Responsible Officer of the Lead Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, (C) to
the Solvency of the Loan Parties as of the Effective Date after giving effect to
the transactions contemplated hereby, and (D) either that (1) no consents,
licenses or approvals are required in connection with the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agent required under the Loan
Documents have been obtained and are in effect;

(viii) the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

(ix) results of searches or other evidence reasonably satisfactory to the Agent
(in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
PPSA estoppel letters and releases or subordination agreements satisfactory to
the Agent are being tendered concurrently with such extension of credit or other
arrangements satisfactory to the Agent for the delivery of such termination
statements and releases, satisfactions and discharges have been made;

(x) (A) all documents and instruments, including Uniform Commercial Code
financing statements and PPSA financing statement registrations, required by law
or reasonably requested by the Agent[s] to be filed, registered or recorded to
create or perfect the first priority (subject to Permitted Encumbrances having
priority by operation of Law) Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the

 

106



--------------------------------------------------------------------------------

Agent[s], (B) copies of Credit Card Notifications, which shall have been
executed on behalf of such Loan Party and delivered to such Loan Party’s credit
card clearinghouses and processors listed on Schedule 5.21(b), (C) Blocked
Account Agreements entered into with the applicable Blocked Account Banks, and
(D) control agreements with respect to the Loan Parties’ securities and
investment accounts have been obtained; and

(xi) such other assurances, certificates, documents, consents or opinions as the
Agent reasonably may require.

(b) After giving effect to the transactions contemplated hereby and any Credit
Extensions to be made on the Effective Date, Excess Availability shall be not
less than thirty-five percent (35%) of the Revolving Loan Cap.

(c) The Agent shall have received a Borrowing Base Certificate dated the
Effective Date, relating to the month ended on May 27, 2017, and executed by a
Responsible Officer of the Lead Borrower.

(d) The Agent shall be reasonably satisfied that any financial statements
delivered to it and the Lenders fairly present the business and financial
condition of the Loan Parties and that there has been no Material Adverse Effect
since January 28, 2017.

(e) The Agent and the Lenders shall have received and be satisfied with updated
projections of the Loan Parties in form and substance acceptable to the Agent.

(f) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(g) There shall not have occurred any default of any Material Contract of any
Loan Party which could reasonably be expected to have a Material Adverse Effect.

(h) The consummation of the transactions contemplated hereby shall not violate
any Law or any Organization Document.

(i) All fees required to be paid to the Agent or the Arranger on or before the
Effective Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Effective Date shall have been paid in full.

(j) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Agent to the extent invoiced prior to or on the Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the Effective Date (provided that such estimate shall
not thereafter preclude a final settling of accounts between the Borrowers and
the Agent).

(k) The Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the [USA PATRIOT]Patriot Act and the AML Legislation.

 

107



--------------------------------------------------------------------------------

(l) No material changes in governmental regulations or policies affecting any
Loan Party or any Credit Party shall have occurred prior to the Effective Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension or the Domestic Borrowers’ request to make the
Term Loan [on the Term Loan Draw Date (if such date occurs) ](other than a Term
Loan Notice, Domestic Revolving Loan Notice or Canadian Loan Notice requesting
only a Conversion of Loans to the other Type, or a continuation of LIBOR Rate
Loans or BA Equivalent Loans) and of each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct on and as of the date of such Credit Extension, except (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, (ii) in
the case of any representation and warranty qualified by materiality, they shall
be true and correct in all respects and (iii) for purposes of this Section 4.02,
the representations and warranties contained in Section 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and (b), respectively.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension or the Domestic Borrowers’ request to make the
Term Loan [on the Term Loan Draw Date (if such date occurs) ](other than a Term
Loan Notice, Domestic Revolving Loan Notice or Canadian Loan Notice requesting
only a Conversion of Loans to the other Type or a continuation of LIBOR Rate
Loans or BA Equivalent Loans) submitted by the Lead Borrower or the Canadian
Borrower, as applicable, shall be deemed to be a representation and warranty by
the Borrowers that the conditions specified in Sections 4.02(a)[, (b)] and
([d]b) have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this [Section 4.02]4 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Agent to cease making Loans and issuing Letters of Credit, the Lenders will
fund their Applicable Percentage of all Loans and L/C Advances and participate
in all Swing Line Loans and Letters of Credit whenever made or issued, which are
requested by the Lead Borrower or the Canadian Borrower, as applicable, and
which, notwithstanding the failure of the Loan Parties to comply with the
provisions of this Article IV, agreed to by the Agent provided, however, the
making of any such Loans or the issuance of any Letters of Credit shall not be
deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights or the Credit
Parties as a result of any such failure to comply.

 

108



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party and each Material
Subsidiary thereof (a) is a corporation, limited or unlimited liability company,
partnership or limited partnership, duly incorporated, organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation, (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. Schedule 5.01 annexed
hereto sets forth, as of the Third Amendment Effective Date, (i) with respect to
each Loan Party, the name of such Loan Party as it appears in official filings
in its jurisdiction of incorporation or organization, organization type,
organization number, if any, issued by its jurisdiction of incorporation or
organization, and its federal employer identification number or similar number
in a foreign jurisdiction, (ii) a listing of which of the Loan Parties are
Guarantors and which are Borrowers, (iii) a listing of all other Subsidiaries of
each Loan Party that are not Loan Parties and the same general information as
specified in clause (i) above with respect to each of such other Subsidiaries.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Material Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Agent under the Security Documents); or (d) violate any material Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents or (b) such as have been obtained or made and are in full force and
effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other applicable Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

109



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Relevant Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of Holdings and its Relevant Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated balance sheet of Holdings and its Relevant
Subsidiaries dated [April 29, 2017, 2017,]November 3, 2018, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of Holdings and its Relevant Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect (i) in any financial information delivered to the Agent or the
Lenders, (ii) of the Term Loan Borrowing Base, Canadian Borrowing Base or the
Domestic Revolving Borrowing Base, (iii) of covenant compliance calculations
provided hereunder or (iv) of the assets, liabilities, financial condition or
results of operations of Holdings and its Relevant Subsidiaries on a
Consolidated basis.

(e) The Consolidated forecasted balance sheet and statements of income and cash
flows of Holdings and its Relevant Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Loan Parties’ best estimate of its future financial performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Material Subsidiaries or against any of its properties or revenues
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. No Loan Party or any Material Subsidiary is in default under or
with respect to, or party to, any Material Contract or any Material
Indebtedness. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

110



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens

(a) Each of the Loan Parties has marketable title in fee simple to or valid
leasehold interests in, all Real Estate necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business.

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state or province) of all Real Estate (excluding Leases) that is owned by
the Loan Parties, together with a list of the holders of any mortgage or other
Lien thereon as of the Third Amendment Effective Date. Each Loan Party has good,
marketable and insurable fee simple title to the Real Estate owned by such Loan
Party, free and clear of all Liens, other than Permitted Encumbrances. Schedule
5.08(b)(2) sets forth the address (including street address, county and state or
province) of all Leases of the Loan Parties, together with the name of each
lessor and its contact information with respect to each such Lease as of the
Third Amendment Effective Date. Each of such Leases is in full force and effect
and the Loan Parties are not in default of the terms thereof.

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party on the Third Amendment Effective Date,
showing the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party subject thereto. The
property of each Loan Party is subject to no Liens, other than Permitted
Encumbrances.

(d) Schedule 7.02 sets forth a complete and accurate list of each Investment
held by any Loan Party on the Third Amendment Effective Date, showing as of the
Third Amendment Effective Date the amount, obligor or issuer and maturity, if
any, thereof.

(e) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness of
each Loan Party on the Third Amendment Effective Date, showing as of the Third
Amendment Effective Date the amount, obligor or issuer and maturity thereof.

5.09 Environmental Compliance.

(a) No Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) None of the properties currently, or, to the best knowledge of the Loan
Parties, formerly, owned or operated by any Loan Party is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state,
provincial, municipal or local list; there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party.

 

111



--------------------------------------------------------------------------------

(c) No Loan Party is undertaking, and no Loan Party has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party have been disposed of in a manner not reasonably expected to
result in material liability to any Loan Party.

5.10 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies which are not Affiliates of the Loan
Parties, in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties operates. Schedule 5.10 sets forth a
description of all insurance maintained by or on behalf of the Loan Parties as
of the Third Amendment Effective Date. As of the Third Amendment Effective Date,
each insurance policy listed on Schedule 5.10 is in full force and effect and
all premiums in respect thereof that are due and payable have been paid.

5.11 Taxes. The Loan Parties have filed all federal, state, provincial and other
material tax returns and reports required to be filed, and have paid all
federal, state, provincial and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (i) that are described on
Schedule 5.11 hereto or (ii) that are being contested in good faith by
appropriate proceedings being diligently conducted, for which adequate reserves
have been provided in accordance with GAAP, as to which Taxes no Lien has been
filed or seizure or garnishment made and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien or other
right or remedy securing such obligation. There is no proposed tax assessment
against any Loan Party that would, if made, have a Material Adverse Effect. No
Loan Party or any Material Subsidiary thereof is a party to any tax sharing
agreement.

5.12 ERISA Compliance; Canadian Pension Plans.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or opinion letter from the IRS or the remedial amendment
period for such Plan has not expired and, to the best knowledge of the Lead
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Domestic Revolving Loan Parties and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 or 430 of the Code has been made
with respect to any Plan. No Lien imposed under the Code or ERISA exists or is
likely to arise on account of any Plan.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Lead Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Lead Borrower and each ERISA

 

112



--------------------------------------------------------------------------------

Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained, and
(iii) neither the Lead Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.

(d) No Canadian Loan Party maintains or is required to contribute to, or is
liable under, any Canadian Pension Plan.

(e) Subject to the accuracy of the Lenders’ representations in Section 9.18, the
Loan Parties represent and warrant as of the Third Amendment Effective Date that
the Loan Parties are not and will not be using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Plans with respect to the
Loan Parties’ entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments or this Agreement.

5.13 Material Subsidiaries; Equity Interests. As of the Third Amendment
Effective Date, the Loan Parties have no Material Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of each such Material Subsidiary. All of the outstanding Equity
Interests in the Loan Parties and the Material Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens except for Permitted
Encumbrances arising by operation of Law. Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any Material
Subsidiary. As of the Third Amendment Effective Date, the Loan Parties have no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. The copies of the
Organization Documents of each Loan Party and each amendment thereto provided
pursuant to Section 4.01 are true and correct copies of each such document as of
the Third Amendment Effective Date, each of which is valid and in full force and
effect as of the Third Amendment Effective Date.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for any purpose that
violates Regulations T, U, or X issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Material Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Material Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

113



--------------------------------------------------------------------------------

5.16 Compliance with Laws. Each of the Loan Parties is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. The Loan Parties own, or possess the
right to use, all of the Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses, to avoid conflict with the rights of any other Person. To
the best knowledge of the Lead Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Lead Borrower, threatened in writing,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Labor Matters.

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party pending or, to the knowledge of any Loan Party,
threatened in writing. The hours worked by and payments made to employees of the
Loan Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, provincial, municipal, local or foreign Law dealing with such
matters. No Loan Party has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state, provincial or foreign Law. All
payments due from any Loan Party, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18:
(a) no Loan Party is a party to or bound by any collective bargaining agreement
or any similar agreement or arrangement, (b) there are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened in writing to
be filed with the National Labor Relations Board, and no labor organization or
group of employees of any Loan Party has made a pending demand for recognition,
and (c) there are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party pending or, to the knowledge of any Loan
Party, threatened in writing to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment of any employee of any Loan
Party. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Loan
Party is bound.

5.19 Security Documents.

(a) The Security Agreement creates in favor of the Agent, for the benefit of the
Credit Parties, a legal, valid, continuing and enforceable Lien on the
Collateral (as defined in the Security Agreement), the enforceability of which
is subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The financing statements, releases and other filings are in
appropriate form and have been or will be filed in the offices specified in
Schedule II of the Security Agreement. Upon (i) the filing of UCC financing
statements, naming the Agent as secured party, Domestic Loan Parties as debtors
and such Collateral as collateral, in the offices of the Secretaries

 

114



--------------------------------------------------------------------------------

of States of the States in which the Domestic Loan Parties are incorporated or
formed, the Agent will have a perfected Lien on, and security interest in, to
and under all right, title and interest of the Domestic Loan Parties in all such
Collateral that may be perfected by the filing of a UCC financing statement,
(ii) the obtaining of “control” (as defined in the UCC) of any such Collateral,
the Agent will have a perfected Lien on, and security interest in, to and under
all right, title and interest of the Domestic Loan Parties in all such
Collateral that may be perfected by obtaining control, in each case prior and
superior in right to any other Person (other than holders of Permitted
Encumbrances having priority by operation of Law).

(b) When the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office, the United States Copyright Office and the
Canadian Intellectual Property Office and when financing statements, releases
and other filings in appropriate form are filed in the offices specified on
Schedule II of the Security Agreement, the Agent shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the
applicable Loan Parties in the Intellectual Property Collateral (as defined in
the Security Agreement or the Canadian Security Documents, as applicable) in
which a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office, the United States Copyright Office or the
Canadian Intellectual Property Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office, the United States
Copyright Office and the Canadian Intellectual Property Office may be necessary
to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the applicable Loan Parties after the Effective Date).

(c) The Canadian Security Documents create in favor of the Agent, for the
benefit of the Canadian Credit Parties, a legal, valid, continuing and
enforceable security interest in the Collateral (as defined in the Canadian
Security Documents), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. The
financing statements, releases and other filings are in appropriate form and
have been filed in the offices specified in Schedule II of the General Security
Agreement forming part of the Canadian Security Documents. Upon such filings,
the Agent will have a perfected Lien on, and security interest in, to and under
all right, title and interest of the grantors thereunder in all Collateral that
may be perfected under the PPSA (in effect on the date this representation is
made) by filing, recording or registering a financing statement or analogous
document (including without limitation the proceeds of such Collateral subject
to the limitations relating to such proceeds in the PPSA), in each case prior
and superior in right to any other Person (other than holders of Permitted
Encumbrances having priority by operation of Law).

5.20 Solvency

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

5.21 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Third Amendment Effective Date, which Schedule includes,
with respect to each DDA (i) the name and address of the depository; (ii) the
account number(s) maintained with such depository; (iii) a contact person at
such depository, and (iv) the identification of each Blocked Account Bank.

 

115



--------------------------------------------------------------------------------

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Third Amendment Effective Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

5.22 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened in writing, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.

5.24 Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Third Amendment Effective
Date. The Loan Parties are not in breach or in default in any material respect
of or under any Material Contract.

5.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Material Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.26 Sanctions Concerns and Anti-Corruption Laws.

(a) No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan
Parties, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by the Government of Canada or any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) The Loan Parties and their Subsidiaries have conducted their business in
compliance with the [United States Foreign Corrupt Practices Act of 1977,]FCPA,
the Corruption of Foreign Public Officials Act (Canada), the UK Bribery Act 2010
and other similar anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such Laws and applicable Sanctions, and to the knowledge
of each Borrower, the Loan Parties and their Subsidiaries are in compliance with
such anti-corruption laws and applicable Sanctions in all material respects.

5.27 Beneficial Ownership Certification. As of the Third Amendment Effective
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Material Subsidiary to:

 

116



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Agent, in form and detail satisfactory
to the Agent:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Lead Borrower, a Consolidated and consolidating balance sheet
of Holdings and its Relevant Subsidiaries as at the end of such Fiscal Year, and
the related consolidated and consolidating statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and unqualified opinion of
a Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit, and such consolidating statements to
be certified by a Responsible Officer of the Lead Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Holdings and its Relevant
Subsidiaries;

(b) as soon as available, but in any event within 45 days after the end of each
Fiscal Quarter of each Fiscal Year of the Lead Borrower, a Consolidated balance
sheet of Holdings and its Relevant Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of Holdings and its
Relevant Subsidiaries as of the end of such Fiscal Quarter in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) at any time that the aggregate principal amount of outstanding Loans is
greater than $0, as soon as available, but in any event within 30 days after the
end of each of the Fiscal Months of each fiscal year of the Lead Borrower, a
consolidated balance sheet of Holdings and its Relevant Subsidiaries as at the
end of such Fiscal Month, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Month, and for
the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for (A) such period set forth in the
projections delivered pursuant to Section 6.01(d) hereof, (B) the corresponding
Fiscal Month of the previous Fiscal Year and (C) the corresponding portion of
the previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of Holdings and its
Relevant Subsidiaries as of the end of such Fiscal Month in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(d) as soon as available, but in any event no more than 75 days after the end of
each Fiscal Year of the Lead Borrower, forecasts prepared by management of the
Lead Borrower, in form satisfactory to the Agent, of Canadian Availability,
Domestic Revolving Availability, Excess Availability and the Aggregate Revolving
Borrowing Base and Term Loan Borrowing Base, a

 

117



--------------------------------------------------------------------------------

statement of the projected number of Stores to be opened and closed by the
Borrowers, and the consolidated balance sheets and statements of income or
operations and cash flows of Holdings and its Relevant Subsidiaries on a monthly
basis for the immediately following Fiscal Year (including the fiscal year in
which the Maturity Date occurs).

Notwithstanding the foregoing, the obligations in paragraph (a) and (b) above
may be satisfied with respect to financial information of Holdings and its
Relevant Subsidiaries by inclusion of such information in Holdings’ Form 10-K or
10-Q or other filings, as applicable, filed with the SEC and furnishing such
filings to Agent.

6.02 Certificates; Other Information. Deliver to the Agent, in form and detail
satisfactory to the Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c), a duly completed Compliance Certificate signed
by a Responsible Officer of the Lead Borrower;

(b) on or before the fifteenth day of each Fiscal Month (or, if such day is not
a Business Day, on the next succeeding Business Day), or more frequently as the
Borrowers may elect (provided that, if the Borrowers elect to deliver a
Borrowing Base Certificate on a more frequent basis than is required by the
other provisions of this Section 6.02(b), then the Lead Borrower shall continue
to furnish a Borrowing Base Certificate on such basis from the date of such
election through the remainder of the Fiscal Year in which such election was
made), a Borrowing Base Certificate showing the Canadian Borrowing Base and the
Domestic Revolving Borrowing Base as of the close of business as of the last day
of the immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided that at any time that an Accelerated Borrowing Base Delivery Event has
occurred and is continuing, such Borrowing Base Certificate shall be delivered
on Monday of each week (or, if Monday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday;

(c) the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(d) upon the Agent’s request therefor, a report summarizing the then current
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Material Subsidiaries;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Material Subsidiary thereof, copies of each material
notice or other material correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in Canada or any
other applicable non-U.S. jurisdiction) concerning any proceeding with, or
investigation or possible investigation or other inquiry by such Governmental
Authority regarding financial or other operational results of any Loan Party or
any Material Subsidiary thereof or any other matter which, if adversely
determined, could reasonably expected to have a Material Adverse Effect;

(f) promptly following any request therefor, provide information and
documentation reasonably requested by the Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act, the Beneficial
Ownership Regulation and the Proceeds of Crime Act; and

 

118



--------------------------------------------------------------------------------

(g) [(f) ]promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Material Subsidiary,
or compliance with the terms of the Loan Documents, as the Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent); provided that: (A) the Lead Borrower shall deliver paper copies of
such documents to the Agent until a written request to cease delivering paper
copies is given by the Agent and (B) the Lead Borrower shall notify the Agent
(by telecopier or electronic mail) of the posting of any such documents and
provide to the Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Agent shall not have any obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent, the Arranger, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States or
Canada federal, provincial and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Agent and the Arranger shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

6.03 Notices. Promptly notify the Agent:

(a) of the occurrence of any Default or Event of Default;

(b) following such Loan Party’s obtaining knowledge of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,

(c) of the occurrence of any ERISA Event or Termination Event;

 

119



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Material Subsidiary thereof, in either case
to the extent such change would impact the calculation of the Canadian Borrowing
Base, the Domestic Revolving Borrowing Base, the Term Loan Borrowing Base or the
Consolidated Fixed Charge Coverage Ratio;

(e) of any change in any Loan Party’s senior executive officers;

(f) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(g) following such Loan Party’s obtaining knowledge of the filing of any Lien
for unpaid Taxes in excess of $2,000,000 against any Loan Party or the receipt
by any Loan Party of a notice to pay or garnishment for unpaid Taxes;

(h) of any Prepayment Event; and

(i) of any failure by any Loan Party to pay rent beyond any applicable cure or
grace period provided in the applicable lease at (i) any of the Loan Parties’
distribution centers or warehouses; (ii) twenty (20%) or more of such Loan
Party’s Store locations or (iii) any of such Loan Party’s locations if such
failure would be reasonably likely to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, freight forwarders, consolidators, and
carriers) which, if unpaid, would by Law become a Lien upon its property other
than a Permitted Encumbrance; and (c) all Material Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except, in each case,
where (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) such Loan Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (iv) no Lien has been filed
with respect thereto and (v) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Agent[s] with
respect to determining Reserves pursuant to this Agreement.

6.05 Preservation of Existence, Etc.(a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05 and except for the dissolution, liquidation, winding up
or cessation of existence of any Subsidiary that is not a Material Subsidiary;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property is no
longer used or useful in the conduct of the business of the Loan Parties.

 

120



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies reasonably acceptable to the Agent and not Affiliates of the
Loan Parties, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business and operating in the same or similar locations or as is
required by Law, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and as are reasonably
acceptable to the Agent.

(b) Maintain for themselves and their Material Subsidiaries, a Directors and
Officers insurance policy, and a “Blanket Crime” policy including employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property, and computer fraud coverage with responsible
companies in such amounts as are customarily carried by business entities
engaged in similar businesses similarly situated, and will upon request by the
Agent furnish the Agent certificates evidencing renewal of each such policy.

(c) Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to Real Estate) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent, which endorsements or amendments shall provide that, unless
otherwise directed by the Agent, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the Agent
may reasonably require from time to time to protect the interests of the Credit
Parties.

(d) Cause commercial general liability policies to be endorsed to name the Agent
as an additional insured.

(e) Cause business interruption policies to name the Agent as a lender loss
payee and to be endorsed or amended to include (i) a provision that, from and
after the Effective Date, unless otherwise directed by the Agent, the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Agent, (ii) a provision to the effect that none of the Loan
Parties, the Agent, or any other party shall be a co-insurer and (iii) such
other provisions as the Agent may reasonably require from time to time to
protect the interests of the Credit Parties.

(f) Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Agent (giving the Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Agent.

(g) Deliver to the Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Agent,
including an insurance binder) together with evidence satisfactory to the Agent
of payment of the premium therefor.

 

121



--------------------------------------------------------------------------------

(h) Permit any representatives that are designated by the Agent to inspect the
insurance policies maintained by or on behalf of the Loan Parties and, subject
to Section 6.10(a), to inspect books and records related thereto and any
properties covered thereby.

None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP; (b) such contest effectively suspends enforcement of
the contested Laws, and (c) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

6.09 Books and Records; Accountants.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or such Material Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Material Subsidiary, as the case may be.

(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Agent.

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and Registered
Public Accounting Firm, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Lead Borrower or the Canadian
Borrower, as applicable; provided, however, that when a Default or an Event of
Default exists the Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.

(b) Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including investment bankers, consultants, accountants,
and lawyers) retained by the Agent to conduct commercial finance examinations
and other evaluations, including, without limitation, of (i) the Lead Borrower’s
or the Canadian Borrower’s, as applicable, practices in the computation of the
Term Loan

 

122



--------------------------------------------------------------------------------

Borrowing Base, the Canadian Borrowing Base and the Domestic Revolving Borrowing
Base (ii) the assets included in the Term Loan Borrowing Base, the Canadian
Borrowing Base and the Domestic Revolving Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, and (iii) the Loan Parties’ business plan, forecasts and
cash flows. The Loan Parties shall pay the fees and expenses of the Agent and
such professionals with respect to (i) while no Event of Default shall have
occurred and be continuing, one commercial finance examination during any twelve
month period; provided that, if Excess Availability at any time is less than the
greater of (x) 25% of the Loan Cap and (y) $125,000,000, the Loan Parties shall
pay such fees and expenses for two commercial finance examinations during any
twelve month period, and (ii) all such commercial finance examinations, if
required by Law or if an Event of Default shall have occurred and be continuing.
Notwithstanding the foregoing, the Agent shall cause at least one commercial
finance examination to be conducted during each twelve month period following
the Effective Date at the expense of the Loan Parties, and may cause additional
commercial finance examinations to be undertaken as it in its discretion deems
necessary or appropriate, at its own expense.

(c) Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Inventory Collateral, including, without limitation, the
Inventory and trademarks included in the Term Loan Borrowing Base, the Canadian
Borrowing Base and Domestic Revolving Borrowing Base. The Loan Parties shall pay
the fees and expenses of the Agent and such professionals with respect to
(i) while no Event of Default shall have occurred and be continuing, one such
appraisal during any twelve month period; provided that, if Excess Availability
at any time is less than the greater of (x) 25% of the Loan Cap and
(y) $125,000,000, the Loan Parties shall pay such fees and expenses for two
appraisals during any twelve month period, and (ii) all such appraisals, if
required by Law or if an Event of Default shall have occurred and be continuing.
Notwithstanding the foregoing, the Agent shall cause at least one Inventory
appraisal and one trademark appraisal to be conducted during each twelve month
period following the Effective Date at the expense of the Loan Parties, and may
cause additional appraisals to be undertaken as it in its discretion deems
necessary or appropriate, at its own expense.

6.11 Additional Loan Parties. Notify the Agent at the time that any Person
becomes a Material Subsidiary, and promptly thereafter (and in any event within
fifteen (15) days): (a) cause such Material Subsidiary, if it is not a CFC
(other than a Canadian Subsidiary guaranteeing Canadian Liabilities), (i) to
become, at the Agent’s option, a Borrower or Guarantor by executing and
delivering to the Agent a Joinder to the Loan Documents, or such other documents
as the Agent shall deem appropriate for such purpose, (ii) to grant a Lien to
the Agent on such Material Subsidiary’s assets of the same type that constitute
Collateral to secure the Obligations, and (iii) deliver to the Agent documents
of the types referred to in Sections 4.01(a)(iii) and (iv) and favorable
opinions of counsel to such Material Subsidiary (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), and (b) if any Equity Interests or
Indebtedness of such Material Subsidiary are owned by or owing to any Loan
Party, to the extent that such Equity Interests or Indebtedness are not already
Collateral, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (except that, if such Material Subsidiary is a CFC, the Equity
Interests of such Material Subsidiary to be pledged by any Domestic Loan Party
shall be limited to 65% of the outstanding voting Equity Interests of such
Material Subsidiary and 100% of the non-voting Equity Interests of such Material
Subsidiary, in each case in form, content and scope reasonably satisfactory to
the Agent. In no event shall compliance with this Section 6.11 waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.11 if such transaction was not otherwise expressly permitted
by this Agreement or constitute or be deemed to constitute, with respect to any
Material Subsidiary, an approval of such Person as a Borrower or permit the
inclusion of any acquired assets in the computation of the Term Loan Borrowing
Base, the Canadian Borrowing Base or the Domestic Revolving Borrowing Base.

 

123



--------------------------------------------------------------------------------

6.12 Cash Management.

(a) ACH or wire transfer no less frequently than daily (and whether or not there
are then any outstanding Obligations) to a Blocked Account all amounts on
deposit in each DDA (net of any minimum balance, not to exceed $2,500.00, as may
be required to be kept in the subject DDA by the depository institution at which
such DDA is maintained) and all payments due from credit card processors.

(b) (i) After the occurrence and during the continuance of a Cash Dominion
Event, cause the ACH or wire transfer by the Domestic Loan Parties to the
concentration account maintained at Bank of America or with another Domestic
Revolving Lender reasonably satisfactory to the Agent with whom a Blocked
Account Agreement has been executed (the “U.S. Concentration Account”) , and
(ii) after the occurrence and during the continuance of an Event of Default,
cause the ACH or wire transfer by the Canadian Loan Parties to the concentration
account maintained at Bank of America-Canada Branch or with another Canadian
Lender reasonably satisfactory to the Agent with whom a Blocked Account
Agreement has been executed (the “Canadian Concentration Account”), as
applicable, in each case no less frequently than daily (and whether or not there
are then any outstanding Obligations), all cash receipts and collections
received by each applicable Loan Party from all sources, including, without
limitation, the following:

(i) all available cash receipts from the sale of Inventory (including without
limitation, proceeds of credit card charges) and other assets (whether or not
constituting Collateral);

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any Disposition or other
transaction or event, including, without limitation, any Prepayment Event;

(iv) the then contents of each DDA (net of any minimum balance, not to exceed
$10,000.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained); and

(v) the then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $100,000.00, as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank).

(c) Each of the U.S. Concentration Account and the Canadian Concentration
Account shall at all times be under the sole dominion and control of the Agent.
The Loan Parties hereby acknowledge and agree that (i) the Loan Parties have no
right of withdrawal from the U.S. Concentration Account or the Canadian
Concentration Account, (ii) the funds on deposit in the U.S. Concentration
Account shall at all times be collateral security for all of the Obligations and
the funds on deposit in the Canadian Concentration Account shall at all times be
collateral security for all of the Canadian Liabilities, (iii) the funds on
deposit in the U.S. Concentration Account shall be applied to the Obligations as
provided in this Agreement and (iv) the funds on deposit in the Canadian
Concentration Account shall be applied to the Canadian Liabilities as provided
in this Agreement. In the event that, notwithstanding the provisions of this
Section 6.12, any Loan Party receives or otherwise has dominion and control of
any such cash receipts or collections, such receipts and collections shall be
held in trust by such Loan Party for the Agent shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the U.S. Concentration Account or the Canadian Concentration Account, as
applicable, or dealt with in such other fashion as such Loan Party may be
instructed by the Agent.

 

124



--------------------------------------------------------------------------------

(d) Upon the request of the Agent, cause bank statements and/or other reports to
be delivered to the Agent not less often than monthly, accurately setting forth
all amounts deposited in each Blocked Account to ensure the proper transfer of
funds as set forth above.

6.13 Information Regarding the Collateral.

(a) Furnish to the Agent (x) at least fifteen (15) days prior written notice of
any change in: (i) any Loan Party’s name; (ii) the location of any Loan Party’s
registered or chief executive office or its principal place of business;
(iii) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state or other
jurisdiction of organization and (y) not later than thirty (30) days after any
change in the location of any office of any Loan Party office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), notice thereof. The Loan Parties shall not
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC, the PPSA or otherwise that are required in
order for the Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for its own
benefit and the benefit of the other applicable Credit Parties with the priority
required by the Security Documents.

(b) Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Third Amendment Effective Date, advise the Agent in writing of such
revisions or updates as may be necessary or appropriate to update or correct the
same. From time to time as may be reasonably requested by the Agent, the Lead
Borrower shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter arising after the Third
Amendment Effective Date that, if existing or occurring on the Third Amendment
Effective Date, would have been required to be set forth or described in such
Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.

6.14 Physical Inventories.

(a) Cause not less than one physical inventory to be undertaken, at the expense
of the Loan Parties, in each twelve month period consistent with past practices,
conducted by such inventory takers as are satisfactory to the Agent and
following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Agent. The Agent, at the expense of the Loan Parties, may participate in and/or
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party. The Borrowers shall provide the Agent with the preliminary
Inventory levels at each of the Borrowers’ Stores within ten (10) days following
the completion of such physical inventory. The Lead Borrower, within 60 days
following the completion of such inventory, shall provide the Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

 

125



--------------------------------------------------------------------------------

(b) Permit the Agent, in its discretion, if any Default or Event of Default
exists, to cause additional such inventories to be taken as the Agent determines
(each, at the expense of the Loan Parties).

6.15 Environmental Laws.

(a) Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Material Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and adequate reserves
have been set aside and are being maintained by the Loan Parties with respect to
such circumstances in accordance with GAAP.

6.16 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which the Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties. The Loan Parties also agree to provide to the Agent, from time to time
upon request, evidence satisfactory to the Agent as to the perfection of the
Liens created or intended to be created by the Security Documents.

(b) If any material assets are acquired by any Loan Party after the Effective
Date (other than assets constituting Collateral under the Security Documents
that become subject to the Lien under the Security Documents upon acquisition
thereof), notify the Agent thereof, and the Loan Parties will cause such assets
to be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or shall be requested by the Agent to grant and perfect such
Liens, including actions described in Section 6.16(a), all at the expense of the
Loan Parties. In no event shall compliance with this Section 6.16(b) waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.16(b) if such transaction was not otherwise expressly
permitted by this Agreement or any other Loan Document or constitute or be
deemed to constitute Consent to the inclusion of any acquired assets in the
computation of the Term Loan Borrowing Base, the Canadian Borrowing Base and the
Domestic Revolving Borrowing Base.

(c) Upon the request of the Agent, cooperate with the Agent to cause each of its
customs brokers, freight forwarders, consolidators and/or carriers to deliver an
agreement (including, without limitation, a Customs Broker Agreement) to the
Agent covering such matters and in such form as the Agent may reasonably
require.

6.17 Compliance with Terms of Leaseholds.

Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Material Subsidiaries is a party, keep such Leases in full
force and effect (b) not allow such Leases to lapse or be terminated or any
rights

 

126



--------------------------------------------------------------------------------

to renew such Leases to be forfeited or cancelled except in the ordinary course
of business, consistent with past practices, (c) notify the Agent of any default
by any party with respect to such Leases and cooperate with the Agent in all
respects to cure any such default, and (d) cause each of its Material
Subsidiaries to do the foregoing, except, in any case, where the failure to do
so, either individually or in the aggregate, could not be reasonably likely to
have a Material Adverse Effect.

6.18 Material Contracts. (a) Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, (b) maintain each such
Material Contract in full force and effect except to the extent such Material
Contract is no longer used or useful in the conduct of the business of the Loan
Parties in the ordinary course of business, consistent with past practices,
(c) enforce each such Material Contract in accordance with its terms, and,
(d) upon request of the Agent, make such demands and requests for information
and reports or for action from any other party to each such Material Contract as
any Loan Party or any of its Material Subsidiaries is entitled to make under
such Material Contract, and (e) cause each of its Material Subsidiaries to do
the foregoing, except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Material Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file under the UCC, the PPSA or any similar Law or statute of any jurisdiction a
financing statement that names any Loan Party or any Material Subsidiary thereof
as debtor; sign or suffer to exist any security agreement authorizing any Person
thereunder to file such financing statement; sell any of its property or assets
subject to an understanding or agreement (contingent or otherwise) to repurchase
such property or assets with recourse to it or any of its Material Subsidiaries;
or assign or otherwise transfer any accounts or other rights to receive income,
other than, as to all of the above, Permitted Encumbrances.

7.02 Investments. Make any Investments, except Permitted Investments.

7.03 Indebtedness; Disqualified Stock; Equity Issuances

(a) Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;

(b) issue Disqualified Stock; or

(c) issue and sell any other Equity Interests other than those issued by (A) any
Material Subsidiary of the Lead Borrower to the Lead Borrower or any other
Material Subsidiary of the Lead Borrower, to the extent not prohibited by
Section 7.02 from being acquired by the applicable acquirer, or (B) the Lead
Borrower, if such Equity Interests are in the form of common stock or other
securities that do not require the making of any Restricted Payment on such
Equity Interests, whether in the form of mandatory distributions, dividends or
payments upon mandatory redemption other than redemption at the option of the
Lead Borrower (unless such Restricted Payments are to be made solely in
additional shares of Equity Interests, in lieu of cash), or (C) by the Lead
Borrower to any officer, director, employee or consultant of the Lead Borrower
or any of its Material Subsidiaries pursuant to employment agreements, stock
options, stock incentive or stock ownership plans.

 

127



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate or amalgamate
with or into another Person, including, in each case, pursuant to a Delaware LLC
Division (or agree to do any of the foregoing), except that, so long as no
Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

(a) any Subsidiary which is not a Loan Party may merge or amalgamate with (i) a
Loan Party, provided that the Loan Party shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries which are not Loan Parties,
provided that when any wholly-owned Subsidiary is merging or amalgamating with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person;

(b) any Subsidiary which is a Loan Party may merge or amalgamate into any
Subsidiary which is a Loan Party or into a Borrower, provided that in any merger
or amalgamation involving a Borrower, a Borrower shall be the continuing or
surviving Person;

(c) in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge or amalgamate with or into or consolidate with any other Person or
permit any other Person to merge with or into or consolidate with it; provided
that (i) the Person surviving such merger or amalgamation shall be a
wholly-owned Subsidiary of a Loan Party and such Person shall become a Loan
Party in accordance with the provisions of Section 6.11 hereof, and (ii) in the
case of any such merger or amalgamation to which any Loan Party is a party, such
Loan Party is the surviving Person; and

(d) any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party.

7.05 Dispositions. Make any Disposition except Permitted Dispositions.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that each of the following shall be permitted so long as no Default or
Event of Default shall have occurred and be continuing prior, or immediately
after giving effect, to the following, or would result therefrom:

(a) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Lead Borrower may make Restricted Payments on account of employee stock
repurchase programs or other similar programs in an amount not to exceed
$30,000,000 in any Fiscal Year; and

(d) the Lead Borrower may make Restricted Payments to Holdings in an amount
necessary to pay the contractual rate of interest on the Senior Notes;

 

128



--------------------------------------------------------------------------------

(e) the Lead Borrower may make Restricted Payments to Holdings in an amount
equal to the amount contributed by Holdings to the Lead Borrower consisting of
the proceeds of the Senior Notes; provided that, until such Restricted Payment
is made, such contribution by Holdings to the Lead Borrower shall remain in a
segregated account, and the proceeds thereof shall not be used for any other
purpose;

(f) the Loan Parties may make Restricted Payments from cash on hand and not with
proceeds of the Loans so long as (i) for the 120 days before any such Restricted
Payment, no Loans have been outstanding, (ii) for each of the 120 days preceding
such Restricted Payment, the Borrowers shall have had cash on hand sufficient to
make such Restricted Payment without the necessity of obtaining proceeds of
Loans for the operations of their business or for the purpose of making such
Restricted Payment, and (C) after giving effect to such Restricted Payment, no
Loans are outstanding;

(g) the Lead Borrower may make Restricted Payments to Holdings (or on behalf of
Holdings) to pay obligations of Holdings incurred in the ordinary course of
business in an amount not to exceed $3,000,000 in any Fiscal Year; and

(h) if the RP Conditions are satisfied, the Loan Parties may make other
Restricted Payments (other than Restricted Payments of Intellectual Property).

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
or make any payment in violation of any subordination terms of any Subordinated
Indebtedness, or make any payment of Indebtedness owed to Holdings except (a) as
long as no Default or Event of Default then exists, regularly scheduled or
mandatory repayments, repurchases, redemptions or defeasances of (i) Permitted
Indebtedness (other than Subordinated Indebtedness and Indebtedness owed to
Holdings), (ii) Subordinated Indebtedness in accordance with the subordination
terms thereof, and (iii) Permitted Indebtedness owed to Holdings if, after
giving effect thereto, the Payment Conditions are satisfied, (b) voluntary
prepayments, repurchases, redemptions or defeasances of (i) Permitted
Indebtedness (but excluding on account of any Subordinated Indebtedness) as long
as the Payment Conditions are satisfied, (ii) Subordinated Indebtedness in
accordance with the subordination terms thereof and as long as the Payment
Conditions are satisfied, (c) Permitted Refinancings of any such Indebtedness,
and (d) voluntary prepayments of the outstanding amount of the Term Loan in
whole or in part as long as the RP Conditions are satisfied.

7.08 Change in Nature of Business

Except (i) for the retail sale of wine and related or ancillary products,
(ii) for food, beverage and hospitality businesses and other lines of business
reasonably complimentary to those conducted by the Loan Parties on the Effective
Date or (iii) as otherwise approved in writing by the Lead Borrower’s board of
directors, engage in any line of business substantially different from the
business conducted by the Loan Parties and their Subsidiaries on the Effective
Date or any business reasonably related or incidental thereto.

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) advances for commissions, travel and other similar
purposes in the ordinary course of business to directors, officers and
employees, (c) the issuance of Equity Interests in the Lead Borrower to any
officer, director, employee or consultant of the Lead Borrower or any of its
Subsidiaries, (d) the payment of reasonable fees and out-of-pocket costs to
directors, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of,

 

129



--------------------------------------------------------------------------------

directors, officers or employees of the Lead Borrower or any of its
Subsidiaries, (e) any issuances of securities (other than any such issuances not
permitted hereunder) or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans (in each case in respect of Equity Interests in the
Lead Borrower), and (f) any transaction permitted under (i) any of clauses
(b) through (e) or clause (h) of the definition of “Permitted Disposition”,
(ii) clauses (n) or (q) of the definition of “Permitted Encumbrances”,
(iii) clauses (b), (d), (g), (h), (j), (k) or (n) of the definition of
“Permitted Indebtedness”, (iv) clauses (g), (i), (l), (m) or (n) of the
definition of “Permitted Investments”, or (v) any of Sections 7.03(c), 7.04,
7.06 or 7.07 hereof.

7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Material Subsidiary to make Restricted
Payments or other distributions to any Loan Party or to otherwise transfer
property to or invest in a Loan Party, (ii) of any Material Subsidiary to
Guarantee the Obligations, (iii) of any Material Subsidiary to make or repay
loans to a Loan Party, or (iv) of the Loan Parties or any Material Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person in
favor of the Agent; provided, however, that this clause (iv) shall not prohibit
any negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under clauses (c) or (d) of the definition of Permitted Indebtedness
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) for any
purpose that would violate Regulations T, U or X of the FRB, or (b) for any
purposes other than (i) the acquisition of working capital assets in the
ordinary course of business, (ii) to finance Capital Expenditures of the Loan
Parties, and (iii) for general corporate purposes, including with limitation
paying dividends to Holdings, in each case to the extent expressly permitted
under Law and the Loan Documents.

7.12 Amendment of Material Documents.

Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any
Material Contract or Material Indebtedness (other than on account of any
Permitted Refinancing thereof), in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents, would be materially adverse to the Credit Parties, or
otherwise would be reasonably likely to have a Material Adverse Effect.

7.13 Fiscal Year.

Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

7.14 Deposit Accounts; Credit Card Processors.

Open new DDAs unless the Loan Parties shall have delivered to the Agent
appropriate Blocked Account Agreements. No Loan Party shall maintain any bank
accounts or enter into any agreements with credit card processors other than the
ones expressly contemplated herein or in Section 6.12 hereof.

 

130



--------------------------------------------------------------------------------

7.15 Consolidated Fixed Charge Coverage Ratio.

During any period when Excess Availability is less than the greater of (x) 10%
of the Loan Cap and (y) $40,000,000 (such period, a “Covenant Compliance
Period”), permit the Consolidated Fixed Charge Coverage Ratio, calculated as of
the last day of each month on a trailing twelve months basis (beginning with the
month ending immediately prior to the date that the Covenant Compliance Period
commenced), to be less than 1.0:1.0 on a pro forma basis. For purposes hereof, a
Covenant Compliance Period shall be deemed continuing until Excess Availability
has exceeded the greater of (x) 10% of the Loan Cap and (y) $40,000,000 for
thirty (30) consecutive days, in which case a Covenant Compliance Period shall
no longer be deemed to be continuing for purposes of this Agreement. The
termination of a Covenant Compliance Period as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Covenant Compliance Period
in the event that the conditions set forth in the definition thereof again
arise.

7.16 Canadian Pension Plans.

No Canadian Loan Party shall become party to, or maintain or contribute to, or
become liable under, any Canadian Pension Plan which is a defined benefit
pension plan, or fail to make all required contributions to any Canadian Pension
Plan when due.

7.17 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject or target of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer or otherwise) of Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, (ii) pay within three days after the same becomes due, any interest
on any Loan or any L/C Obligation, or any fee due hereunder, or (iii) pay within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (x) Section 6.01 and such failure
continues for three days, (y) Section 6.02 and such failure continues for three
days (or, with respect to any weekly Borrowing Base Certificate during an
Accelerated Borrowing Base Deliver Event, such failure continues for one day),
or (z) Sections 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, or 6.13 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 15 days following the earlier of notice to a Responsible Officer
by the Agent thereof or actual knowledge of a Responsible Officer thereof; or

 

131



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness, or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness or the beneficiary or beneficiaries of any Guarantee thereof (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) and, in such
event, the Swap Termination Value owed by the Loan Party or such Subsidiary as a
result thereof is greater than $17,500,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, interim receiver, trustee,
monitor, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or a proceeding shall be
commenced or a petition filed, without the application or consent of such
Person, seeking or requesting the appointment of any receiver, interim receiver,
trustee, monitor, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed and the appointment continues undischarged, undismissed or
unstayed for 45 calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 45 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 10 days after its issuance or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$17,500,000 (to the extent not covered by independent third-party insurance as
to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, is not in effect; or

 

132



--------------------------------------------------------------------------------

(i) ERISA; Canadian Pension Plans. (i)(A) An ERISA Event occurs with respect to
a Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC which would reasonably be likely to
result in a Material Adverse Effect, or (B) a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which failure would reasonably likely result
in a Material Adverse Effect, or (C) a Termination Event occurs which would
reasonably likely result in a Material Adverse Effect, or (ii) any event or
condition similar to those specified in clause (i) hereof shall occur or exist
with respect to any Canadian Pension Plan, which, in the reasonable judgment of
the Agent, would have a Material Adverse Effect, or if any Canadian Loan Party
becomes party to, or maintains or contributes to, any Canadian Pension Plan
which is a defined benefit pension plan, or if any Canadian Loan Party is in
default with respect to payments to a Canadian Pension Plan or any Lien arises
(save for contribution amounts not yet due) in connection with any Canadian
Pension Plan; or

(j) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason, ceases to be in full
force and effect other than as expressly permitted under the Loan Documents; or
any Loan Party or any other Affiliate thereof contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party or any other Person not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Cessation of Business. Except as otherwise expressly permitted hereunder,
the Loan Parties, taken as a whole, shall take any action to suspend the
operation of their business in the ordinary course, liquidate all or a material
portion of their assets or Store locations, or employ an agent or other third
party to conduct a program of closings, liquidations or “Going-Out-Of-Business”
sales of any material portion of their business; or

(m) Loss of Collateral. There occurs any uninsured loss to any material portion
of the Collateral of the type included in any of the Term Loan Borrowing Base,
the Canadian Borrowing Base or the Domestic Revolving Borrowing Base; or

(n) Breach of Contractual Obligation. Any Loan Party or any Subsidiary thereof
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) beyond the grace period and
following all applicable notices in respect of any Material Contract or fails to
observe or perform any other agreement or condition relating to any such
Material Contract or contained in any instrument or agreement evidencing,
securing or relating thereto, the effect of which default is in either case
(i) to cause the termination of such Material Contract and (ii) either the
amount owed pursuant to such Material Contract is greater than $17,500,000 or
the termination of such Material Contract would reasonably be expected to have a
Materially Adverse Effect; or

 

133



--------------------------------------------------------------------------------

(o) Indictment. (i) Any Loan Party is (A) criminally indicted or convicted of a
felony for fraud or dishonesty in connection with the Loan Parties’ business, or
(B) charged by a Governmental Authority under any law that would reasonably be
expected to lead to forfeiture of any material portion of Collateral, or
(ii) any director or senior officer of any Loan Party is (A) criminally indicted
or convicted of a felony or indictable offense for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or

(p) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness in an amount in excess of $17,500,000
(the “Subordinated Provisions”) shall, in whole or in part, terminate, cease to
be effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) any Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Obligations (but excluding Other
Liabilities) to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Material Subsidiary thereof under
Section 8.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Agent or any Lender.

 

134



--------------------------------------------------------------------------------

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds.

(a) After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from the Domestic
Loan Parties or from the Collateral owned by the Domestic Loan Parties on
account of the Obligations shall be applied by the Agent in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities and the Canadian Liabilities) constituting fees, indemnities, Credit
Party Expenses and other amounts (including fees, charges and disbursements of
counsel to the Agent and amounts payable under Article III) payable to the
Agent;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities and the Canadian Liabilities) constituting indemnities, Credit Party
Expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and the L/C Issuer (including amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Domestic Revolving Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Domestic Revolving Loan, to payment to the Swing Line Lender of that portion of
the Obligations constituting unpaid principal of the Swing Line Loans;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Domestic Revolving Loans, L/C Borrowings with respect to
Domestic Letters of Credit, and fees (including Letter of Credit Fees) owing to
the Domestic Revolving Lenders, ratably among the Domestic Revolving Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Sixth payable to them;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Domestic Revolving Loans and L/C Borrowings with respect to
Domestic Letters of Credit, ratably among the Domestic Revolving Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Seventh held by them;

Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Domestic Letters of Credit;

 

135



--------------------------------------------------------------------------------

Ninth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loan owing to the Term Lenders, ratably among the
Term Lenders in proportion to the amounts described in this clause Ninth payable
to them;

Tenth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan, ratably among the Term Lenders in proportion to the
amounts described in this clause Tenth held by them;

Eleventh, to payment of that portion of the Canadian Liabilities (excluding the
Other Liabilities) constituting fees, indemnities, Credit Party Expenses and
other amounts (including amounts payable under Article III) payable to the
Agent;

Twelfth, to payment of that portion of the Canadian Liabilities (excluding the
Other Liabilities) constituting indemnities, Credit Party Expenses, and other
amounts (other than principal, interest and fees) payable to the Canadian
Lenders and the L/C Issuer (including Credit Party Expenses to the respective
Canadian Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Twelfth
payable to them;

Thirteenth, to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Revolving Loans, L/C Borrowings with
respect to Canadian Letters of Credit, and fees (including Letter of Credit
Fees) owing to the Canadian Lenders, ratably among the Canadian Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Thirteenth payable to them;

Fourteenth, to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Revolving Loans and L/C Borrowings with respect
to Canadian Letters of Credit, ratably among the Canadian Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause
Fourteenth held by them;

Fifteenth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Canadian Letters of Credit;

Sixteenth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(b), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Sixteenth held by them;

Seventeenth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Seventeenth held by them;

Eighteenth, to payment of all other Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Eighteenth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

136



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clauses Eighth and Fifteenth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

(b) After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from the Canadian
Loan Parties or from the Collateral owned by the Canadian Loan Parties on
account of the Obligations shall be applied by the Agent in the following order:

First, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting fees, indemnities, Credit Party
Expenses and other amounts (including amounts payable under Article III) payable
to the Agent;

Second, to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting indemnities, Credit Party Expenses, and
other amounts (other than principal, interest and fees) payable to the Canadian
Lenders and the L/C Issuer (including amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Revolving Loans, L/C Borrowings with
respect to Canadian Letters of Credit, and fees (including Letter of Credit
Fees) owing to the Canadian Lenders, ratably among the Canadian Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Revolving Loans and L/C Borrowings with respect
to Canadian Letters of Credit, and to pay any amounts owing with respect to
Canadian Liabilities, ratably among the Canadian Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Canadian Letters of Credit;

Sixth, to payment of all other Canadian Liabilities (including without
limitation the cash collateralization of unliquidated indemnification
obligations as provided in Section 10.04(b), but excluding any Other Canadian
Liabilities), ratably among the Canadian Credit Parties in proportion to the
respective amounts described in this clause Sixth held by them;

Seventh, to payment of that portion of the Canadian Liabilities arising from
Cash Management Services, ratably among the Canadian Credit Parties in
proportion to the respective amounts described in this clause Seventh held by
them;

Eighth, to payment of all other Canadian Liabilities arising from Bank Products,
ratably among the Canadian Credit Parties in proportion to the respective
amounts described in this clause Eighth held by them; and

Last, the balance, if any, after all of the Canadian Liabilities have been
indefeasibly paid in full, to the Canadian Loan Parties or as otherwise required
by Law.

 

137



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Canadian Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Canadian Letters of Credit as
they occur. If any amount remains on deposit as Cash Collateral after all
Canadian Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Canadian Liabilities, if any, in
the order set forth above.

ARTICLE IX

THE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders (in its capacity as a Lender), the Swing Line Lender and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the administrative agent and collateral agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto.

(b) The provisions of this Article are solely for the benefit of the Agent, the
Lenders and the L/C Issuer, and no Loan Party or any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though they were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
or branches that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates or branches in any capacity.

 

138



--------------------------------------------------------------------------------

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. In the event
that the Agent obtains such actual knowledge or receives such a notice, the
Agent shall give prompt notice thereof to each of the other applicable Credit
Parties. Upon the occurrence of a Default or an Event of Default, the Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Applicable Lenders. Unless and until the Agent
shall have received such direction, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Default or Event of Default as it shall deem advisable in the best interest
of the Credit Parties. In no event shall the Agent be required to comply with
any such directions to the extent that the Agent believes that its compliance
with such directions would be unlawful.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

9.04 Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Agent shall have
received written notice to the contrary from such Lender or the L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Agent may perform any and all of their respective
duties and exercise their respective rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Agent. The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the Agent may
request.

 

139



--------------------------------------------------------------------------------

9.06 Resignation of Agent. The Agent may at any time give written notice of its
resignation to the Lenders, the L/C Issuer and the Lead Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Lead Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Agent on behalf
of the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Lead Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent hereunder.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 9.12, the Agent shall not
have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agent.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers and Joint Bookrunners, Co-Syndication Agents or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity as an Agent, a Lender or the L/C Issuer
hereunder.

9.09 Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (excluding Other

 

140



--------------------------------------------------------------------------------

Liabilities) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent, and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent, and
such Credit Parties under Sections 2.03(i), 2.03(j) and 2.03(k) as applicable,
2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Aggregate Revolving Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration,
termination or Cash Collateralization of all Letters of Credit, (ii) that is
Disposed of or to be Disposed of as part of or in connection with any Permitted
Disposition, or (iii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances;

(c) to subordinate any Lien on Collateral other than Inventory, Accounts, Credit
Card Receivables, DDAs and securities accounts to the holder of any Lien
permitted by clause (s) of the definition of Permitted Encumbrances to secure
Indebtedness permitted pursuant to clause (k) of the definition of Permitted
Indebtedness; provided that, in connection with the foregoing, any subordination
of the Agent’s Lien with respect to Eligible Tradenames and the removal of such
Eligible Tradenames from the Domestic Revolving Borrowing Base and the Term Loan
Borrowing Base shall be subject to the Loan Parties’ compliance with the Payment
Conditions on a pro forma basis after giving effect to such removal; and

(d) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

141



--------------------------------------------------------------------------------

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the Liens of the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

9.11 Notice of Transfer.

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

9.12 Reports and Financial Statements.

By signing this Agreement, each Lender:

(a) agrees to furnish the Agent after the occurrence and during the continuance
of a Cash Dominion Event (and thereafter at such frequency as the Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender;

(b) is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
Borrowing Base Certificates and financial statements required to be delivered by
the Lead Borrower hereunder and all commercial finance examinations and
appraisals of the Collateral received by the Agent (collectively, the
“Reports”);

(c) expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and

 

142



--------------------------------------------------------------------------------

against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including attorney costs) incurred by the Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

9.13 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC, with the PPSA or with any other Law of
the United States or Canada can be perfected only by possession or control.
Should any Lender (other than the Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

9.14 Indemnification of Agent

. Without limiting the obligations of Loan Parties hereunder, the Lenders shall
indemnify the Agent, the L/C Issuer and any Related Party, as the case may be
ratably according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent, the L/C Issuer and their
Related Parties in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by the Agent, the
L/C Issuer and their Related Parties in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s, the L/C Issuer’s and their Related Parties’ gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

9.15 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

9.16 Defaulting Lender.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if for any reason any Lender shall become a Defaulting Lender or
otherwise shall fail or refuse to abide by its obligations under this Agreement,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by Law, in addition to the rights and remedies that may be
available to the other Credit Parties and the Loan Parties:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 10.08), will be applied at such time or times as may be
determined by Agent as follows: FIRST, to the payment of any amounts owing by
that Defaulting Lender to the Agent hereunder; SECOND, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the applicable L/C
Issuer or Swing Line Lender hereunder; THIRD, if so determined by the Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as cash collateral
for future funding obligations of that Defaulting Lender of any participation in
any Letter of Credit or Swing Line

 

143



--------------------------------------------------------------------------------

Loan; FOURTH, as the Borrowers may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; FIFTH, if so determined by the Agent and the Borrowers
and subject to Section 2.03(g), to be held in an interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; SIXTH, to the payment of any amounts owing
to the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, such L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; SEVENTH, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and EIGHTH,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (2) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment will be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 9.16
(a)(ii) will be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.

(iii) Certain Fees. A Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.09 or any Letter of Credit Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender). With respect to any such fee not
required to be paid to any Defaulting Lender, the Borrowers shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender that is a Revolving Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04 the Applicable Percentage of each
non-Defaulting Lender that is a Revolving Lender will be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (A) each
such reallocation will be given effect only if, at the date the applicable
Revolving Lender becomes a Defaulting Lender, no Default or Event of Default
exists and (B) each such reallocation will be given effect only to the extent
that, after giving effect to such reallocation, each non-Defaulting Lender’s
Applicable Percentage of the Defaulting Lender’s aggregate Fronting Exposure
will not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the sum of (x) the aggregate Outstanding Amount
of the Loans of that non-Defaulting Lender, (y) that non-Defaulting Lender’s
Applicable Percentage of the then Outstanding Amount of any L/C Obligations, and
(z) that non-Defaulting Lender’s Applicable Percentage of the then Outstanding
Amount of any Swing Line Loans.

 

144



--------------------------------------------------------------------------------

(a) Defaulting Lender Cure. If the Borrowers, the Agent, L/C Issuer and Swing
Line Lender agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentage (without giving effect to Section 9.16(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

9.17 Risk Participation.

(a) Upon the earlier of Substantial Liquidation (so long as the Canadian
Revolving Commitments have been terminated) or the Determination Date, if all
Canadian Liabilities have not been repaid in full, then the Domestic Revolving
Lenders shall purchase (by way of a participation) from the Canadian Lenders (on
the date of Substantial Liquidation or the Determination Date, as applicable)
such portion of the Canadian Liabilities so that each Lender shall, after giving
effect to any such purchases, hold its Liquidation Percentage of all outstanding
Canadian Liabilities and all other Obligations (excluding the Term Loan and
Other Liabilities).

(b) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Obligations of the Domestic Borrowers (excluding those Obligations relating
to the Canadian Liabilities and excluding the Term Loan and Other Liabilities)
have not been repaid in full, then the Canadian Lenders shall purchase from the
Domestic Revolving Lenders (on the date of Substantial Liquidation or the
Determination Date, as applicable) such portion of such Obligations (excluding
the Term Loan and Other Liabilities) so that each Revolving Lender shall, after
giving effect to any such purchases, hold its Liquidation Percentage of all
outstanding Obligations (excluding the Term Loan and Other Liabilities) of the
Domestic Borrowers and the Canadian Liabilities.

(c) All purchases of Obligations under this Section 9.17 shall be at par, for
cash, with no premium, discount or reduction.

(d) No Lender shall be responsible for any default of any other Lender in
respect of any other Lender’s obligations under this Section 9.17, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender. Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.

(e) Each Lender shall execute such instruments, documents and agreements and do
such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this Section 9.17 and the purchase of
Obligations or the Canadian Liabilities, as applicable, as provided herein.

(f) The obligations of each Lender under this Section 9.17 are irrevocable and
unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Loan Party may have at any time against
any of the Lenders.

 

145



--------------------------------------------------------------------------------

(g) No fees required to be paid on any assignment pursuant to Section 10.06 of
this Agreement shall be payable in connection with any assignment under this
Section 9.17.

9.18 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto,

 

146



--------------------------------------------------------------------------------

for the benefit of, the Agent and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that the Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. (a) (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and each such waiver or Consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(i) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

(ii) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents without the written Consent of such Lender, or (ii) any
scheduled or mandatory reduction or termination of the Aggregate Revolving
Commitments or the Term Loan Commitments hereunder or under any other Loan
Document, without the written Consent of such Lender;

(iii) as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing held by such Lender, or (subject
to clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document to or for the account
of such Lender, without the written Consent of such Lender; provided, however,
that only the Consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;

(iv) as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the order of payments therein or the pro rata sharing of payments
required thereby without the written Consent of such Lender;

(v) change any provision of this Section or the definition of “Required
Lenders”, “Required Supermajority Lenders” or any other provision hereof or of
any Loan Document specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or under any other Loan
Document or make any determination or grant any consent hereunder or thereunder,
without the written Consent of each Lender;

(vi) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

 

147



--------------------------------------------------------------------------------

(vii) except for Permitted Dispositions or as provided in Section 9.10, release
all or substantially all of the Collateral from the Liens of the Security
Documents without the written Consent of each Lender;

(viii) increase any advance rate percentage set forth in the definition of the
terms “Term Loan Borrowing Base”, “Canadian Borrowing Base”, or “Domestic
Revolving Borrowing Base” without the written Consent of each Lender; or
otherwise change the definition of the terms “Term Loan Borrowing Base”,
“Canadian Borrowing Base” or “Domestic Revolving Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrowers would be increased without the written Consent of the
Required Supermajority Lenders; provided that the foregoing shall not limit the
discretion of the Agent to change, establish or eliminate any Reserves (other
than the Term Loan Push Down Reserve);

(ix) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as otherwise provided in such definition, the time period for
which a Permitted Overadvance may remain outstanding without the written Consent
of each Lender; and

(x) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
Consent hereunder (and any amendment, waiver or consent which by its terms
requires the Consent of all Lenders or each affected Lender may be effected with
the Consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the Consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the Consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended and waived with the consent of the Agent at the request
of the Lead Borrower without the need to obtain the consent of any other Lender
if such amendment or waiver is delivered in order (i) to comply with local Law
or advice of local counsel, (ii) to cure ambiguities or defects or (iii) to
cause any Loan Document to be consistent with this Agreement and the other Loan
Documents.

 

148



--------------------------------------------------------------------------------

(c) If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.02(b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Loan Parties, the Agent, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.02(b) below, shall be effective as provided in such
Section 10.02(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Lead Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

149



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the Internet, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Lead Borrower,
the Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices and Swing Line Loan Notices) purportedly given by or on behalf of
the Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agent may be recorded by the Agent and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

 

150



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses,
provided that the Canadian Borrower shall only pay Credit Party Expenses owing
to the Canadian Credit Parties.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent (and any sub-agent of the Agent), each other Credit Party, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, any bank advising or confirming
a Letter of Credit and any other Person seeking to enforce the rights of a
Borrower, beneficiary, transferee, or assignee or Letter of Credit proceeds or
the holder of an instrument or document related to any Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Law, the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

151



--------------------------------------------------------------------------------

(d) Payments. All amounts due under this Section shall be payable on demand
therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
any of the Agent and the L/C Issuer, the assignment of any Commitment or Loan by
any Lender, the replacement of any Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate or the Bank of America-Canada Overnight Rate, as
applicable, from time to time in effect. The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.06(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Credit Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

 

152



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in Section 10.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Agent and, so long as no Default or Event of Default has occurred and is
continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.06(b)(i)(B) and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to such Lender; and

(B) the consent of the Agent, the L/C Issuer and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 10.06(c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the applicable

 

153



--------------------------------------------------------------------------------

Borrowers (at their expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.06(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.06(d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Loan Parties, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to Section 10.06(e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b)
(it being understood that the documentation required under Sections 3.01(e) and
(f) shall be delivered to the participating Lender)); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

Each Lender that sells a participation shall, acting as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 

154



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender (other than a Canadian Lender) if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Lead Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Loan Parties, to comply with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Law, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation. Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
Section 10.06(b) above, or resigns as the Agent in accordance with the
provisions of Section 9.06, Bank of America may, (i) upon 30 days’ notice to the
Lead Borrower and the Lenders, resign as L/C Issuer and/or (ii) with duplication
of any notice required under Section 9.06, upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
Canadian Prime Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(i) Defaulting Lenders. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Agent, the applicable

 

155



--------------------------------------------------------------------------------

pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its pro rata share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, Approved
Funds, and to its and its Affiliates’ and Approved Funds’ respective partners,
directors, officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Contract relating to any Loan Party and its obligations,
(g) with the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Effective Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including Federal, state and provincial
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the Agent or
the Required Lenders, to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other property at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the

 

156



--------------------------------------------------------------------------------

credit or the account of the Borrowers or any other Loan Party against any and
all of the Obligations (excluding Other Liabilities) now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, regardless of the adequacy of the Collateral, and irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 9.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Lead Borrower or the Canadian
Borrower, as applicable, and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by Law, (a) characterize
any payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any

 

157



--------------------------------------------------------------------------------

provision hereof. In connection with the termination of this Agreement and the
release and termination of the Lien on the Collateral, the Agent may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities, and (z) any Obligations that may thereafter arise under
Section 10.04 hereof.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

158



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE STATE OF NEW YORK SITTING THEREIN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN
OR ANY FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

159



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.

10.17 [USA PATRIOT]Patriot Act Notice. Each Lender that is subject to the
Patriot Act[ (as hereinafter defined)] and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the[ USA] Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001))[ (the “Act”)], it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Agent, as applicable, to identify each Loan Party in
accordance with [the]such rules, regulations and procedures, including the
Patriot Act and the Proceeds of Crime Act. Each Loan Party is in compliance, in
all material respects, with the Patriot Act and the Proceeds of Crime Act. No
part of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the [United States
Foreign Corrupt Practices Act of 1977, as amended.]FCPA or the Corruption of
Public Officials Act (Canada). The Loan Parties shall, promptly following a
request by the Agent or any Lender, provide all documentation and other
information that the Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, the Proceeds of
Crime Act and the AML Legislation.

10.18 Foreign Asset Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the [”]”Trading With the Enemy Act[”]”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the [”]”Foreign Assets
Control Regulations[”]”) or any enabling legislation or executive order relating
thereto (which for the avoidance of

 

160



--------------------------------------------------------------------------------

doubt shall include, but shall not be limited to (a) Executive Order 13224 of
September 21, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the [”]”Executive Order[”]”) and (b) the Patriot Act. Furthermore, none
of the Borrowers or their Affiliates (a) is or will become a [”]”blocked
person[”]” as described in the Executive Order, the Trading With the Enemy Act
or the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such [”]”blocked
person[”]” or in any manner violative of any such order.

10.19 Canadian Anti-Money Laundering Legislation.

(a) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender, the L/C
Issuer, or the Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence.

(b) If the Agent has ascertained the identity of any Loan Party or any
authorized signatories of the Loan Parties for the purposes of applicable AML
Legislation, then the Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of the applicable AML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from any Loan Party or any such authorized
signatory in doing so.

(c) None of the Loan Parties shall, nor shall they permit any of their
Subsidiaries to (i) become a person whose property or interests in property are
blocked or subject to blocking pursuant to any AML Legislation, (ii) engage in
any dealings or transactions prohibited by AML Legislation, or be otherwise
associated with any such person in any manner violative of AML Legislation, or
(iii) otherwise become a person on OFAC’s list of Specially Designated Nationals
and Blocked Persons or a similar list under AML Legislation or be subject to any
Sanctions.

10.20 Time of the Essence. Time is of the essence of the Loan Documents.

10.21 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent, any Lender or their respective
Affiliates or referring to this Agreement or the other Loan Documents without at
least

 

161



--------------------------------------------------------------------------------

two (2) Business Days’ prior notice to the Agent or such Lender and without the
prior written consent of the Agent or such Lender unless (and only to the extent
that) such Credit Party or Affiliate is required to do so under Law and then, in
any event, such Credit Party or Affiliate will consult with the Agent or such
Lender before issuing such press release or other public disclosure.

(b) Each Loan Party consents to the publication by the Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark.
The Agent or such Lender shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof. The Agent and each Lender reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

10.22 Judgment Currency. If, for purposes of obtaining judgment in any court, it
is necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Loan Party shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by the Agent of payment in the Judgment Currency,
the Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Loan Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Agent and the other Credit Parties against such loss.
If the purchased amount is greater than the sum originally due, the Agent shall
return the excess amount to such Loan Party (or to the Person legally entitled
thereto).

10.23 Additional Waivers.

(a) To the fullest extent permitted by Law, the obligations of each Loan Party
shall not be affected by (i) the failure of any Credit Party to assert any claim
or demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any Lien on, or the release of, any of
the Collateral or other security held by or on behalf of the Agent or any other
Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of Law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

162



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by Law, each Loan Party waives any defense
based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated; provided that the Canadian Borrower shall
be liable only for the Canadian Liabilities and the Collateral granted by the
Canadian Borrower shall secure only the Canadian Liabilities. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Law, to impair or to extinguish any right of reimbursement
or subrogation or other right or remedy of such Loan Party against any other
Loan Party, as the case may be, or any security.

(d) The Obligations are the joint and several obligation of each Loan Party;
provided that the Canadian Loan Parties shall be liable only for the Canadian
Liabilities. Upon payment by any Loan Party of any Obligations, all rights of
such Loan Party against any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations and the termination
of the Commitments. In addition, any indebtedness of any Loan Party now or
hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible payment in full of the Obligations and no Loan
Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Agent to be credited against the payment of the Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents. Subject to the foregoing, to the extent that any Domestic
Borrower shall, under this Agreement as a joint and several obligor, repay any
of the Obligations constituting Loans made to another Borrower hereunder or
other Obligations incurred directly and primarily by any other Borrower (an
[”]”Accommodation Payment[”]”), then the Domestic Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Domestic Borrowers in an amount,
for each of such other Domestic Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Domestic
Borrower’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Domestic Borrowers. As of any date of
determination, the [”]”Allocable Amount[”]” of each Domestic Borrower shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Domestic Borrower hereunder without (a) rendering such
Domestic Borrower [”]”insolvent[”]” within the meaning of Section 101 ([31]32)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
([”]”UFTA[”]”) or Section 2 of the Uniform Fraudulent Conveyance Act
([”]”UFCA[”]”), (b) leaving such Domestic Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Domestic
Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA. Further, to the extent that any Domestic Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to the Canadian Borrower hereunder or other Obligations
incurred directly and primarily by any the Canadian Borrower, then, in addition
to any rights of contribution it may have from other Domestic Borrowers, such
Domestic Borrower shall be entitled to contribution and indemnification from,
and be reimbursed by, the Canadian Borrower in the amount of such payment.

 

163



--------------------------------------------------------------------------------

10.24 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

10.25 Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

10.26 Limitation of Canadian Borrower Liability.

Notwithstanding anything to the contrary herein contained, the liability of the
Canadian Loan Parties hereunder and under any other Loan Documents shall be
limited to the Canadian Liabilities and the Canadian Loan Parties shall have no
liability whatsoever under the Loan Documents with respect to any other
Obligations of the Domestic Borrowers or the other Domestic Loan Parties.

10.27 Amendment and Restatement.

This Agreement is an amendment and restatement of the Existing Credit Agreement,
it being acknowledged and agreed that as of the Effective Date all obligations
outstanding under or in connection with the Existing Credit Agreement and any of
the other Loan Documents (such obligations, collectively, the “Existing
Obligations”) constitute obligations under this Agreement. This Agreement is in
no way intended to constitute a novation of the Existing Credit Agreement or the
Existing Obligations. With respect to (i) any date or time period occurring and
ending prior to the Effective Date, the Existing Credit Agreement and the other
Loan Documents shall govern the respective rights and obligations of any party
or parties hereto also party thereto and shall for such purposes remain in full
force and effect; and (ii) any date or time period occurring or ending on or
after the Effective Date, the rights and obligations of the parties hereto shall
be governed by this Agreement (including, without limitation, the exhibits and
schedules hereto) and the other Loan Documents. From and after the Effective
Date, any reference to the Existing Credit Agreement in any of the other Loan
Documents executed or issued by and/or delivered to any one or more parties
hereto pursuant to or in connection therewith shall be deemed to be a reference
to this Agreement, and the provisions of this Agreement shall prevail in the
event of any conflict or inconsistency between such provisions and those of the
Existing Credit Agreement.

10.28 Language.

The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language. A la demande expresse des parties
aux présentes, cette convention et tout document y afférent ont été rédigés en
langue anglaise.

10.29 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Facility
Guaranty or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to

 

164



--------------------------------------------------------------------------------

such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under the Facility Guaranty voidable
under applicable Law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Obligations have been indefeasibly paid and performed in full. Each
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

10.30 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

165



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

DOMESTIC BORROWERS: RESTORATION HARDWARE, INC., as Lead Borrower and as a
Domestic Borrower By:  

                 

Name:  

                 

Title:  

             

RH US, LLC, as a Domestic Borrower By:  

             

Name:  

             

Title:  

             

WATERWORKS OPERATING CO., LLC, as a Domestic Borrower By:  

             

Name:  

         

Title:  

             

WATERWORKS IP CO., LLC, as a Domestic Borrower By:  

         

Name:  

         

Title:  

         

 

166



--------------------------------------------------------------------------------

RH YOUNTVILLE, INC., as a Guarantor By:  

             

Name:  

 

Title:  

 

RHM, LLC, as a Guarantor By:  

             

Name:  

             

Title:  

             

 

167



--------------------------------------------------------------------------------

CANADIAN BORROWER: RESTORATION HARDWARE CANADA, INC., as Canadian Borrower By:  

             

Name:  

             

Title:  

             

 

168



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, a Domestic Revolving Lender, Term Lender, L/C
Issuer and Swing Line Lender By:  

         

Name:   Title:  

 

169



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as a Canadian Lender
and L/C Issuer By:  

         

Name:  

             

Title:  

             

 

170